 



Exhibit 10.2
FIRST AMENDMENT
     THIS FIRST AMENDMENT (this “Amendment”) dated as of July 31, 2007 to the
Credit Agreement referenced below is by and among BRIGHTPOINT, INC., an Indiana
corporation (the “Parent”), BRIGHTPOINT NORTH AMERICA L.P., a Delaware limited
partnership (“Bright North America”), BRIGHTPOINT PHILIPPINES LIMITED, a British
Virgin Islands company (“Bright BVI”), BRIGHTPOINT HOLDINGS B.V., a Netherlands
company (“Bright Netherlands”), BRIGHTPOINT AUSTRALIA PTY. LTD., an Australian
company (“Bright Australia”), DANGAARD TELECOM ADMINISTRATION A/S, a Danish
company (“Bright Denmark Administration”), DANGAARD TELECOM A/S, a Danish
company (“Bright Denmark Telecom”, and together with the Parent, Bright North
America, Bright BVI, Bright Netherlands, Bright Australia and Bright Denmark
Administration, collectively, the “Borrowers”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).
WITNESSETH
     WHEREAS, revolving credit facilities have been extended to the Borrowers
pursuant to the Credit Agreement (as amended, modified, supplemented, increased
and extended from time to time, the “Credit Agreement”) dated as of February 16,
2007 among the Borrowers, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent;
     WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement; and
     WHEREAS, the Required Lenders have approved the requested modifications on
the terms and conditions set forth herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
     2. Amendment. From and after the First Amendment Effective Date (as defined
below), (i) the Credit Agreement is amended in its entirety to read in the form
of such Credit Agreement attached hereto as Exhibit A to this Amendment; (ii)
Exhibit 2.02 (Form of Loan Notice) of the Credit Agreement is amended in its
entirety to read in the form of such Exhibit 2.02 attached hereto as Exhibit B
to this Amendment; (iii) Exhibit 2.04 (Form of Domestic Swing Loan Notice) of
the Credit Agreement is amended in its entirety to read in the form of such
Exhibit 2.04 attached hereto as Exhibit C to this Amendment; (iv) Exhibit 2.05
(Form of Australian Swing Loan Notice) of the Credit Agreement is amended in its
entirety to read in the form of such Exhibit 2.05 attached hereto as Exhibit D
to this Amendment; (v) Exhibit 2.06 (Form of Danish Swing Line Loan Notice) of
the Credit Agreement is added to the Credit Agreement to read in the form of
such Exhibit 2.06 attached hereto as Exhibit E to this Amendment; (vi)
Exhibit 2.14-2 (Form of Note [Foreign Borrowers]) of the Credit Agreement is
amended in its entirety to read in the form of such Exhibit 2.14-2 attached
hereto as Exhibit F to this Amendment; (vii) a new Exhibit 7.02(c) is added to
the Credit Agreement in the form of such Exhibit 7.02(c) attached hereto as
Exhibit G to this Amendment; (viii) Schedule 2.01 (Commitments and Commitment
Percentages) of the Credit Agreement is amended in its entirety to read in the
form of such Schedule 2.01 attached hereto as Exhibit H to this Amendment;
(ix) a new Schedule 8.02-2 is added to

 



--------------------------------------------------------------------------------



 



the Credit Agreement in the form of such Schedule 8.02-2 attached hereto as
Exhibit I to this Amendment; (x) a new Schedule 8.03-2 is added to the Credit
Agreement in the form of such Schedule 8.03-2 attached hereto as Exhibit J to
this Amendment; and (xi) Schedule 11.02 (Certain Addresses for Notices) of the
Credit Agreement is amended in its entirety to read in the form of such
Schedule 11.02 attached hereto as Exhibit K to this Amendment
     3. New Lenders. From and after the First Amendment Effective Date (as
defined below), by execution of this Amendment, each Person identified on the
signature pages hereto as a Lender that is not a party to the Credit Agreement
immediately prior to the First Amendment Effective Date (each, a “New Lender”)
shall be deemed to be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
all of the rights and obligations of a Lender under the Credit Agreement and the
other Loan Documents as if it had executed the Credit Agreement.
     4. Joinder of Bright Denmark Telecom and Bright Denmark Administration as
Foreign Borrowers. From and after the First Amendment Effective Date (as defined
below), each of Bright Denmark Administration and Bright Denmark Telecom (each a
“New Borrower”) shall be deemed a party to the Credit Agreement and a “Foreign
Borrower” for all purposes of the Credit Agreement and the other Loan Documents
and shall have obligations, duties and liabilities toward each of the other
parties to the Credit Agreement and the other Loan Documents identical to those
which such New Borrower would have had if such New Borrower had been an original
party to the Credit Agreement as a Foreign Borrower. Each New Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Foreign Borrowers contained in the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 4, each New Borrower hereby (a) agrees that it is jointly and
severally liable with the other Foreign Borrowers for all of the Foreign
Obligations as set forth in, and subject to the limitation provided in,
Section 2.17 of the Credit Agreement, and (b) jointly and severally together
with the other Foreign Guarantors, guarantees to the Administrative Agent and
each holder of the Foreign Obligations as provided in Article IV of the Credit
Agreement, as as primary obligor and not as surety, the prompt payment and
performance of the Foreign Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof. The Required Lenders hereby agree that each
of Bright Denmark Administration and Bright Denmark Telecom may request Credit
Extensions on and after the date hereof.
     5. Conditions Precedent. This Amendment shall be effective as of the date
hereof (the “First Amendment Effective Date”) upon satisfaction of each of the
following conditions:
     (a) Executed Amendment Documents. The Administrative Agent shall have
received:
     (i) counterparts of this Amendment executed by the Borrowers, the
Guarantors, the Required Lenders, the New Lenders and the Administrative Agent;
and
     (ii) Notes executed by each Foreign Borrower for each Lender and Notes
executed by each Domestic Borrower for each Lender.
     (b) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:

2



--------------------------------------------------------------------------------



 



     (i) copies of the Organization Documents of each of Bright Denmark Telecom
and Bright Denmark Administration certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the date hereof;
     (ii) resolutions of the board of directors (or its equivalent) of each Loan
Party approving this Amendment, certified by the secretary of each Loan Party as
being in full force and effect on the date hereof; and
     (iii) incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity and capacity of each Responsible Officer.
     (c) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to each of the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the date hereof, and in form
and substance satisfactory to the Administrative Agent.
     (d) Columbo Acquisition.
     (i) Consents. All material governmental, shareholder and third party
consents (including Hart-Scott-Rodino clearance) and approvals necessary in
connection with the Columbo Acquisition shall have been obtained and shall be in
force and effect; all applicable waiting periods shall have expired without any
action being taken by any authority that could restrain, prevent or impose any
material adverse conditions on the Columbo Acquisition; and no Law shall be
applicable that could restrain, prevent or impose any material adverse
conditions on the Columbo Acquisition.
     (ii) Consummation. The Columbo Acquisition shall have been consummated
substantially in accordance with the terms of the Columbo Acquisition Documents
and in compliance in all material respects with applicable Law and regulatory
approvals.
     (e) Security. The Administrative Agent shall have received such security
agreements or amendments to security agreements from each of Bright BVI, Bright
Netherlands, Bright Denmark Telecom and Bright Denmark Administration, together
with all other agreements, documents and instruments as the Administrative Agent
may reasonably request in connection with the foregoing, including, without
limitation, any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.
     (f) Fees. Receipt by the Administrative Agent, BAS, ABN AMRO Bank N.V. and
the Lenders of any fees required to be paid on or before the First Amendment
Effective Date.
     (g) Attorney Costs. Unless waived by the Administrative Agent, the Parent
shall have paid all reasonable and properly documented fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent incurred and invoiced
prior to or on the First Amendment Effective Date.
     Without limiting the generality of the provisions of Section 10.04 of the
Credit Agreement, for purposes of determining compliance with the conditions
specified in this Section 4, each Lender that has

3



--------------------------------------------------------------------------------



 



signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date hereof specifying its objection thereto.
     6. Amendment is a “Loan Document”. This Amendment is a Loan Document.
     7. Reaffirmation of Representations and Warranties. Each Loan Party
represents and warrants that, after giving effect to this Amendment, (a) the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects as of the date hereof (except those that
expressly relate to an earlier period) and (b) no Default exists.
     8. Reaffirmation of Obligations. Each Borrower and Guarantor
(a) acknowledges and consents to all of the terms and conditions of this
Amendment, (b) affirms all of its obligations under the Loan Documents and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such Borrower’s or such Guarantor’s
obligations under the Loan Documents.
     9. Reaffirmation of Security Interests. Each Loan Party (a) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.
     10. Reaffirmation of Section 11.16 of Credit Agreement. Each Loan Party
reaffirms Section 11.16 of the Credit Agreement, as amended by this Amendment.
     11. No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.
     12. Counterparts; Facsimile Delivery. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile or electronic mail shall
be effective as an original.
     13. Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.
[SIGNATURE PAGES FOLLOW]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this First Amendment to be duly executed and delivered as of the date first
above written.

                          DOMESTIC
BORROWERS:   BRIGHTPOINT, INC., an Indiana corporation            
 
                            By:   /s/ Anthony W. Boor
 
           
 
      Name:   Anthony W. Boor            
 
      Title:   Executive Vice President,
Chief Financial Officer & Treasurer            
 
                            BRIGHTPOINT NORTH AMERICA L.P., a Delaware limited
partnership            
 
                       
 
  By:   Brightpoint North America, Inc., its general partner            
 
                            By:   /s/ Anthony W. Boor
 
           
 
      Name:   Anthony W. Boor            
 
      Title:   Executive Vice President,
Chief Financial Officer & Treasurer            
 
                        FOREIGN
BORROWERS:   BRIGHTPOINT PHILIPPINES LIMITED, a British Virgin Islands company  
         
 
                            By:   /s/ Steven E. Fivel
 
           
 
      Name:   Steven E. Fivel            
 
      Title:   Director            
 
                            BRIGHTPOINT HOLDINGS B.V., a Netherlands company    
       
 
                            By:   /s/ Steven E. Fivel
 
           
 
      Name:   Steven E. Fivel            
 
      Title:   Managing Director            
 
                            By:   /s/ N.J.J.M. Wolthuis-Geeraedts
 
          /s/ E.S. van Dalen
 
        N.J.J.M. Wolthuis-Geeraedts           E.S. van Dalen
 
      Name:   Fortis Intertrust (Netherlands) B.V.            
 
      Title:   Managing Director            
 
                                SIGNED, SEALED AND     )               DELIVERED
by STEVEN E. FIVEL     )               as attorney for BRIGHTPOINT     )        
      AUSTRALIA PTY LTD under power     )               of attorney dated
February 16, 2007     )      
 
                )               in the presence of:     )      
 
                )      
 
                )               /s/ CRAIG M. CARPENTER
 
    )     /s/ Steven E. Fivel
 
        Signature of witness     )     By executing this deed the attorney
 
                )     states that the attorney has received no         CRAIG M.
CARPENTER
 
    )     notice of revocation of the power of         Name of witness (block
letters)     )     attorney
 
                        [SIGNATURE PAGES FOLLOW]
 
                      Brightpoint, Inc.
 
                      First Amendment

 



--------------------------------------------------------------------------------



 



                              DANGAARD TELECOM ADMINISTRATION A/S, a Danish
company            
 
                            By:   /s/ Michael Kaehn Milland
 
           
 
      Name:   Michael Kaehn Milland            
 
      Title:   COO            
 
                            DANGAARD TELECOM A/S, a Danish company            
 
                            By:   /s/ Michael Kaehn Milland
 
           
 
      Name:   Michael Kaehn Milland            
 
      Title:   COO            

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



          DOMESTIC
GUARANTORS:
2601 METROPOLIS CORP., an Indiana corporation
BRIGHTPOINT INTERNATIONAL LTD, a Delaware corporation
BRIGHTPOINT NORTH AMERICA, INC., an Indiana corporation
BRIGHTPOINT LATIN AMERICA, INC., an Indiana corporation
BRIGHTPOINT THAILAND, INC., an Indiana corporation
WIRELESS FULFILLMENT SERVICES HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Anthony W. Boor         Name:   Anthony W. Boor        Title:  
Executive Vice President, Chief Financial Officer & Treasurer of each of the
foregoing        BRIGHTPOINT ACTIVATION SERVICES LLC,
an Indiana limited liability company        By:   Brightpoint North America
L.P., its Manager       By:   Brightpoint North America, Inc., its general
partner        By:   /s/ Anthony W. Boor         Name:   Anthony W. Boor       
Title:   Executive Vice President, Chief Financial Officer & Treasurer       
BRIGHTPOINT SERVICES, LLC, an Indiana limited liability company         By:  
Brightpoint, Inc., its Member         By:   /s/ Anthony W. Boor         Name:  
Anthony W. Boor        Title:   Executive Vice President, Chief Financial
Officer & Treasurer        TRIO INDUSTRIES, INC., a Texas corporation
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Executive Vice President, General Counsel & Secretary        WIRELESS
FULFILLMENT SERVICES LLC, 
a California limited liability company       By:   Brightpoint, Inc., its
Manager         By:   /s/ Anthony W. Boor         Name:   Anthony W. Boor       
Title:   Executive Vice President, Chief Financial Officer & Treasurer     

[SIGNATURE PAGES FOLLOW]
Brightpoint, Inc.
First Amendment

 



--------------------------------------------------------------------------------



 



            BRIGHTPOINT DISTRIBUTION LLC, an Indiana limited liability company 
      By:   Brightpoint North America L.P., its sole Member         By:  
Brightpoint North America, Inc., its general partner         By:   /s/ Anthony
W. Boor         Name:   Anthony W. Boor        Title:   Executive Vice
President, Chief Financial Officer & Treasurer     

[SIGNATURE PAGES FOLLOW]
Brightpoint, Inc.
First Amendment

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE 
AGENT:   
BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ William Faidell         Name:   William Faidell        Title:  
Assistant Vice President      DANISH SWING
LINE LENDER:   
BANC OF AMERICA SECURITIES LIMITED
      By:   /s/ Keith Thomas         Name:   Keith Thomas         Title:  
Senior Vice President     

[SIGNATURE PAGES FOLLOW]
Brightpoint, Inc.
First Amendment

 



--------------------------------------------------------------------------------



 



BRIGHTPOINT USD 550.0 MILLION SENIOR CREDIT FACILITIES

          LENDERS:  BANK OF AMERICA, N.A., as a Lender, L/C Issuer and US Swing
Line Lender
      By:   /s/ Debra E. DelVecchio         Name:   Debra E. DelVecchio       
Title:   Managing Director        ABN AMRO BANK N.V.
      By:   /s/ Bruce R. Hagne         Name:   Bruce R. Hagne        Title:  
Executive Vice President              By:   /s/ Thomas J. Bieke         Name:  
Thomas J. Bieke        Title:   Attorney-in-Fact     

                NORDEA BANK DANMARK A/S
      By:   /s/ Gorm Bjørkmann   /s/ Stig Østrup-Møller         Name:   Gorm
Bjørkmann Stig Østrup-Møller        Title:   Senior Relationship Manager Senior
Relationship Manager     

            CITIBANK, N.A.
      By:   /s/ Steve T. Zuvich         Name:   Steve T. Zuvich         Title:  
Vice President        THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Eddie Dec         Name:   Eddie Dec        Title:   Senior Vice
President        BANK DNB NORD A/S
      By:   /s/ Claus K. Palmelund/Flemming Lippert         Name:   Claus K.
Palmelund/Flemming Lippert        Title:   Head of Credit Department / Head of
Trade and Export Finance Department        FIFTH THIRD BANK, INC.
      By:   /s/ David O’Neal         Name:   David O’Neal        Title:   Vice
President     

[SIGNATURE PAGES FOLLOW]
Brightpoint, Inc.
First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Dwayne L Coker         Name:   Dwayne L Coker        Title:  
Duly Authorized Signatory        WELLS FARGO BANK, N.A.
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
BRANCH
      By:   /s/ Paul O’Leary         Name:   Paul O’Leary        Title:   Vice
President        DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Marous M. Tarkington         Name:   Marous M. Tarkington       
Title:   Director        NATIONAL CITY BANK
      By:   /s/ Micheal Callas        Name:   Micheal Callas        Title:   V.
P.        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CHICAGO BRANCH
      By:   /s/ Masakazu Sato         Name:   Masakazu Sato        Title:  
Deputy General Manager        NYKREDIT BANK A/S
      By:   /s/ Jørn Christoansen 
/s/ Ricco Flade
    Name:   Jørn Christoansen 
Ricco Flade 
    Title:   Senior Vice President 
Associate 
    HSH NORDBANK AG COPENHAGEN BRANCH
      By:   /s/ Bo Stengaard 
/s/ Per Olhoff
    Name:   Bo Stengaard 
Per Olhoff
    Title:   Attorney at Law 
VP 
    BMO CAPITAL MARKETS FINANCING, INC.
      By:   /s/ William Thomson         Name:   William Thomson        Title:  
Vice President     

Brightpoint, Inc.
First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
AMENDED CREDIT AGREEMENT
See attached.

 



--------------------------------------------------------------------------------



 



 
 
EXHIBIT A
CREDIT AGREEMENT AS AMENDED BY THE
FIRST AMENDMENT TO THE CREDIT AGREEMENT
Published CUSIP Number: 10947FAA9
CREDIT AGREEMENT
Dated as of February 16, 2007
among
BRIGHTPOINT, INC.
and
CERTAIN OF ITS SUBSIDIARIES IDENTIFIED HEREIN,
as the Borrowers,
CERTAIN OF ITS SUBSIDIARIES IDENTIFIED HEREIN,
as the Guarantors,
NORDEA BANK DANMARK A/S,
CITIBANK, N.A.
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
ABN AMRO BANK N.V.,
as Syndication Agent,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
THE OTHER LENDERS PARTY HERETO
Arranged By:
BANC OF AMERICA SECURITIES LLC
and
ABN AMRO BANK N.V.,
as Joint Lead Arrangers and Joint Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             

            ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     35  
1.03
  Accounting Terms     36  
1.04
  Rounding     37  
1.05
  Exchange Rates; Currency Equivalents     37  
1.06
  Additional Alternative Currencies     37  
1.07
  Change of Currency     39  
1.08
  Times of Day     39  
1.09
  Letter of Credit Amounts     39   ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS     39  
2.01
  Revolving Loans and Term Loans     39  
2.02
  Borrowings, Conversions and Continuations of Revolving Loans or Term Loans    
40  
2.03
  Letters of Credit     42  
2.04
  Domestic Swing Line Facility     50  
2.05
  Australian Swing Line Facility     54  
2.06
  Danish Swing Line Facility     57  
2.07
  Additional Swing Line Facilities     60  
2.08
  Prepayments     63  
2.09
  Optional Termination or Reduction of Aggregate Revolving Commitments;
Reallocations of Swing Line Sublimits     67  
2.10
  Repayment of Loans     67  
2.11
  Interest     69  
2.12
  Fees     70  
2.13
  Computation of Interest and Fees; Retroactive Adjustments of        
 
  Applicable Rate     71  
2.14
  Evidence of Debt     71  
2.15
  Payments Generally; Administrative Agent's Clawback     72  
2.16
  Sharing of Payments by Lenders     73  
2.17
  Matters Relating to Borrowers     74   ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY     78  
3.01
  Taxes     78  
3.02
  Illegality     80  
3.03
  Inability to Determine Rates     80  
3.04
  Increased Costs     81  
3.05
  Compensation for Losses     82  
3.06
  Mitigation Obligations; Replacement of Lenders     83  
3.07
  Survival     83   ARTICLE IV GUARANTY     83  
4.01
  The Guaranty     83  
4.02
  Limitations on Guaranty     84  
4.03
  Obligations Unconditional     87  
4.04
  Reinstatement     88  
4.05
  Certain Additional Waivers     89  
4.06
  Remedies     89  

 



--------------------------------------------------------------------------------



 



             
4.07
  Rights of Contribution     90  
4.08
  Guarantee of Payment; Continuing Guarantee     90   ARTICLE V CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS     90  
5.01
  Conditions of Initial Credit Extension     90  
5.02
  Conditions to all Credit Extensions     93   ARTICLE VI REPRESENTATIONS AND
WARRANTIES     94  
6.01
  Existence, Qualification and Power     94  
6.02
  Authorization; No Contravention     94  
6.03
  Governmental Authorization; Other Consents     94  
6.04
  Binding Effect     94  
6.05
  Financial Statements; No Material Adverse Effect     95  
6.06
  Litigation     96  
6.07
  No Default     96  
6.08
  Ownership of Property, Liens     96  
6.09
  Environmental Compliance     96  
6.10
  Insurance     97  
6.11
  Taxes     97  
6.12
  ERISA Compliance     97  
6.13
  Subsidiaries     98  
6.14
  Margin Regulations; Investment Company Act     98  
6.15
  Disclosure     98  
6.16
  Compliance with Laws     98  
6.17
  Intellectual Property; Licenses, Etc.     99  
6.18
  Solvency     99  
6.19
  Business Locations; Taxpayer Identification Number     99  
6.20
  Labor Matters     99  
6.21
  Works Council     100   ARTICLE VII AFFIRMATIVE COVENANTS     100  
7.01
  Financial Statements     100  
7.02
  Certificates; Other Information     101  
7.03
  Notices     103  
7.04
  Payment of Obligations     103  
7.05
  Preservation of Existence, Etc.     103  
7.06
  Maintenance of Properties     104  
7.07
  Maintenance of Insurance     104  
7.08
  Compliance with Laws     104  
7.09
  Books and Records     104  
7.10
  Inspection Rights     104  
7.11
  Use of Proceeds     105  
7.12
  Additional Guarantors     105  
7.13
  ERISA Compliance     107  
7.14
  Pledged Assets     107  
7.15
  Post-Closing Matters     108   ARTICLE VIII NEGATIVE COVENANTS     108  
8.01
  Liens     108  
8.02
  Investments     110  

 



--------------------------------------------------------------------------------



 



             
8.03
  Indebtedness     111  
8.04
  Fundamental Changes     113  
8.05
  Dispositions     114  
8.06
  Restricted Payments     114  
8.07
  Change in Nature of Business     115  
8.08
  Transactions with Affiliates and Insiders     115  
8.09
  Burdensome Agreements     115  
8.10
  Use of Proceeds     116  
8.11
  Financial Covenants     116  
8.12
  Subordinated Indebtedness; Bright India Loan Facility     116  
8.13
  Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity     117  
8.14
  Ownership of Subsidiaries     117  
8.15
  Sale Leasebacks     117   ARTICLE IX EVENTS OF DEFAULT AND REMEDIES     118  
9.01
  Events of Default     118  
9.02
  Remedies Upon Event of Default     120  
9.03
  Application of Funds     121  
9.04
  Application of Funds     123   ARTICLE X ADMINISTRATIVE AGENT     124  
10.01
  Appointment and Authority     124  
10.02
  Rights as a Lender     124  
10.03
  Exculpatory Provisions     125  
10.04
  Reliance by Administrative Agent     125  
10.05
  Delegation of Duties     126  
10.06
  Resignation of Administrative Agent     126  
10.07
  Non-Reliance on Administrative Agent and Other Lenders     127  
10.08
  No Other Duties; Etc.     127  
10.09
  Administrative Agent May File Proofs of Claim     127  
10.10
  Collateral and Guaranty Matters     128   ARTICLE XI MISCELLANEOUS     129  
11.01
  Amendments, Etc.     129  
11.02
  Notices; Effectiveness; Electronic Communications     130  
11.03
  No Waiver; Cumulative Remedies     132  
11.04
  Expenses; Indemnity; and Damage Waiver     132  
11.05
  Payments Set Aside     134  
11.06
  Successors and Assigns     134  
11.07
  Treatment of Certain Information; Confidentiality     138  
11.08
  Set-off     139  
11.09
  Interest Rate Limitation     139  
11.10
  Counterparts; Integration; Effectiveness     139  
11.11
  Survival of Representations and Warranties     140  
11.12
  Severability     140  
11.13
  Replacement of Lenders     140  
11.14
  Governing Law; Jurisdiction; Etc.     141  
11.15
  Waiver of Right to Trial by Jury     142  

 



--------------------------------------------------------------------------------



 



             
11.16
  No Advisory or Fiduciary Responsibility; Disclosure to Accountants     142  
11.17
  USA PATRIOT Act Notice     143  
11.18
  Judgment Currency     143  
11.19
  Intercreditor Agreements     143  
11.20
  Subordination of Intercompany Debt     143  

 



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
1.01
  Mandatory Cost Formulae
2.01
  Commitments and Applicable Percentages
2.03
  Existing Letters of Credit
6.10
  Insurance
6.13
  Subsidiaries
6.17
  IP Rights
6.19(a)
  Locations of Real Property
6.19(b)
  Locations of Tangible Personal Property
6.19(c)
  Location of Chief Executive Office
6.19(d)
  Taxpayer Identification and Organizational Number of Domestic Loan Parties
6.19(f)
  Changes in Legal Name, State of Formation and Structure
8.01
  Liens Existing on the Closing Date
8.02
  Investments Existing on the Closing Date
8.02-2
  Investments of Brightpoint Demark Telecom and its Subsidiaries Existing on the
 
  First Amendment Effective Date
8.03
  Indebtedness of Brightpoint Demark Telecom and its Subsidiaries Existing on
the
 
  Closing Date
8.03-2
  Indebtedness Existing on the First Amendment Effective Date
8.08
  Affiliate Transactions Existing on the Closing Date
11.02
  Certain Addresses for Notices
 
   
EXHIBITS
   
 
   
2.02
  Form of Loan Notice
2.04
  Form of Domestic Swing Line Loan Notice
2.05
  Form of Australian Swing Line Loan Notice
2.06
  Form of Danish Swing Line Loan Notice
2.07
  International Swing Line Facility Notice
2.14-1
  Form of Note [Domestic Borrowers]
2.14-2
  Form of Note [Foreign Borrowers]
2.17(c)-1
  Form of Designated Borrower Agreement [Guarantor]
2.17(c)-2
  Form of Designated Borrower Agreement [Non-Guarantor]
2.17(c)-3
  Subordination Terms of Liens Securing Foreign Subsidiary Debt
7.02(b)
  Form of Compliance Certificate
7.02(c)
  Disclosure of Certain Property Acquired by a Foreign Loan Party
7.12
  Form of Domestic Guarantor Joinder Agreement
8.02
  Subordination Terms of Intercompany Loans
11.06
  Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of February 16, 2007 among
BRIGHTPOINT, INC., an Indiana corporation (the “Parent”), BRIGHTPOINT NORTH
AMERICA L.P., a Delaware limited partnership (“Bright North America”),
BRIGHTPOINT PHILIPPINES LIMITED, a British Virgin Islands company (“Bright
BVI”), BRIGHTPOINT HOLDINGS B.V., a Netherlands company (“Bright Netherlands”),
BRIGHTPOINT AUSTRALIA PTY. LTD., an Australian company (“Bright Australia”),
each other Subsidiary of the Parent that becomes a Borrower after the date
hereof pursuant to the terms hereof, the Guarantors (defined herein), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent.
     The Loan Parties have requested that the Lenders provide US$550 million in
revolving credit and term loan facilities for the purposes set forth herein, and
the Lenders are willing to do so on the terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Acquisition”, by any Person, means the acquisition by such Person, in a
single transaction or in a series of related transactions, of either (a) all or
any substantial portion of the property of, or a line of business or division
of, another Person or (b) at least a majority of the Voting Stock of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.
     “Acquisition Debt” means, with respect to any Danish Loan Party, any
obligations incurred or undertaken in relation to the financing of a direct
acquisition of or subscription for shares issued or to be issued by such Danish
Loan Party or by a direct or indirect Qualifying Parent Company of such Danish
Loan Party.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Parent and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



--------------------------------------------------------------------------------



 



     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The initial amount of the Aggregate Revolving Commitments in effect
on the First Amendment Effective Date is THREE HUNDRED MILLION US DOLLARS
(US$300,000,000).
     “Aggregate Swing Line Sublimit” means US$50 million.
     “Agreement” means this Credit Agreement, as the same may be amended,
modified, supplemented or restated from time to time, in accordance with the
terms hereof, after the Closing Date.
     “Alternative Currency” means each of Australian Dollars, Euros, Sterling,
Canadian Dollars, Danish Kroner, New Zealand Dollars, Swedish Krona, Norwegian
Krone, Swiss Francs and each other currency (other than US Dollars) that is
approved in accordance with Section 1.06; provided that each of Swiss Francs and
Norwegian Krone shall be an Alternative Currency solely for purposes of the
Loans made on the Closing Date.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in US Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Administrative Agent, the
applicable Swing Line Lender or the applicable L/C Issuer, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with US
Dollars.
     “Applicable Percentage” means with respect to any Lender, (a) with respect
to such Lender’s Revolving Commitment at any time, the percentage (carried out
to the ninth decimal place) of the Aggregate Revolving Commitments represented
by such Lender’s Revolving Commitment at such time; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, (b) with respect to such Lender’s portion of the
outstanding Domestic Term Loan at any time, the percentage (carried out to the
ninth decimal place) of the outstanding principal amount of the Domestic Term
Loan held by such Lender at such time and (c) with respect to such Lender’s
portion of the outstanding Foreign Term Loan at any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
the Foreign Term Loan held by such Lender at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

                                      Pricing   Consolidated   Commitment  
Letter of Credit   Eurocurrency Rate Loans   Base Rate Tier   Leverage Ratio  
Fee   Fee   and BBR Rate Loans   Loans
1
  < 1.00:1.0     0.25 %     1.00 %     1.00 %     0.00 %
2
  ³1.00:1.0 but < 1.50:1.0     0.30 %     1.25 %     1.25 %     0.00 %
3
  ³1.50:1.0 but < 2.00:1.0     0.35 %     1.50 %     1.50 %     0.25 %
4
  ³2.00:1.0 but < 2.50:1.0     0.40 %     1.75 %     1.75 %     0.75 %
5
  ³2.50:1.0     0.50 %     2.00 %     2.00 %     1.00 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance

2



--------------------------------------------------------------------------------



 



Certificate is required to be delivered pursuant to Section 7.02(b) (each a
“Rate Determination Date”); provided however that if a Compliance Certificate is
not delivered when due in accordance with Section 7.02(b), then Pricing Tier 5
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.02(b), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the First Amendment Effective Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal quarter ending
September 30, 2007 shall be determined based upon Pricing Tier 5.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the
applicable Swing Line Lender or the applicable L/C Issuer, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means Banc of America Securities LLC and ABN AMRO Bank N.V., in
their capacities as joint lead arrangers and joint book managers.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease (other than any Permitted
Recourse Factoring Transaction), the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction and any Permitted Recourse Factoring Transaction, the outstanding
principal amount of such financing, after taking into account reserve accounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment and (d) in respect of any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Parent and its Subsidiaries for the fiscal year ended December 31, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries for such fiscal year,
including the notes thereto.
     “Australian Dollars” and “AUS$” mean the lawful currency of Australia.

3



--------------------------------------------------------------------------------



 



     “Australian Swing Line Lender” means Banc of America, N.A., Sydney Branch,
in its capacity as provider of Australian Swing Line Loans, or any successor in
such capacity.
     “Australian Swing Line Loan” has the meaning specified in Section 2.05(a).
     “Australian Swing Line Loan Notice” means a notice of a Borrowing of
Australian Swing Line Loans pursuant to Section 2.05(b), which, if in writing,
shall be substantially in the form of Exhibit 2.05.
     “Australian Swing Line Sublimit” means an amount equal to the lesser of
(a) US$10 million (as such amount may be increased or decreased from time to
time by the Parent pursuant to Section 2.09(b)), (b) the Aggregate Swing Line
Sublimit and (c) the Aggregate Revolving Commitments. The Australian Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
     “Australian Tax Act” means the Income Tax Assessment Act 1936 (Commonwealth
of Australia) or the Income Tax Assessment Act 1997 (Commonwealth of Australia),
as the context requires.
     “Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.09(a), and (c) the date of termination of the commitment
of each Lender to make Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 9.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in US Dollars.
     “BBR Rate” means, for any day in any calendar month with respect to a BBR
Rate Loan, the rate equal to:
     (a) the average bid rate displayed at or about 10:30 a.m. (Sydney,
Australia time) on the first day of such calendar month on the Reuters screen
BBSY page for a term equivalent to three months; or
     (b) if:
     (i) for any reason that rate is not displayed for a term equivalent to
three months; or
     (ii) the basis on which that rate is displayed is changed or in the
reasonable opinion of the Australian Swing Line Lender it ceases to reflect the
Australian Swing Line Lender’s cost of funding to the same extent as of the date
of this Agreement; or

4



--------------------------------------------------------------------------------



 



     (iii) the Australian Swing Line Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Australian Swing Line Lender or its applicable Lending Office to make,
maintain or fund BBR Rate Loans, or to determine or charge interest rates based
upon the BBR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Australian Swing Line Lender to purchase
or sell, or to take deposits of, Australian Dollars in the applicable interbank
market;
then the BBR Rate will be the rate determined by the Australian Swing Line
Lender to be the buying rate quoted to the Swing Line Lender by Bank of America,
N.A. at or about that time on that date. Such buying rate must be for bills of
exchange accepted by a leading Australian bank and which have a term equivalent
to three months. If there is no such buying rate, the BBR Rate will be the rate
per annum determined by the Australian Swing Line Lender to be the cost of
funding the relevant Australian Swing Line Loan for three months.
Rates will be expressed as a yield percent per annum to maturity, and if
necessary will be rounded up to the nearest fourth decimal place.
     “BBR Rate Loan” means a Loan that bears interest based on the BBR. All BBR
Rate Loans shall be denominated in Australian Dollars.
     “Borrower Materials” has the meaning specified in Section 7.02.
     “Borrowers” means, collectively, the Domestic Borrowers and the Foreign
Borrowers.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type, in the same currency and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01.
     “Bright Australia” has the meaning specified in the introductory paragraph
of this Agreement.
     “Bright BVI” has the meaning specified in the introductory paragraph of
this Agreement.
     “Bright Denmark Administration” means Dangaard Telecom Administration A/S,
a Danish company.
     “Bright Denmark Telecom” means Dangaard Telecom A/S, a Danish company.
     “Bright India” means Brightpoint India Private Limited, an Indian company.
     “Bright India Intercreditor Agreement” means the Intercreditor Agreement
dated as of the Closing Date between the Administrative Agent and the Bright
India Lender, as amended, modified and supplemented from time to time.
     “Bright India Lender” means ABN AMRO Bank N.V. or one of its Affiliates.
     “Bright India Loan Documents” means the documents, instruments and
agreements governing the line of credit provided by Bright India Lender to
Bright India, as amended, modified and supplemented from time to time in a
manner permitted by this Agreement.

5



--------------------------------------------------------------------------------



 



     “Bright India Loans” means the loans made by the Bright India Lender to
Bright India under the Bright India Loan Documents.
     “Bright Netherlands” has the meaning specified in the introductory
paragraph of this Agreement.
     “Bright North America” has the meaning specified in the introductory
paragraph of this Agreement.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Credit Obligations denominated in US Dollars is located (or (x) in the case of
Australian Swing Line Loans, Sydney, Australia, (y) in the case of Danish Swing
Line Loans, London, and (z) in the case of International Swing Line Loans, where
the applicable lending office of the International Swing Line Lender is located)
and: (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in US Dollars, any fundings, disbursements, settlements
and payments in US Dollars in respect of any such Eurocurrency Rate Loan, or any
other dealings in US Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in US Dollars are conducted by and between banks in the London
interbank eurodollar market; (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro or a Daily Euro Rate
Loan, any fundings, disbursements, settlements and payments in Euro in respect
of any Eurocurrency Rate Loan denominated in Euro or any Daily Euro Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any Eurocurrency Rate Loan denominated in Euro or any Daily Euro Rate
Loan, means a TARGET Day; (c) if such day relates to any interest rate settings
as to a Eurocurrency Rate Loan denominated in a currency other than US Dollars
or Euro or to a BBR Loan or to a Daily Sterling Rate Loan, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than US Dollars or Euro in respect
of a Eurocurrency Rate Loan denominated in a currency other than US Dollars or
Euro, or any other dealings in any currency other than US Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan (other than any interest rate settings), means any such day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.
     “Businesses” has the meaning specified in Section 6.09(a).
     “CAM Exchange” means the exchange of the Lenders’ interests provided in
Section 9.04.
     “CAM Exchange Date” means the date on which an Event of Default under
Section 9.01(f) or (g)(ii) shall occur.
     “CAM Exchange Percentage” means, as to each Lender, a fraction, expressed
as a decimal (carried out to the ninth decimal place), of which (a) the
numerator shall be the aggregate US Dollar Equivalent of the sum of (i) the
Specified Obligations owed to such Lender and (ii) such Lender’s participations
in undrawn amounts of Letters of Credit, in each case immediately prior to the
CAM Exchange Date and (b) the denominator shall be the aggregate US Dollar
Equivalent of the sum of (i) the Specified Obligations owed to all the Lenders
and (ii) the aggregate undrawn amount of all outstanding Letters of Credit, in
each case immediately prior to the CAM Exchange Date.
     “Canadian Dollars” means the lawful currency of Canada.

6



--------------------------------------------------------------------------------



 



     “Capital Lease” means, as applied to any Person, any lease of any property
by that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings.
     “Cash Equivalents” means, as at any date, (1) with respect to the Parent or
any of its Subsidiaries: (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) US Dollar denominated time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of US$500,000,000 or (iii) any
bank whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Domestic Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Domestic Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-2 (or the equivalent thereof) or better by S&P
or P-2 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of US$500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least US$500,000,000 and the portfolios of which are limited to Investments of
the character described in the foregoing subdivisions (a) through (d) and
(2) with respect to any Foreign Subsidiary: (a) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(b) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than
270 days from the date of acquisition and (c) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:

7



--------------------------------------------------------------------------------



 



     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of forty-two percent (42%) of the Equity Interests of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Parent cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent, or control over the Voting Stock of the
Parent on a fully-diluted basis (and taking into account all such Voting Stock
that such Person or group has the right to acquire pursuant to any option right)
representing forty-two percent (42%) or more of the combined voting power of
such Voting Stock; or
     (d) the occurrence of a “Change of Control” (or any comparable term) under,
and as defined in, any Subordinated Indebtedness Document.
     “Closing Date” means the date hereof.
     “Collateral” means a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the Lenders, are purported to be granted pursuant to and
in accordance with the terms of the Collateral Documents.
     “Collateral Documents” means a collective reference to the Domestic
Security Agreement, the Intercreditor Agreements and all other security
agreements, pledge agreements, mortgages and other security documents as may be
executed and delivered by the Loan Parties in connection with this Agreement.
     “Columbo Acquisition” means the Acquisition by the Parent or one of its
Subsidiaries of all of the Equity Interests of Bright Denmark Telecom.

8



--------------------------------------------------------------------------------



 



     “Commitment” means, as to each Lender, the Revolving Commitment of such
Lender, the Domestic Term Loan Commitment of such Lender and/or the Foreign Term
Loan Commitment of such Lender.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).
     “Consolidated Capital Expenditures” means, for any period, for the Parent
and its Subsidiaries on a consolidated basis, all capital expenditures but
excluding expenditures to the extent made with the proceeds of any Involuntary
Disposition used to purchase property that is useful in the business of the
Parent and its Subsidiaries.
     “Consolidated Current Ratio” means, as of any date of determination, the
ratio of (a) current assets of the Parent and its Subsidiaries on a consolidated
basis as of such date to (b) current liabilities of the Parent and its
Subsidiaries on a consolidated basis as of such date (other than current
liabilities consisting of the obligation to repay the principal amount of the
Loans on the Maturity Date).
     “Consolidated EBITDA” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, and local income taxes (and franchise
taxes in the nature of income taxes), any state single business unitary or
similar tax, and foreign income taxes, in each case payable for such period,
(c) the amount of depreciation and amortization expenses for such period,
(d) transaction expenses for such period associated with any debt or equity
offering, (e) non-cash impairment charges for such period, (f) non-cash
compensation relating to stock options and restricted stock grants issued during
such period, (g) non-cash gains or losses for such period attributable to the
cancellation of debt, (h) non-cash pension-related expenses for such period, and
(i) gains or losses for such period, whether realized or unrealized, relating to
foreign exchange transactions and Swap Contracts.
     “Consolidated Funded Indebtedness” means Funded Indebtedness of the Parent
and its Subsidiaries on a consolidated basis determined in accordance with GAAP.
     “Consolidated Interest Charges” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
and Securitization Transactions with respect to such period.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended for which the Loan Parties have delivered
financial statements pursuant to Section 7.01(a) or (b) to (b) the sum of
(i) the cash portion of Consolidated Interest Charges for the period of the four
fiscal quarters most recently ended for which the Loan Parties have delivered
financial statements pursuant to Section 7.01(a) or (b) less (ii) interest
income paid in cash of the Parent and its Subsidiaries on a consolidated basis
for the period of the four fiscal quarters most recently ended for which the
Loan Parties have delivered financial statements pursuant to Section 7.01(a) or
(b).
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four

9



--------------------------------------------------------------------------------



 



fiscal quarters most recently ended for which the Loan Parties have delivered
financial statements pursuant to Section 7.01(a) or (b).
     “Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income from continuing operations
for that period, and excluding (a) net income from discontinued operations for
such period, (b) any extraordinary, unusual or non-recurring gain or loss and
(c) any gain or loss from sales or other dispositions of property, to the extent
permitted under this Agreement (other than sales of inventory in the ordinary
course of business).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Credit Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Daily Euro Rate” means, for any day, the offered quotation to first-class
banks in the London interbank market by the Danish Swing Line Lender for Euro
overnight deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Danish Swing Line Loans denominated in Euro
as of 11:00 a.m. (London time) on such date, provided that in the event the
Administrative Agent has made any determination pursuant to Section 3.02 in
respect of Danish Swing Line Loans denominated in Euros, or in the circumstances
described in Section 3.03 in respect of Danish Swing Line Loans denominated in
Euros, the Daily Euro Rate determined pursuant to this definition shall instead
be the rate determined by Danish Swing Line Lender as the all-in-cost of funds
for the Danish Swing Line Lender to fund Danish Swing Line Loans denominated in
Euro.
     “Daily Euro Rate Loan” means a Danish Swing Line Loan that bears interest
based on the Daily Euro Rate.
     “Daily Rate Loan” means a Danish Swing Line Loan that bears interest based
on the Daily Euro Rate or the Daily Sterling Rate.
     “Daily Sterling Rate” means, for any day, the offered quotation to
first-class banks in the London interbank market by the Danish Swing Line Lender
for Sterling overnight deposits of amounts in immediately available funds
comparable to the outstanding principal amount of the Danish Swing Line

10



--------------------------------------------------------------------------------



 



Loans denominated in Sterling as of 11:00 a.m. (London time) on such date,
provided that in the event the Administrative Agent has made any determination
pursuant to Section 3.02 in respect of Danish Swing Line Loans denominated in
Sterling, or in the circumstances described in Section 3.03 in respect of Danish
Swing Line Loans denominated in Sterling, the Daily Sterling Rate determined
pursuant to this definition shall instead be the rate determined by Danish Swing
Line Lender as the all-in-cost of funds for the Danish Swing Line Lender to fund
Danish Swing Line Loans denominated in Sterling.
     “Daily Sterling Rate Loan” means a Danish Swing Line Loan that bears
interest based on the Daily Sterling Rate.
     “Danish Borrower” means each Foreign Borrower incorporated under the laws
of Denmark.
     “Danish Guarantor” means each Foreign Guarantor incorporated under the laws
of Denmark.
     “Danish Kroner” means the lawful currency of Denmark.
     “Danish Loan Party” means any of the Danish Borrowers and the Danish
Guarantors.
     “Danish Statutory Limitations” means Danish statutory provisions on
unlawful financial assistance including, without limitation, Sections 115 and
115a of the Danish Act on Public Limited Liability Companies (Da:
aktieselskabsloven).
     “Danish Swing Line Lender” means Banc of America Securities Limited, in its
capacity as provider of Danish Swing Line Loans, or any successor in such
capacity.
     “Danish Swing Line Loan” has the meaning specified in Section 2.06(a).
     “Danish Swing Line Loan Notice” means a notice of a Borrowing of Danish
Swing Line Loans pursuant to Section 2.06(b), which, if in writing, shall be
substantially in the form of Exhibit 2.06.
     “Danish Swing Line Sublimit” means an amount equal to the lesser of
(a) US$38 million (as such amount may be increased or decreased from time to
time by the Parent pursuant to Section 2.09(b)), (b) the Aggregate Swing Line
Sublimit and (c) the Aggregate Revolving Commitments. The Danish Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
     “Debt Issuance” means the issuance by the Parent or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, administration,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Credit Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurocurrency Rate Loan,
Daily Rate Loan or a BBR Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Rate and any Mandatory Cost)
otherwise applicable to such Loan plus 2% per

11



--------------------------------------------------------------------------------



 



annum, in each case to the fullest extent permitted by applicable Laws and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
     “Designated Borrower Agreement” means (a) in the case of a Subsidiary that
is a Guarantor, an agreement in substantially the form of Exhibit 2.17(c)-1 and
(b) in the case of a Subsidiary that is not a Guarantor, an agreement in
substantially the form of Exhibit 2.17(c)-2, in each case together with such
changes thereto as the Administrative Agent and the Parent may agree.
     “Discontinued Operations Property” means, with respect to the Parent or any
Subsidiary, any property that is used in the operations of a business line, unit
or division of such Person which (a) has been or is being discontinued and
(b) is reflected under the heading “discontinued operations” (or other similar
heading) on the applicable financial statements of such Person.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition of any property by the Parent or any Subsidiary (including the
Equity Interests of any Subsidiary), including any Sale and Leaseback
Transaction and any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the disposition of inventory in the
ordinary course of business; (b) the disposition of machinery and equipment no
longer used or useful in the conduct of business of the Parent and its
Subsidiaries in the ordinary course of business; (c) Permitted Intercompany
Transfers; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Parent and its Subsidiaries; (f) the sale or disposition of Cash Equivalents
for fair market value; (g) any sale, transfer or other disposition of Permitted
Securitization Property by a Foreign Subsidiary to a SPV pursuant to any
Permitted Securitization Transaction; (h) any sale, transfer or other
disposition of Permitted Securitization Property by a SPV pursuant to any
Permitted Securitization Transaction; and (i) any Involuntary Disposition.
     “Domestic Borrowers” means, collectively, the Parent, Bright North America
and each other Domestic Subsidiary of the Parent that becomes a Domestic
Borrower after the First Amendment Effective Date pursuant to Section 2.17(c).
     “Domestic Collateral Proceeds” has the meaning set forth in
Section 9.03(a).
     “Domestic Guarantor” means, collectively, (a) each Domestic Borrower (with
respect to Credit Extensions made to and other Obligations owing by the other
Borrowers), (b) each Domestic Subsidiary identified as a “Domestic Guarantor” on
the signature pages hereto and (c) each other Person that provides a guaranty of
the Obligations after the Closing Date pursuant to Section 7.12, together with
their successors and permitted assigns.
     “Domestic Guarantor Joinder Agreement” means a joinder agreement
substantially in the form of Exhibit 7.12 executed and delivered by a Domestic
Subsidiary in accordance with the provisions of Section 7.12.

12



--------------------------------------------------------------------------------



 



     “Domestic Loan Parties” means, collectively, the Domestic Borrowers and the
Domestic Guarantors.
     “Domestic Revolving Sublimit” means an amount equal to the lesser of
(a) US$115 million and (b) the Aggregate Revolving Commitments. The Domestic
Revolving Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments
     “Domestic Security Agreement” means the Security and Pledge Agreement dated
as of the Closing Date executed in favor of the Administrative Agent by each of
the Domestic Loan Parties, as amended, modified and supplemented from time to
time.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any state of the United States or the District of Columbia.
     “Domestic Swing Line Lender” means Bank of America in its capacity as
provider of Domestic Swing Line Loans, or any successor in such capacity.
     “Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Domestic Swing Line Loan Notice” means a notice of a Borrowing or
continuation of Domestic Swing Line Loans pursuant to Section 2.04(b), which, if
in writing, shall be substantially in the form of Exhibit 2.04.
     “Domestic Swing Line Sublimit” means an amount equal to the lesser of (a)
$2 million (as such amount may be increased or decreased from time to time by
the Parent pursuant to Section 2.09(b)), (b) the Aggregate Swing Line Sublimit
and (c) the Aggregate Revolving Commitments. The Domestic Swing Line Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.
     “Domestic Term Loan” has the meaning specified in Section 2.01(b).
     “Domestic Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Domestic Term Loan pursuant to Section 2.01(b) in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Domestic Term Loan Commitments of all of the
Lenders as in effect on the First Amendment Effective Date is ONE HUNDRED TWENTY
FIVE MILLION DOLLARS (US$125,000,000).
     “Earn-Out Obligation” means the contingent obligation of a Person to make
an “earn-out” payment in connection with such Person’s purchase, redemption,
retirement or defeasance of an Equity Interest, or any similar payment
obligation which is contingent upon the attainment of a specified level of
sales, earnings, profits, or other similar kind of metric.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).
     “Eligible Equity” means, with respect to any Danish Loan Party:
     (a) with respect to up-stream and cross-stream liability, the distributable
equity of such Danish Loan Party; and

13



--------------------------------------------------------------------------------



 



     (b) with respect to down-stream liability, the equity of such Danish Loan
Party;
     in each case calculated in accordance with the accounting principles as
applied by such Danish Loan Party.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all federal, state, local, foreign and
other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “Equity Issuance” means any issuance by the Parent or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Parent of its Equity Interests as
consideration for an Acquisition. The term “Equity Issuance” shall not be deemed
to include any Disposition.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

14



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period.
     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in US
Dollars or in an Alternative Currency. All Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.
     “Event of Default” has the meaning specified in Section 9.01.

15



--------------------------------------------------------------------------------



 



     “Excluded First Tier Foreign Subsidiary” means any First Tier Foreign
Subsidiary that either (a) does not carry on any business activity or (b) does
not have property with an aggregate fair market value in excess of US$100,000.
As of the Closing Date, each of Brightpoint de Mexico S.A. de C.V., a Mexican
company, Brightpoint Solutions de Mexico S.A. de C.V., a Mexican company and
Brightpoint de Venezuela C.A., a Venezuelan company, constitutes an Excluded
First Tier Foreign Subsidiary because it does not meet either of the tests in
(a) or (b).
     “Excluded Property” means:
     (a) with respect to any Domestic Loan Party, (i) any owned or leased real
property (other than, in the case of leased real property, warehouse space and
office space) to the extent the fair market value thereof that does not
constitute Collateral does not exceed US$1 million, (ii) any owned or leased
personal property which is located outside of the United States unless requested
by the Administrative Agent in its commercially reasonable judgment, (iii) any
personal property that either (A) the attachment or perfection of a Lien thereon
is not governed by the Uniform Commercial Code or (B) a Lien thereon is not
effected by appropriate evidence of such Lien being filed in either the United
States Copyright Office or the United States Patent and Trademark Office, unless
requested by the Administrative Agent in its commercially reasonable judgment,
(iv) the Equity Interests of any direct Foreign Subsidiary to the extent not
required to be pledged to secure the Obligations pursuant to Section 7.14(a),
(v) any property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i) pursuant to documents which
prohibit such Domestic Loan Party from granting any other Liens in such
property; (vi) any lease, license, contract or other agreement if the grant of a
security interest in such lease, license, contract or other agreement is
prohibited under the terms of such lease, license, contract or other agreement
or under applicable Law and would result in default thereunder, the termination
thereof or give the other parties thereto the right to terminate, accelerate or
otherwise alter (in a material adverse manner) such Domestic Loan Party’s
rights, titles and interests thereunder; provided that such prohibition would
not be reasonably likely to be rendered ineffective pursuant to the Uniform
Commercial Code or any other applicable Law (and in the event of the
termination, elimination or waiver of any such prohibition, such lease, license,
contract or other agreement shall no longer be deemed Excluded Property); and
(vii) any other property for which, in the reasonable judgment of the
Administrative Agent, the expense of granting and perfecting a security interest
therein under applicable Law is excessive given the value of such property; and
     (b) with respect to any Foreign Loan Party, (i) any owned or leased real
property (other than, in the case of leased real property, warehouse space and
office space) to the extent the fair market value thereof that does not
constitute Collateral does not exceed US$1 million; (ii) personal property
located at any individual location if the aggregate fair market value of such
personal property does not exceed US$100,000, (iii) the Equity Interests of any
Foreign Subsidiary to the extent not required to be pledged to secure the
Foreign Obligations pursuant to Section 7.14(a); (iv) any property which,
subject to the terms of Section 8.09, is subject to a Lien of the type described
in Section 8.01(i) pursuant to documents which prohibit such Foreign Loan Party
from granting any other Liens in such property; (v) any lease, license, contract
or other agreement if the grant of a security interest in such lease, license,
contract or other agreement is prohibited under the terms of such lease,
license, contract or other agreement or under applicable Law and would result in
default thereunder, the termination thereof or give the other parties thereto
the right to terminate, accelerate or otherwise alter (in a material adverse
manner) such Foreign Loan Party’s rights, titles and interests thereunder;
provided that such prohibition would not be reasonably likely to be rendered
ineffective pursuant to any applicable Law (and in the event of the termination,
elimination or waiver of any such prohibition, such lease, license, contract or
other agreement shall no longer be deemed Excluded Property); (vi) any
promissory note evidencing an Investment in a SPV and any

16



--------------------------------------------------------------------------------



 



Equity Interests of any SPV; (vii) any right to payment arising from the sale of
goods or provision of services and any other contract rights, goods, security
deposits or other rights specifically related to such right to payment which
have been transferred or otherwise assigned to any SPV pursuant to a Permitted
Securitization Transaction; (viii) any other property for which, in the
reasonable judgment of the Administrative Agent, the expense of granting and
perfecting a security interest therein under applicable Law is excessive given
the value of such property; and (ix) in the case of any Danish Loan Party, any
personal property owned by such Danish Loan Party other than IP Rights.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Loan Party is
located and (c) except as provided in the following sentence, in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Parent under
Section 11.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding tax pursuant to Section 3.01(a). Notwithstanding anything to
the contrary contained in this definition, “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Subsidiary to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with the last paragraph of Section
3.01(e).
     “Existing Letters of Credit” means, collectively, those letters of credit
outstanding on the Closing Date and identified on Schedule 2.03.
     “Exposure” means, with respect to any Lender, the sum at such time, without
duplication, of (a) such Lender’s Revolving Commitment Percentage of the
Outstanding Amount of the Total Revolving Outstandings (including any
participation interests in Letters of Credit) plus (b) the Outstanding Amount of
such Lender’s Domestic Term Loan plus (c) the Outstanding Amount of such
Lender’s Foreign Term Loan.
     “Facilities” has the meaning specified in Section 6.09(a).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means, collectively, (a) the letter agreement dated as of
June 11, 2007 among the Parent, the Administrative Agent and Banc of America
Securities LLC and (b) the letter agreement dated as of June 8, 2007 among the
Parent and ABN AMRO Bank N.V.

17



--------------------------------------------------------------------------------



 



     “First Amendment Effective Date” means July 31, 2007 (being the effective
date of the First Amendment to this Agreement).
     “First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by a Domestic Loan Party.
     “Foreign Borrowers” means, collectively, Bright BVI, Bright Netherlands,
Bright Australia, Bright Denmark Telecom, Bright Denmark Administration and each
other Foreign Subsidiary of the Parent that becomes a Foreign Borrower after the
First Amendment Effective Date pursuant to Section 2.17(c).
     “Foreign Credit Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Foreign Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
     “Foreign Guarantors” means, collectively, (a) each Foreign Borrower (with
respect to Credit Extensions made to and other Foreign Obligations owing by the
other Foreign Borrowers) and (b) each Foreign Subsidiary that provides a
guaranty of all or any portion of the Foreign Obligations after the Closing Date
pursuant to Section 7.12, in each case together with its successors and
permitted assigns.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Loan Parties” means, collectively, the Foreign Borrowers and the
Foreign Guarantors.
     “Foreign Swing Line Facility Reserve” means, at any time, the sum of
(a) the amount of the Australian Swing Line Sublimit then in effect plus (b) the
amount of the Danish Swing Line Sublimit then in effect plus (c) the aggregate
of the International Swing Line Sublimit then in effect for all International
Swing Line Facilities.
     “Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Foreign Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. The
foregoing shall also include (a) all obligations under any Swap Contract between
any Foreign Subsidiary and any Secured Swap Provider that is permitted to be
incurred pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between any Foreign Subsidiary and any Lender or Affiliate
of a Lender.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

18



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary Debt” means Indebtedness permitted under
Section 8.03(f).
     “Foreign Term Loan” has the meaning specified in Section 2.01(c).
     “Foreign Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Foreign Term Loan pursuant to Section 2.01(c) in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Foreign Term Loan Commitments of all of the
Lenders as in effect on the First Amendment Effective Date is ONE HUNDRED TWENTY
FIVE MILLION US DOLLARS (US$125,000,000).
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Indebtedness” means, as to any Person at a particular time, without
duplication, the principal portion of all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:
     (a) all obligations for borrowed money, whether current or long-term
(including the Credit Obligations) and all obligations of such Person evidenced
by bonds, debentures, notes, loan agreements or other similar instruments;
     (b) all purchase money Indebtedness;
     (c) the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);
     (d) the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;
     (e) all obligations in respect of the deferred purchase price of property
or services (except any trade account payable incurred in the ordinary course of
business unless (i) such trade account payable remains outstanding beyond the
date which is fixed for payment (whether such date is stated, fixed by course of
dealing or otherwise) by more than 60 days or (ii) such Person is not in good
faith disputing the payment thereof);
     (f) the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment prior to the Maturity Date in respect of any Equity
Interests in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;
     (h) all Funded Indebtedness of others secured by (or for which the holder
of such Funded Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien

19



--------------------------------------------------------------------------------



 



on, or payable out of the proceeds of production from, property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed;
     (i) all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and
     (j) all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.
     Notwithstanding the foregoing, the term “Funded Indebtedness” shall not
include any Earn-Out Obligation unless such Earn-Out Obligation is required to
be reflected as indebtedness or a liability in accordance with GAAP.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
     “German Guarantor” means each Foreign Guarantor incorporated in Germany as
a limited liability company (GmbH).
     “German Parallel Debt Agreement” means the parallel debt agreement governed
by German law entered into on or about the First Amendment Effective Date
between Dangaard Telecom Germany GmbH and the Administrative Agent in its
capacity as Security Agent.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum

20



--------------------------------------------------------------------------------



 



reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.
     “Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantors.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning set forth in Section 2.03(c).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all Funded Indebtedness;
     (b) the Swap Termination Value of any Swap Contract;
     (c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
     (d) all Indebtedness of the types referred to in clauses (a) through
(d) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Intercreditor Agreements” means, collectively, the Bright India
Intercreditor Agreement and each other intercreditor agreement entered into by
the Administrative Agent and a creditor of any Loan Party in accordance with the
terms of this Agreement.
     “Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates;
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date; (c) as to any BBR Loan, the last
Business Day of each calendar month and the Maturity Date; and (d) as to any
Daily Rate Loans, the last Business Day of each March, June, September and
December and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date

21



--------------------------------------------------------------------------------



 



one, two, three or six months thereafter, as selected by the applicable Borrower
in its Request for Credit Extension; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Interim Financial Statements” means the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the fiscal quarter ended March 31,
2007, and the related consolidated statements of income or operations and cash
flows of the Parent and its Subsidiaries for such fiscal quarter, including the
notes thereto.
     “Internal Revenue Code” means the Internal Revenue Code of 1986.
     “International Swing Line Facility” has the meaning specified in Section
2.07(a).
     “International Swing Line Facility Notice” has the meaning specified in
Section 2.07(a).
     “International Swing Line Sublimit” has the meaning specified in Section
2.07(a).
     “International Swing Line Lender” has the meaning specified in Section
2.07(a).
     “International Swing Line Loan” has the meaning specified in
Section 2.07(a).
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, provided that any Investment shall be deemed reduced by the amount
of distributions of cash or other property received by such Person on account of
such Investment (including principal repayments on loans, advances and other
debt, but excluding interest payments on loans, advances and other debt).
     “Involuntary Disposition” means any loss of, damage to or destruction of,
or any condemnation or other taking for public use of, any property of the
Parent or any Subsidiary.
     “IP Rights” has the meaning specified in Section 6.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

22



--------------------------------------------------------------------------------



 



     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and any Borrower or any Subsidiary or in favor
the applicable L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in US Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means (a) with respect to each Existing Letter of Credit,
National City Bank, (b) with respect to each Letter of Credit issued after the
Closing Date, Bank of America and ABN AMRO Bank N.V., as selected by the
applicable Borrower, and (c) any successor issuer of Letters of Credit
hereunder, in each case in its capacity as the issuer of the applicable Letter
of Credit.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including, but without duplication, all
L/C Borrowings. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto and each other Person that becomes a “Lender” in
accordance with this Agreement and their successors and assigns and, as the
context requires, includes the Swing Line Lenders.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Parent and
the Administrative Agent.
     “Letter of Credit” means any letter of credit or bank guaranty issued
hereunder and shall include the Existing Letters of Credit. A letter of credit
issued hereunder may be a commercial letter of credit or a standby letter of
credit. Letters of Credit may be denominated in US Dollars or in an Alternative
Currency.

23



--------------------------------------------------------------------------------



 



     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is thirty days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) US$75 million. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Revolving Loan, a Swing Line Loan or a Term Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document,
each Designated Borrower Agreement, each Joinder Agreement, the Collateral
Documents and the Fee Letters. For purposes of clarification, the Bright India
Loan Documents are not Loan Documents.
     “Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a
Term Loan, (b) a conversion of a Revolving Loan or a Term Loan from one Type to
the other, or (c) a continuation of Eurocurrency Rate Loans, in each case
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit 2.02.
     “Loan Parties” means, collectively, the Domestic Loan Parties and the
Foreign Loan Parties.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Parent and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
     “Material Domestic Subsidiary” means any Domestic Subsidiary that either
(a) carries on any business activity or (b) has property with an aggregate fair
market value in excess of US$100,000.
     “Material Foreign Subsidiary” means any Foreign Subsidiary (other than a
Foreign Guarantor) that has (a) gross profits that exceed fifteen percent (15%)
of total gross profits of the Parent and its Subsidiaries on a consolidated
basis for the immediately preceding fiscal quarter (provided that the first test
date for this clause (a) shall be December 31, 2007) or (b) assets with a book
value that exceeds fifteen percent (15%) of the book value of the total assets
of the Parent and its Subsidiaries on a

24



--------------------------------------------------------------------------------



 



consolidated basis at any time; provided that if at any time all Foreign
Subsidiaries that are not Foreign Loan Parties have (a) aggregate gross profits
that exceed thirty-five percent (35%) of total gross profits of the Parent and
its Subsidiaries on a consolidated basis for the period of the two immediately
preceeding fiscal quarters (provided that the first test date for this clause
(a) shall be December 31, 2007) or (b) aggregate assets with a book value that
exceeds forty percent (40%) of the book value of the total assets of the Parent
and its Subsidiaries on a consolidated basis as of the last day of the two
immediately preceeding fiscal quarters, then the Parent shall designate one or
more of such Foreign Subsidiaries as Material Foreign Subsidiaries such that
immediately after such designation the remaining Foreign Subsidiaries that are
not Foreign Loan Parties will not exceed either of the thresholds in clauses
(a) and (b) of this proviso.
     “Material Indebtedness” means, collectively, (a) Indebtedness under the
Bright India Loan Documents and (b) any other Indebtedness (other than
Indebtedness hereunder, Indebtedness under Swap Contracts and intercompany
Indebtedness permitted under Section 8.03) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount.
     “Maturity Date” means February 16, 2012; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
     “Maximum Pro Forma Consolidated Leverage Ratio” means, with respect to any
fiscal quarter end, the maximum Consolidated Leverage Ratio permitted under
Section 8.11(a) as of the end of such fiscal quarter, adjusted by reducing the
numerator of the fraction pursuant to which such Consolidated Leverage Ratio was
derived by 0.50. By way of illustration, if the maximum Consolidated Leverage
Ratio permitted under Section 8.11(a) as of the end of such fiscal quarter is
3.00:1.0, then the Maximum Pro Forma Total Leverage Ratio as of the end of such
fiscal quarter is 2.50:1.0.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Parent or any Subsidiary in respect of any Disposition, Equity
Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition or
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by the Parent or any
Subsidiary in any Disposition, Equity Issuance, Debt Issuance or Involuntary
Disposition.
     “New Zealand Dollar” means the lawful currency of New Zealand.
     “Non Qualifying Parent Company” means any parent company other than a
Qualifying Parent.
     “Note” has the meaning specified in Section 2.14(a).

25



--------------------------------------------------------------------------------



 



     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The term “Obligations” shall also
include (a) all obligations under any Swap Contract between the Parent or any
Subsidiary and any Secured Swap Provider that is permitted to be incurred
pursuant to Section 8.03(d), (b) all obligations under any Treasury Management
Agreement between the Parent or any Subsidiary and any Lender or Affiliate of a
Lender and (c) all obligations of Bright India under the Bright India Loan
Documents up to the maximum principal amount permitted by Section 8.03(f)(ii).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to any Loans on any date, the
US Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the US Dollar Equivalent of the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable L/C Issuer
or the applicable Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
     “Parent” has the meaning specified in the introductory paragraph hereto.
     “Participant” has the meaning specified in Section 11.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.

26



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Acquisitions” means Investments consisting of an Acquisition by
the Parent or any Subsidiary, provided that (a) the property acquired (or the
property of the Person acquired) in such Acquisition is ancillary to, reasonably
related to, or used or useful in, the same or a similar line of business as the
Parent and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof) or constitutes Discontinued
Operations Property, (b) in the case of an Acquisition of the Equity Interests
of another Person, the board of directors (or other comparable governing body)
of such other Person shall have duly approved such Acquisition, (c) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto), (d) if such transaction
involves the purchase of an interest in a partnership between a Loan Party as a
general partner and entities unaffiliated with the Parent as the other partners,
such transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by such Loan Party
newly formed for the sole purpose of effecting such transaction, and (e) the
Parent shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, (i) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Loan Parties were required to deliver financial statements pursuant to
Section 7.01(a) or (b) and (ii) the Consolidated Leverage Ratio as of the most
recent fiscal quarter end for which the Loan Parties were required to deliver
financial statements pursuant to Section 7.01(a) or (b) would not exceed the
Maximum Pro Forma Consolidated Leverage Ratio as of such fiscal quarter end.
     “Permitted Factoring Property” means accounts receivable owing to any
Foreign Subsidiary (other than a Foreign Borrower) and any other assets of any
Foreign Subsidiary (other than a Foreign Borrower) that are customarily
transferred or in respect of which security interests are customarily granted in
connection with factoring transactions involving accounts receivable.
     “Permitted Factoring Transactions” means Permitted Non-Recourse Factoring
Transactions and Permitted Recourse Factoring Transactions.
     “Permitted Intercompany Investments” means any of the following:
(a) Investments by any Domestic Loan Party in any other Domestic Loan Party;
(b) Investments by any Foreign Subsidiary in any other Foreign Subsidiary,
provided that any Indebtedness loaned or advanced by any Foreign Subsidiary that
is not a Foreign Loan Party to any Foreign Loan Party pursuant to this clause
(b) shall be subordinated in right of payment to the prior payment of the
Foreign Obligations on terms and conditions set forth in Exhibit 8.02;
(c) Investments by the Parent or any Domestic Subsidiary in any Foreign
Borrower, provided that the proceeds of such Investment are used solely to repay
Foreign Credit Obligations; (d) Investments by the Parent or any Domestic
Subsidiary in any Foreign Subsidiary, provided that (i) any such Investment
consists solely of proceeds of the Domestic Term Loan and such Investment is
used solely to repay Indebtedness outstanding on the Closing Date, (ii) such
Investment consists solely of proceeds of the repayment of principal on the
intercompany loan made by the Parent to Bright BVI on the First Amendment
Effective Date and such Investment is made within thirty (30) days after receipt
of such repayment or (iii) any such Investment consists solely of the net cash
proceeds of the issuance of Equity Interests by the Parent or

27



--------------------------------------------------------------------------------



 



Subordinated Indebtedness; (e) other Investments by the Parent or any Domestic
Subsidiary in any Foreign Subsidiary, provided that the aggregate principal
amount of such Investments shall not at any time exceed (i) US$35 million plus
(ii) up to US$15 million consisting solely of payment by the Parent of corporate
overhead expenses on behalf of Foreign Subsidiaries; and (f) Investments by any
Foreign Subsidiary in any Domestic Loan Party, provided that any Indebtedness
issued by any Domestic Loan Party to any Foreign Subsidiary that is not a
Foreign Borrower pursuant to this clause (f) shall be subordinated in right of
payment to the prior payment of the Obligations on terms and conditions set
forth in Exhibit 8.02. Notwithstanding the foregoing, (x) any Investment in a
Foreign Subsidiary or a SPV pursuant to, in connection with or in contemplation
of a Permitted Securitization Transaction or a Permitted Factoring Transaction
shall not be a Permitted Intercompany Investment and (y) an Investment by way of
a loan or advance to a German Guarantor shall be a Permitted Intercompany
Investment only if, in addition to such Investment meeting the requirements of
one of clauses (a) through (f) of the foregoing sentence, such Investment is
subordinated within the meaning of § 39 para. 2 German Insolvency Code.
     “Permitted Intercompany Transfers” means (a) dispositions of property by
any Domestic Loan Party to any other Domestic Loan Party; (b) dispositions of
Equity Interests in Bright Denmark Telecom and/or Bright Denmark Administration
to the Parent or any other Subsidiary; (c) dispositions of property by any
Foreign Subsidiary to any other Foreign Subsidiary, provided that that any
Indebtedness loaned or advanced by any Foreign Subsidiary that is not a Foreign
Loan Party to any Foreign Loan Party as consideration for any disposition
pursuant to this clause (c) shall be subordinated in right of payment to the
prior payment of the Foreign Obligations on terms and conditions set forth in
Exhibit 8.02; (d) dispositions of property by the Parent or any Domestic
Subsidiary to any Foreign Subsidiary (it being understood that if the
consideration paid in connection therewith is (i) not cash or Cash Equivalents
paid contemporaneous with consummation of such disposition, such consideration
shall be deemed an Investment in such Foreign Subsidiary and (ii) less than the
fair market value of the property subject thereto, then such difference shall be
deemed an Investment in such Foreign Subsidiary), (e) dispositions of property
by any Foreign Subsidiary to the Parent or any Domestic Subsidiary, provided
that that any Indebtedness issued by the Parent or any Domestic Subsidiary to
any Foreign Subsidiary that is not a Foreign Borrower as consideration for any
disposition pursuant to this clause (e) shall be subordinated in right of
payment to the prior payment of the Obligations on terms and conditions set
forth in Exhibit 8.02 (it being understood that if the consideration paid in
connection therewith exceeds the fair market value of the property subject
thereto, then such excess shall be deemed an Investment in such Foreign
Subsidiary) and (f) the cancellation or forgiveness in the ordinary course of
business of intercompany Indebtedness permitted under Section 8.03 (other than
Indebtedness loaned or advanced by the Parent or any Domestic Subsidiary to any
Foreign Subsidiary). Notwithstanding the foregoing, the sale, transfer or other
disposition of any property to a Foreign Subsidiary or a SPV pursuant to, in
connection with or in contemplation of a Permitted Securitization Transaction or
a Permitted Factoring Transaction shall not be a Permitted Intercompany
Transfer.
     “Permitted Liens” means, at any time, Liens in respect of property of the
Parent or any Restricted Subsidiary permitted to exist at such time pursuant to
the terms of Section 8.01.
     “Permitted Non-Recourse Factoring Transactions” means any sale of Permitted
Factoring Property by any Foreign Subsidiary (other than a Foreign Borrower)
pursuant to a factoring arrangement, provided that such sale is non-recourse to
the Parent or any Subsidiary.
     “Permitted Recourse Factoring Transactions” means any sale of Permitted
Factoring Property by any Foreign Subsidiary (other than a Foreign Borrower)
pursuant to a factoring arrangement that is recourse to such Foreign Subsidiary.

28



--------------------------------------------------------------------------------



 



     “Permitted Securitization Property” means accounts receivable owing to any
Foreign Subsidiary and any other assets of any Foreign Subsidiary (other than a
Foreign Borrower) that are customarily transferred or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable.
     “Permitted Securitization Transaction” means any Securitization Transaction
provided that (a) neither the Parent nor any Domestic Subsidiary shall have any
obligation or liability with respect thereto, (b) no Foreign Subsidiary shall
have any obligation or liability with respect thereto except for Standard
Securitization Obligations and (c) neither the Parent nor any Subsidiary shall
have any obligation to maintain or preserve the SPV’s financial condition or to
cause the SPV to achieve certain levels of operating results.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
     “Platform” has the meaning specified in Section 7.02.
     “Pro Forma Basis” means, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which the Parent was required to deliver financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Acquisition, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Parent and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent, and (b) with respect to any
Disposition or Involuntary Disposition, income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction.
     “Pro Forma Compliance Certificate” means a certificate of a Responsible
Officer of the Parent containing reasonably detailed calculations of the
financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter end for which the Loan Parties were required to deliver financial
statements pursuant to Section 7.01(a) or (b) after giving effect to the
applicable transaction on a Pro Forma Basis.
     “Qualifying Parent Company” means a parent company which is incorporated
under the laws of any member state of the European Union (EU) or the European
Economic Area (EEA) and which is an entity to which the First Council Directive
68/151/EEC of 9 March 1968 applies.
     “Receivables Financing Amount” means the sum of (a) the Attributable
Indebtedness of Permitted Securitization Transactions plus (b) the Attributable
Indebtedness of Permitted Recourse Factoring Transactions plus (c) the aggregate
net book value of all of the accounts receivable subject to Permitted
Non-Recourse Factoring Transactions.
     “Receivables Financings” means Permitted Securitization Transactions and
Permitted Factoring Transactions.

29



--------------------------------------------------------------------------------



 



     “Register” has the meaning specified in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans or a Term Loan, a Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Borrowing or a continuation of Swing Line Loans, a Swing
Line Loan Notice.
     “Required Domestic Term Loan Lenders” means, at any time, Lenders holding
in the aggregate more than 50% of the Outstanding Amount of the Domestic Term
Loan. The portion of the Domestic Term Loan held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Domestic Term Loan Lenders.
     “Required Foreign Term Loan Lenders” means, at any time, Lenders holding in
the aggregate more than 50% of the Outstanding Amount of the Foreign Term Loan.
The portion of the Foreign Term Loan held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Foreign Term Loan Lenders.
     “Required Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Required Revolving Lenders” means, at any time, Lenders holding in the
aggregate more than 50% of (a) the unfunded Revolving Commitments and the
outstanding Revolving Loans, Swing Line Loans, L/C Obligations and
participations therein or (b) if the Revolving Commitments have been terminated,
the outstanding Revolving Loans, Swing Line Loans, L/C Obligations and
participations therein. The unfunded Revolving Commitments of, and the
outstanding Revolving Loans, Swing Line Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.
     “Responsible Officer” means the chief or principal executive officer,
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party (and, in the case of Bright Australia, the directors and company
secretaries) and any other officer of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the

30



--------------------------------------------------------------------------------



 



equivalent Person thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.
     “Restricted Subsidiary” means, collectively, (a) each Domestic Subsidiary,
(b) each Foreign Borrower, (c) each Foreign Guarantor and (d) any Foreign
Subsidiary that is not a Foreign Loan Party and that has either (i) gross
profits that exceed ten percent (10%) of total gross profits of the Parent and
its Subsidiaries on a consolidated basis for any period of four consecutive
fiscal quarters (provided that the first test date for this clause (i) shall be
December 31, 2007) or (ii) assets that exceed ten percent (10%) of total assets
of the Parent and its Subsidiaries on a consolidated basis as of the last day of
any fiscal quarter. If any Subsidiary becomes a Restricted Subsidiary under
clause (d) above and as of the end of any fiscal quarter thereafter would not
constitute a Restricted Subsidiary under any of clauses (a) through (d) of this
definition, then such Subsidiary shall no longer be deemed a Restricted
Subsidiary (provided that such Subsidiary shall be deemed a Restricted
Subsidiary if at any time thereafter it meets any of the criteria in clauses
(a) through (d) of this definition).
     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the US Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
     “Revolving Lender” means each Lender that holds a Revolving Commitment.
     “Revolving Loan” has the meaning specified in Section 2.01(a).
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent or any Swing Line Lender
shall determine; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
any Letter of Credit denominated in an Alternative Currency and (iv) such
additional dates as the Administrative Agent or any L/C Issuer shall determine.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, to another Person and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.
     “Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the applicable Swing Line Lender or the
applicable L/C Issuer, as the case may be, to be customary in the place of

31



--------------------------------------------------------------------------------



 



disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Swap Provider” means (a) any Person that is a Lender or Affiliate
of a Lender on the date such Person enters into a Swap Contract with the Parent
or any Subsidiary or (b) any other Person counterparty to a Swap Contract with
the Parent or any Subsidiary provided or arranged by a Lender or Affiliate of a
Lender and any assignee of such Person.
     “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions pursuant to which such
Person or any Subsidiary of such Person may sell, convey or otherwise transfer,
or grant a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose subsidiary or affiliate of such Person (each, a “SPV”), but specifically
excluding any factoring arrangement.
     “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature in the ordinary course
of business, (c) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time and that is located in North America or
Europe.
     “Specified Obligations” means Credit Obligations consisting of principal of
and interest on the Loans, reimbursement obligations in respect of Letters of
Credit and fees payable to the Lenders or the Administrative Agent pursuant to
the Loan Documents.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent, the applicable Swing Line Lender or the applicable L/C Issuer, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent,
the applicable Swing Line Lender or the applicable L/C Issuer may obtain such
spot rate from another financial institution designated by the Administrative
Agent, the applicable Swing Line Lender or the applicable L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

32



--------------------------------------------------------------------------------



 



     “SPV” has the meaning specified in the definition of “Securitization
Transaction” set forth in Section 1.01.
     “Standard Securitization Obligations” means representations, warranties,
covenants, indemnities and other obligations of any Foreign Subsidiary (other
than a Foreign Borrower) that are customary in asset securitization transactions
involving accounts receivable.
     “Sterling” means the lawful currency of the United Kingdom.
     “Subordinated Indebtedness” means any Indebtedness of the Parent or any
Subsidiary which by its terms is expressly subordinated to the Obligations in a
manner and to an extent reasonably satisfactory to the Administrative Agent.
     “Subordinated Indebtedness Documents” means all documents, agreements and
instruments governing or otherwise relating to any Subordinated Indebtedness, as
amended, modified and supplemented in accordance with the terms of this
Agreement.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender).
     “Swedish Krona” means the lawful currency of Sweden.
     “Swing Line Lenders” means, collectively, the Domestic Swing Line Lender,
the Australian Swing Line Lender, the Danish Swing Line Lender and each
International Swing Line Lender.

33



--------------------------------------------------------------------------------



 



     “Swing Line Loan Notice” means a Domestic Swing Line Loan Notice, an
Australian Swing Line Loan Notice, a Danish Swing Line Notice and any notice of
borrowing delivered by a Borrower under an International Swing Line Facility, as
applicable.
     “Swing Line Loans” means, collectively, the Domestic Swing Line Loans, the
Australian Swing Line Loans, the Danish Swing Line Loans and the International
Swing Line Loans.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
     “TARGET Day” means any day on which the Trans- European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan Commitment” means, collectively, the Domestic Term Loan
Commitment and the Foreign Term Loan Commitment.
     “Term Loans” means, collectively, the Domestic Term Loan and the Foreign
Term Loan.
     “Threshold Amount” means US$10 million.
     “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans, all Swing Line Loans and all L/C Obligations.
     “Tranche” means a category of Commitments and Credit Extensions thereunder.
For purposes hereof, each of the following comprises a separate Tranche: (a) the
Revolving Commitments and the Revolving Loans (b) the Domestic Term Loan
Commitment and the Domestic Term Loan and (c) the Foreign Term Loan Commitment
and the Foreign Term Loan.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
     “Type” means, with respect to any Loan, its character as a Base Rate Loan,
a Eurocurrency Rate Loan, a Daily Rate Loan or a BBR Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
     “United States” and “U.S.” mean the United States of America.

34



--------------------------------------------------------------------------------



 



     “US Dollar” and “US$” mean lawful money of the United States.
     “US Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Administrative Agent, the applicable Swing Line
Lender or the applicable L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of US Dollars with such Alternative Currency.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Voting Stock” means, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests
are at the time owned by the Parent directly or indirectly through other Persons
100% of whose Equity Interests are at the time owned, directly or indirectly, by
the Parent.

1.02   Other Interpretive Provisions.

     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

35



--------------------------------------------------------------------------------



 



     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     (d) In this Agreement, where it relates to a Dutch entity, a reference to:

  (i)   a winding-up, administration or dissolution includes a Dutch entity
being:

  (A)   declared bankrupt (failliet verklaard); or     (B)   dissolved
(ontbonden);

  (ii)   a moratorium or rearrangement includes surseance van betaling;    
(iii)   insolvency includes a bankruptcy, a moratorium and the issue of a notice
under section 36(2) of the Dutch 1990 Tax Collection Act (Invorderingswet 1990);
    (iv)   a trustee in bankruptcy includes a curator;     (v)   an
administrator includes a bewindvoerder;     (vi)   “security” includes any
mortgage (hypotheek), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), right of retention (recht van retentie), right to reclaim
goods (recht van reclame), and, in general, any right in rem (beperkt recht),
created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);     (vii)   an attachment includes a beslag; and     (viii)  
a subsidiary includes a dochtermaatschappij as defined in Article 2:24a of the
Dutch Civil Code.

1.03   Accounting Terms.

     (a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a

36



--------------------------------------------------------------------------------



 



reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     (c) Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that (i) all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis for all Acquisitions, Dispositions and Involuntary Dispositions
that occurred during the applicable period and (ii) for purposes of all
calculations of the financial covenants in Section 8.11 (including for purposes
of determining the Applicable Rate) and all calculations of the Maximum Pro
Forma Consolidated Leverage Ratio, the calculation of Consolidated EBITDA for
the applicable period shall be adjusted to reflect the pro forma effect of
credible synergies between the operations of the Parent and its Subsidiaries, on
the one hand, and the Person or property acquired in an Acquisition during the
applicable period, on the other hand, to the extent set forth in reasonable
detail in a certificate signed by the chief or principle executive officer,
chief financial officer, treasurer or controller of the Parent submitted to the
Administrative Agent and/or the Lenders and approved in writing by the
Administrative Agent or the Required Lenders.
     (d) Clarification Regarding Consolidation. For purposes of clarification,
in each instance in this Agreement and the other Loan Documents where the term
“consolidated” or “consolidating” is used, such term refers the Parent and its
Subsidiaries on a consolidated or consolidating basis, as applicable.

1.04   Rounding.

     Any financial ratios required to be maintained by the Loan Parties pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05   Exchange Rates; Currency Equivalents.

     (a) The Administrative Agent, the applicable Swing Line Lender or the
applicable L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating US Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than US Dollars) for purposes of the
Loan Documents shall be such US Dollar Equivalent amount as so determined by the
Administrative Agent, the applicable Swing Line Lender or the applicable L/C
Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Loan or the issuance, amendment or extension of
a Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in US Dollars, but such Borrowing, conversion, continuation or
prepayment or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such US Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent, the
applicable Swing Line Lender or the applicable L/C Issuer, as the case may be.

1.06   Additional Alternative Currencies.

37



--------------------------------------------------------------------------------



 



     (a) The Parent may from time to time request that Revolving Loans and/or
Domestic Swing Line Loans be made, and/or Letters of Credit be issued, in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than US Dollars) that is readily available and freely transferable and
convertible into US Dollars. In the case of any such request with respect to the
making of Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Lenders; in the case of any such request
with respect to the making of Domestic Swing Line Loans, such request shall be
subject to the approval of the Administrative Agent and the Domestic Swing Line
Lender; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuers.
     (b) Any such request pertaining to Revolving Loans shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Credit Extension (or such other time or date as may
be agreed by the Administrative Agent). Any such request pertaining to Domestic
Swing Line Loans and Letters of Credit shall be made to the Administrative Agent
not later than 11:00 a.m., ten (10) Business Days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent). In the case of any such request pertaining to Revolving
Loans, the Administrative Agent shall promptly notify each Revolving Lender
thereof; in the case of any such request pertaining to Domestic Swing Line
Loans, the Administrative Agent shall promptly notify the Domestic Swing Line
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuers thereof.
Each Revolving Lender (in the case of any such request pertaining to Revolving
Loans), the Domestic Swing Line Lender (in the case of any such request
pertaining to Domestic Swing Line Loans) or the L/C Issuers (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Revolving Loans,
the making of Domestic Swing Line Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.
     (c) Any failure by a Lender, the Domestic Swing Line Lender or a L/C
Issuer, as the case may be, to respond to such request within the time period
specified in the preceding Section shall be deemed to be a refusal by such
Lender, the Domestic Swing Line Lender or such L/C Issuer, as the case may be,
to permit Revolving Loans or Domestic Swing Line Loans to be made, or Letters of
Credit to be issued by such L/C Issuer, as the case may be, in such requested
currency. If the Administrative Agent and each Revolving Lender consent to
making Revolving Loans in such requested currency, the Administrative Agent
shall so notify the Parent and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Revolving Loans; if the Administrative Agent and the Domestic Swing Line
Lender consent to the making of Domestic Swing Line Loans in such requested
currency, the Administrative Agent shall so notify the Parent and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Borrowings of Domestic Swing Line Loans; and if
the Administrative Agent and any L/C Issuer consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Parent and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances by
the L/C Issuer that consented to such currency (but shall not be an Alternative
Currency for purposes of any Letter of Credit issued by any L/C Issuer that did
not consent to such currency). If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Parent. Any specified currency
of an Existing Letter of Credit that is neither US Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.

38



--------------------------------------------------------------------------------



 



1.07   Change of Currency.

     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.08   Times of Day.

     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.09   Letter of Credit Amounts.

     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the US Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the US
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01   Revolving Loans and Term Loans.

     (a) Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers in US Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments; (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such

39



--------------------------------------------------------------------------------



 



Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment; and (iii) the
Total Revolving Outstandings of the Domestic Borrowers shall not exceed the
Domestic Revolving Sublimit; and provided further that the availability of the
Aggregate Revolving Commitments at any time shall be reduced by the amount of
the Foreign Swing Line Facility Reserve. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.08, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
     (b) Domestic Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Domestic Term Loan”) to the Domestic Borrowers in US Dollars or in one or more
Alternative Currencies on the First Amendment Effective Date in an amount not to
exceed the US Dollar Equivalent of such Lender’s Domestic Term Loan Commitment.
Amounts repaid on the Domestic Term Loan may not be reborrowed. The Domestic
Term Loan may consist of Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
     (c) Foreign Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Foreign Term Loan”) to the Foreign Borrowers in US Dollars or in one or more
Alternative Currencies on the First Amendment Effective Date in an amount not to
exceed the US Dollar Equivalent of such Lender’s Foreign Term Loan Commitment.
Amounts repaid on the Foreign Term Loan may not be reborrowed. The Foreign Term
Loan may consist of Base Rate Loans (to the extent denominated in US Dollars) or
Eurodollar Rate Loans, as further provided herein.

2.02   Borrowings, Conversions and Continuations of Revolving Loans or Term
Loans.

     (a) Each Borrowing of a Revolving Loan or a Term Loan, each conversion of a
Revolving Loan or a Term Loan from one Type to the other, and each continuation
of a Revolving Loan or a Term Loan that are Eurocurrency Rate Loans shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans denominated in US Dollars or of any conversion of
Eurocurrency Rate Loans denominated in US Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies and (iii) on the requested date
of any Borrowing of Base Rate Loans. Each telephonic notice by the applicable
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower. Each Borrowing of,
conversion to or continuation of a Revolving Loan or a Term Loan that is a
Eurocurrency Rate Loan shall be in a principal amount of US$2,500,000 or a whole
multiple of US$500,000 in excess thereof. Except as provided in
Sections 2.03(c), 2.04(c), 2.05(c), 2.06(c) and 2.07(c), each Borrowing of Base
Rate Loans or conversion of a Revolving Loan or a Term Loan that is a
Eurocurrency Rate Loan to a Base Rate Loan shall be in a principal amount of
US$250,000 or a whole multiple of US$250,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the applicable
Borrower is requesting a Borrowing of a Revolving Loan or a Term Loan, a
conversion of a Revolving Loan or a Term Loan from one Type to the other, or a
continuation of a Revolving Loan or a Term Loan that is a Eurocurrency Rate
Loan, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount to
be borrowed, converted or continued, (iv) the Type of the Revolving Loan or Term
Loan to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration

40



--------------------------------------------------------------------------------



 



of the Interest Period with respect thereto, and (vi) the currency of the
Revolving Loan or Term Loan to be borrowed. If the applicable Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing, then the Loan so
requested shall be made in US Dollars. If the applicable Borrower fails to
specify a Type of a Loan in a Loan Notice, then the applicable Loans shall be
made as Base Rate Loans in the case of a request for a Loan denominated in US
Dollars or as a Eurocurrency Rate Loan with an Interest Period of one month in
the case of a request for a Loan denominated in an Alternative Currency. If the
applicable Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
or continuation as Eurocurrency Rate Loans shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the applicable Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Loan may be converted into or continued as a
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Loan and reborrowed in the other currency.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount (and currency) of its
Applicable Percentage of the requested Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than US Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each applicable Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in US Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the applicable Borrower;
provided, however, that if, on the date of a Borrowing of Revolving Loans, there
are L/C Borrowings outstanding in the same currency as the requested Borrowing,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
applicable Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, the Required Lenders
may demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into US
Dollars in the amount of the US Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.
     (d) The Administrative Agent shall promptly notify the Parent and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Parent and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

41



--------------------------------------------------------------------------------



 



     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than fifteen (15) Interest Periods in effect with respect to
Revolving Loans, three (3) Interest Periods in effect with respect to the
Domestic Term Loans and three (3) Interest Periods in effect with respect to the
Foreign Term Loans.

2.03   Letters of Credit.

     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in US Dollars or in one or more Alternative
Currencies for the account of any Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of any Borrower or any Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (x) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, (y) the Total Revolving Outstandings of the
Domestic Borrowers shall not exceed the Domestic Revolving Sublimit and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit; and provided further that the availability of the Aggregate Revolving
Commitments at any time shall be reduced by the amount of the Foreign Swing Line
Facility Reserve. Each request by any Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by such Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the provisos to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
     (ii) No L/C Issuer shall issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

42



--------------------------------------------------------------------------------



 



     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date.
     (iii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to borrowers generally;
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than
US$100,000;
     (D) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than US
Dollars or an Alternative Currency;
     (E) such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;
     (F) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (G) a default of any Revolving Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Lender is at such time a Defaulting Lender
hereunder, unless such L/C Issuer has entered into satisfactory arrangements
with the other Revolving Lenders, the Loan Parties or such Lender to eliminate
such L/C Issuer’s risk with respect to such Lender.
     (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to

43



--------------------------------------------------------------------------------



 



any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.
     (vii) Subject to the discretion permitted to the L/C Issuers under
Section 7.02 of the ISP, or under the analogous rules, if any, of the Uniform
Customs and Practice for Documentary Credits, each L/C Issuer shall cancel any
Letter of Credit issued by it promptly following its receipt from the
beneficiary thereof of its consent to such cancellation, and shall promptly
notify the applicable Borrower of such receipt and such cancellation.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five
(5) Business Days (or such later date and time as the Administrative Agent and
the applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) if such
Letter of Credit is to be issued for the account of a Subsidiary for such
Borrower, the name of such Subsidiary; (H) if such Letter of Credit is to state
a specific date for presentation in the event the last day for presentation at
the place for presentation stated in such Letter of Credit is for any reason
closed and (I) such other matters as the applicable L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may require. Additionally, the applicable Borrower shall furnish to
the applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, the applicable
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not be satisfied,
then, subject to the terms and conditions hereof, the applicable L/C Issuer
shall, on the requested date, issue a Letter of Credit

44



--------------------------------------------------------------------------------



 



for the account of the applicable Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the applicable L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
     (iii) If the applicable Borrower so requests in any applicable Letter of
Credit Application, the applicable L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
applicable Borrower shall not be required to make a specific request to the
applicable L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) the applicable L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Parent that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the applicable L/C Issuer not to permit such extension.
     (iv) If the applicable Borrower so requests in any applicable Letter of
Credit Application, the applicable L/C Issuer will state in the applicable
Letter of Credit that if on the last day for presentation the place for
presentation stated in such Letter of Credit is for any reason closed and
presentation is not timely made because of the closure, then the last day for
presentation shall automatically be extended to the next calendar day (or such
other day as the applicable Borrower may request) after the place for
presentation re-opens for business.
     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) the applicable L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in US Dollars, or (B) in the absence
of any such

45



--------------------------------------------------------------------------------



 



requirement for reimbursement in US Dollars, the applicable Borrower shall have
notified the applicable L/C Issuer promptly following receipt of the notice of
drawing that the applicable Borrower will reimburse the applicable L/C Issuer in
US Dollars. In the case of any such reimbursement in US Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the applicable
L/C Issuer shall notify the applicable Borrower of the US Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment by the applicable L/C Issuer
under a Letter of Credit to be reimbursed in US Dollars, or the Applicable Time
on the date of any payment by the applicable L/C Issuer under a Letter of Credit
to be reimbursed in an Alternative Currency (each such date, an “Honor Date”),
the applicable Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the applicable Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in US Dollars in the amount of the US Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency) (the “Unreimbursed Amount”), and the amount of such Lender’s
Applicable Percentage thereof. In such event, the applicable Borrower shall be
deemed to have requested a Borrowing of Revolving Loans in US Dollars that are
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments. Any notice
given by the applicable L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in US Dollars, at the Administrative
Agent’s Office for US Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the applicable Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer in US
Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Revolving Loans that are Base Rate Loans because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any

46



--------------------------------------------------------------------------------



 



Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the applicable L/C Issuer.
     (v) Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the applicable L/C Issuer, the Parent, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 5.02 (other than delivery by the
applicable Borrower of a Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by the
applicable L/C Issuer under any Letter of Credit, together with interest as
provided herein.
     (vi) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the applicable L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the applicable L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in US Dollars and in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the applicable L/C Issuer in its
discretion), each Revolving Lender shall pay to the Administrative Agent for the
account of the applicable L/C Issuer its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate

47



--------------------------------------------------------------------------------



 



from time to time in effect. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     (e) Obligations Absolute. The obligation of the applicable Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Parent or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Parent or any
Subsidiary or in the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent or any
Subsidiary.
     The applicable Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the applicable L/C Issuer.
The Loan Parties shall be conclusively deemed to have waived any such claim
against the applicable L/C Issuer and its correspondents unless such notice is
given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Loan Parties agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or

48



--------------------------------------------------------------------------------



 



assignee of the applicable L/C Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders, the Required Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Loan Parties hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude any Loan Party from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the applicable L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the applicable L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Loan Parties may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the Loan
Parties, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Loan Parties which the Loan
Parties prove were caused by the applicable L/C Issuer’s willful misconduct or
gross negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
applicable L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the applicable L/C Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. (i) Upon the request of the Administrative Agent, if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, (A) each Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations relating to
Letters of Credit issued for the account of such Borrower (or a Subsidiary of
such Borrower). The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations. Sections 2.08 and 9.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts at Bank of America, and
any such accrued interest shall be paid to the applicable Borrower with such
frequency as the Administrative Agent and such Borrower may agree between one
another, but in any event not less than once each calendar quarter.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.
     (i) Letter of Credit Fees. Each Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage, in US Dollars, a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit issued for the account of such Borrower (or a
Subsidiary of such Borrower) equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of

49



--------------------------------------------------------------------------------



 



each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit and on the Maturity Date and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, all Letter of
Credit Fees shall accrue at the Default Rate (i) upon the request of the
Required Revolving Lenders while any Event of Default exists and (ii) at any
time that the interest on the Loans is based on the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Each Borrower shall pay directly to each L/C Issuer for its own account,
in US Dollars, (i) a fronting fee with respect to each commercial Letter of
Credit issued by such L/C Issuer for the account of such Borrower (or a
Subsidiary of such Borrower), at the rate specified in the applicable Fee
Letter, computed on the US Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) a fronting fee with respect
to any amendment of a commercial Letter of Credit issued by such L/C Issuer for
the account of such Borrower (or a Subsidiary of such Borrower) increasing the
amount of such Letter of Credit, at a rate separately agreed between such
Borrower and the applicable L/C Issuer, computed on the US Dollar Equivalent of
the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) a fronting fee with respect to each standby Letter of
Credit issued by such L/C Issuer for the account of such Borrower (or a
Subsidiary of such Borrower), at the rate per annum specified in the applicable
Fee Letter, computed on the US Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit and on a quarterly basis in arrears and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit and on the Maturity Date.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, each Borrower shall pay directly to
the applicable L/C Issuer for its own account, in US Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower that
requests such Letter of Credit shall be obligated to reimburse the applicable
L/C Issuer hereunder for any and all drawings under such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of its Subsidiaries inures to the benefit of such Borrower, and that
such Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

2.04   Domestic Swing Line Facility.

     (a) Domestic Swing Line Loans. Subject to the terms and conditions set
forth herein, the Domestic Swing Line Lender agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.04, to make
loans (each such loan, a “Domestic Swing Line Loan”) to the Borrowers in US
Dollars or, if an Alternative Currency is not available for Borrowings of
Revolving Loans but is available for Borrowings of Domestic Swing Line Loans,
such Alternative Currency, from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Domestic Swing Line Sublimit, notwithstanding the fact that
such

50



--------------------------------------------------------------------------------



 



Domestic Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations of
the Lender acting as Domestic Swing Line Lender, may exceed the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Domestic Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment, and (iii) the Total Revolving
Outstandings of the Domestic Borrowers shall not exceed the Domestic Revolving
Sublimit; and provided, further, that (i) the Borrowers shall not use the
proceeds of any Domestic Swing Line Loan to refinance any outstanding Domestic
Swing Line Loan; and (ii) the availability of the Aggregate Revolving
Commitments at any time shall be reduced by the amount of the Foreign Swing Line
Facility Reserve. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.08, and reborrow under this Section 2.04. Domestic Swing Line
Loans denominated in US Dollars shall be Base Rate Loans. Domestic Swing Line
Loans denominated in Alternative Currencies shall be Eurocurrency Rate Loans.
Immediately upon the making of a Domestic Swing Line Loan by the Domestic Swing
Line Lender, each Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Domestic Swing Line Lender a
risk participation in such Domestic Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Domestic
Swing Line Loan.
     (b) Borrowing Procedures.
     (i) Each Borrowing of Domestic Swing Line Loans and each continuation of
Domestic Swing Line Loans that are Eurocurrency Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Domestic Swing Line Lender
and the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Domestic Swing Line Lender and the Administrative Agent
not later than (A) 11:00 a.m. four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Domestic Swing Line Loans denominated in Alternative
Currencies (which shall be Eurocurrency Rate Loans), and (B) 3:00 p.m. on the
requested date of any Borrowing of Domestic Swing Line Loans denominated in US
Dollars (which shall be Base Rate Loans). Each telephonic notice by the
applicable Borrower pursuant to this Section 2.04(b) must be confirmed promptly
by delivery to the Domestic Swing Line Lender and Administrative Agent of a
written Domestic Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower. Each Borrowing of or continuation of
Domestic Swing Line Loans that are Eurocurrency Rate Loans shall be in a
principal amount of US$200,000 or a whole multiple of US$50,000 in excess
thereof. Each Borrowing of Domestic Swing Line Loans that are Base Rate Loans
shall be in a principal amount of US$200,000 or a whole multiple of US$50,000 in
excess thereof. Each such notice (whether telephonic or written) shall specify
(A) whether the applicable Borrower is requesting a Borrowing of Domestic Swing
Line Loans or a continuation of Domestic Swing Line Loans that are Eurocurrency
Rate Loans, (B) the requested date of the Borrowing or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Domestic
Swing Line Loans to be borrowed or continued, (D) the Type of Domestic Swing
Line Loans to be borrowed or to which existing Domestic Swing Line Loans are to
be converted, (E) if applicable, the duration of the Interest Period with
respect thereto, and (F) the currency of the Domestic Swing Line Loans to be
borrowed. If the applicable Borrower fails to specify a currency in a Domestic
Swing Line Loan Notice requesting a Borrowing of Domestic Swing Line Loans, then
the Domestic Swing Line Loans so requested shall be made in US Dollars. If the
applicable Borrower fails to specify an Interest Period in a Domestic Swing Line
Loan Notice for a Domestic Swing Line Loan to be denominated in Alternative
Currency,

51



--------------------------------------------------------------------------------



 



then the applicable Domestic Swing Line Loans shall be made as a Eurocurrency
Rate Loan with an Interest Period of one month. If the applicable Borrower fails
to give a timely notice requesting a continuation of a Domestic Swing Line Loan,
then at the end of the Interest Period for the applicable Domestic Swing Line
Loan such Domestic Swing Line Loan shall be continued as a Eurocurrency Rate
Loan in its original currency with an Interest Period of one month. No Domestic
Swing Line Loan may be converted into or continued as a Domestic Swing Line Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Domestic Swing Line Loan and reborrowed in the other currency.
     (ii) Promptly after receipt by the Domestic Swing Line Lender of any
telephonic Domestic Swing Line Loan Notice, the Domestic Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Domestic Swing Line Loan Notice and,
if not, the Domestic Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Domestic Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Borrowing of Domestic Swing Line Loans (A) directing the Domestic
Swing Line Lender not to make such Domestic Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article V is
not then satisfied, then, subject to the terms and conditions hereof, the
Domestic Swing Line Lender will, not later than 4:00 p.m. on the borrowing date
specified in such Domestic Swing Line Loan Notice, make the amount of its
Domestic Swing Line Loan available to the applicable Borrower either by
(i) crediting the account of such Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Domestic Swing Line Lender by the applicable Borrower.
     (iii) Except as otherwise provided herein, a Domestic Swing Line Loan that
is Eurocurrency Rate Loan may be continued only on the last day of the Interest
Period with respect thereto. During the existence of a Default, the Required
Revolving Lenders may demand that any or all of the then outstanding Domestic
Swing Line Loans denominated in an Alternative Currency be prepaid.
     (c) Refinancing of Domestic Swing Line Loans.
     (i) The Domestic Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably authorizes the Domestic Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Revolving Loan that is Base Rate Loan
in an amount equal to such Lender’s Applicable Percentage of the US Dollar
Equivalent of the amount of any Domestic Swing Line Loan then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments. The Domestic Swing Line Lender
shall furnish the applicable Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount in US Dollars equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Domestic Swing
Line Lender at the Administrative Agent’s Office for US Dollar-denominated

52



--------------------------------------------------------------------------------



 



deposits not later than 1:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the applicable Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Domestic Swing Line Lender in US
Dollars.
     (ii) If for any reason any Domestic Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Domestic Swing Line Lender as set
forth herein shall be deemed to be a request by the Domestic Swing Line Lender
that each of the Revolving Lenders fund its risk participation in the relevant
Domestic Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Domestic Swing Line Lender pursuant
to Section 2.04(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Domestic Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Domestic Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Domestic Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Domestic
Swing Line Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
funded participation in the relevant Domestic Swing Line Loan, as the case may
be. A certificate of the Domestic Swing Line Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Domestic Swing Line Loans pursuant to
this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
Domestic Swing Line Lender, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of each Borrower to repay Domestic Swing Line Loans made
to it, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Domestic Swing Line Loan, if the Domestic Swing Line Lender
receives any payment on account of such Domestic Swing Line Loan, the Domestic
Swing Line Lender will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by the Domestic Swing Line Lender.

53



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Domestic Swing Line Lender in respect
of principal or interest on any Domestic Swing Line Loan is required to be
returned by the Domestic Swing Line Lender under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the Domestic Swing Line Lender in its discretion), each Revolving Lender shall
pay to the Domestic Swing Line Lender its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Domestic Swing Line Lender. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     (e) Interest for Account of Domestic Swing Line Lender. The Domestic Swing
Line Lender shall be responsible for invoicing the applicable Borrower for
interest on the Domestic Swing Line Loans. Until each Revolving Lender funds its
Revolving Loans that are Base Rate Loans or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Percentage of any Domestic
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Domestic Swing Line Lender.
     (f) Payments Directly to Domestic Swing Line Lender. The Borrowers shall
make all payments of principal and interest in respect of the Domestic Swing
Line Loans directly to the Domestic Swing Line Lender.
2.05 Australian Swing Line Facility.
     (a) Australian Swing Line Loans. Subject to the terms and conditions set
forth herein, the Australian Swing Line Lender agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.05, to make
loans (each such loan, an “Australian Swing Line Loan”) to Bright Australia in
Australian Dollars from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Australian Swing Line Sublimit; provided, however, that after giving
effect to any Australian Swing Line Loan, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment; and (ii) the
availability of the Aggregate Revolving Commitments at any time shall be reduced
by the amount of the Foreign Swing Line Facility Reserve. Within the foregoing
limits, and subject to the other terms and conditions hereof, Bright Australia
may borrow under this Section 2.05, prepay under Section 2.08, and reborrow
under this Section 2.05. Australian Swing Line Loans shall be BBR Rate Loans.
Immediately upon the making of an Australian Swing Line Loan by the Australian
Swing Line Lender, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Australian Swing
Line Lender a risk participation in such Australian Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Australian Swing Line Loan.
     (b) Borrowing Procedures.
     (i) Each Borrowing of Australian Swing Line Loans and each continuation of
Australian Swing Line Loans shall be made upon Bright Australia’s irrevocable
notice to the Australian Swing Line Lender, which may be given by telephone.
Each such notice must be received by the Australian Swing Line Lender not later
than 11:00 a.m. (Sydney, Australia time) on the Business Day of the requested
date of any Borrowing or continuation of Australian Swing

54



--------------------------------------------------------------------------------



 



Line Loans. Each telephonic notice by Bright Australia pursuant to this Section
2.05(b) must be confirmed promptly by delivery to the Australian Swing Line
Lender of a written Australian Swing Line Loan Notice, appropriately completed
and signed by a Responsible Officer of Bright Australia. Each Borrowing of or
continuation of Australian Swing Line Loans shall be in a principal amount of
AUS$200,000 or a whole multiple of AUS$50,000 in excess thereof (or such lesser
amounts as the Australian Swing Line Lender may agree). Each such notice
(whether telephonic or written) shall specify (A) whether Bright Australia is
requesting a Borrowing of Australian Swing Line Loans or a continuation of
Australian Swing Line Loans, (B) the requested date of the Borrowing or
continuation, as the case may be (which shall be a Business Day), and (C) the
principal amount of Australian Swing Line Loans to be borrowed or continued.
     (ii) Unless the Australian Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. (Sydney, Australia time) on the date of the
proposed Borrowing of Australian Swing Line Loans (A) directing the Australian
Swing Line Lender not to make such Australian Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.05(a),
or (B) that one or more of the applicable conditions specified in Article V is
not then satisfied, then, subject to the terms and conditions hereof, the
Australian Swing Line Lender will, not later than 4:00 p.m. (Sydney, Australia
time) on the borrowing date specified in such Australian Swing Line Loan Notice,
make the amount of its Australian Swing Line Loan available to Bright Australia
either by (i) crediting the account of Bright Australia on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Australian Swing Line Lender by Bright Australia.
     (c) Refinancing of Australian Swing Line Loans.
     (i) The Australian Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of Bright Australia (which hereby irrevocably
authorizes the Australian Swing Line Lender to so request on its behalf), that
each Revolving Lender make a Revolving Loan that is Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the US Dollar Equivalent of the
amount of any Australian Swing Line Loan then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in Section
5.02 (other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments. The Australian Swing Line Lender shall furnish
Bright Australia with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount in US Dollars equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Australian Swing Line Lender at the Administrative
Agent’s Office for US Dollar-denominated deposits not later than 1:00 p.m. on
the day specified in such Loan Notice, whereupon, subject to
Section 2.05(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to Bright
Australia in such amount. The Administrative Agent shall remit the funds so
received to the Australian Swing Line Lender in US Dollars.
     (ii) If for any reason any Australian Swing Line Loan cannot be refinanced
by such a Borrowing of Revolving Loans in accordance with Section 2.05(c)(i),
the request for Base Rate Loans submitted by the Australian Swing Line Lender as
set forth herein shall be deemed to be a

55



--------------------------------------------------------------------------------



 



request by the Australian Swing Line Lender that each of the Revolving Lenders
fund its risk participation in the relevant Australian Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Australian Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed
payment in respect of such participation.
     (iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Australian Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Australian
Swing Line Lender shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Australian Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Australian
Swing Line Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
funded participation in the relevant Australian Swing Line Loan, as the case may
be. A certificate of the Australian Swing Line Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Australian Swing Line Loans pursuant to
this Section 2.05(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
Australian Swing Line Lender, Bright Australia or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.05(c) is subject to the conditions
set forth in Section 5.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of Bright Australia to repay Australian Swing
Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Revolving Lender has purchased and funded a risk
participation in an Australian Swing Line Loan, if the Australian Swing Line
Lender receives any payment on account of such Australian Swing Line Loan, the
Australian Swing Line Lender will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Australian Swing
Line Lender.
     (ii) If any payment received by the Australian Swing Line Lender in respect
of principal or interest on any Australian Swing Line Loan is required to be
returned by the Australian Swing Line Lender under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the Australian Swing Line Lender in its discretion), each Revolving Lender shall
pay to the Australian Swing Line Lender its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Australian Swing Line Lender. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

56



--------------------------------------------------------------------------------



 



     (e) Interest for Account of Australian Swing Line Lender. The Australian
Swing Line Lender shall be responsible for invoicing Bright Australia for
interest on the Australian Swing Line Loans. Until each Revolving Lender funds
its Revolving Loans that are Base Rate Loans or risk participation pursuant to
this Section 2.05 to refinance such Lender’s Applicable Percentage of any
Australian Swing Line Loan, interest in respect of such Applicable Percentage
shall be solely for the account of the Australian Swing Line Lender.
     (f) Payments Directly to Australian Swing Line Lender. Bright Australia
shall make all payments of principal and interest in respect of the Australian
Swing Line Loans directly to the Australian Swing Line Lender.
2.06 Danish Swing Line Facility.
     (a) Danish Swing Line Loans. Subject to the terms and conditions set forth
herein, the Danish Swing Line Lender agrees, in reliance upon the agreements of
the Revolving Lenders set forth in this Section 2.06, to make loans (each such
loan, a “Danish Swing Line Loan”) to any Danish Borrower in Euros or Sterling
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Danish
Swing Line Sublimit; provided, however, that after giving effect to any Danish
Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment; and (ii) the availability of the Aggregate
Revolving Commitments at any time shall be reduced by the amount of the Foreign
Swing Line Facility Reserve. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Danish Borrowers may borrow under this
Section 2.06, prepay under Section 2.08, and reborrow under this Section 2.06.
Danish Swing Line Loans denominated in Euro shall be Daily Euro Rate Loans.
Danish Swing Line Loans denominated in Sterling shall be Daily Sterling Rate
Loans. Immediately upon the making of a Danish Swing Line Loan by the Danish
Swing Line Lender, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Danish Swing Line
Lender a risk participation in such Danish Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Danish Swing Line Loan.
     (b) Borrowing Procedures.
     (i) Each Borrowing of Danish Swing Line Loans and each continuation of
Danish Swing Line Loans shall be made upon the applicable Danish Borrower’s
irrevocable notice to the Danish Swing Line Lender. Each such notice must be in
writing and received by the Danish Swing Line Lender not later than 11:00 a.m.
(London time) on the Business Day of the requested date of any Borrowing or
continuation of Danish Swing Line Loans. Each notice by a Danish Borrower
pursuant to this Section 2.06(b) that is delivered by facsimile must be
confirmed promptly by delivery to the Danish Swing Line Lender of a written
Danish Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of such Danish Borrower. Each Borrowing of or continuation
of Danish Swing Line Loans shall be in a principal amount of (x) in the case of
Borrowings or continuations of Danish Swing Line Loans denominated in Euro
€200,000 or a whole multiple of €50,000 in excess thereof (or such lesser
amounts as the Danish Swing Line Lender may agree), and (y) in the case of
Borrowings or continuations of Danish Swing Line Loans denominated in Sterling
£200,000 or a whole multiple of £50,000 in excess thereof (or such lesser
amounts as the Danish Swing Line Lender may agree). Each such notice shall
specify (A) whether such Danish Borrower is requesting a Borrowing of Danish
Swing Line

57



--------------------------------------------------------------------------------



 



Loans or a continuation of Danish Swing Line Loans, (B) the requested date of
the Borrowing or continuation, as the case may be (which shall be a Business
Day), and (C) the principal amount of Danish Swing Line Loans to be borrowed or
continued.
     (ii) Unless the Danish Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 3:00 p.m. (London time) on the date of the proposed Borrowing
of Danish Swing Line Loans (A) directing the Danish Swing Line Lender not to
make such Danish Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.06(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Danish Swing Line Lender will,
not later than 4:00 p.m. (London time) on the borrowing date specified in such
Danish Swing Line Loan Notice, make the amount of its Danish Swing Line Loan
available to the applicable Danish Borrower either by (i) crediting the account
of such Danish Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Danish Swing Line
Lender by such Danish Borrower.
     (c) Refinancing of Danish Swing Line Loans.
     (i) The Danish Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Danish Borrowers (each of which hereby
irrevocably authorizes the Danish Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Revolving Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of any Danish Swing Line Loan
then outstanding. The Danish Swing Line Lender may request that such Revolving
Loan be (x) a Base Rate Loan denominated in US Dollars (based on the US Dollar
Equivalent of the amount of such Danish Swing Line Loan) or (y) a Eurocurrency
Loan denominated in the currency of such Danish Swing Line Loan. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Revolving Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments. The Danish Swing Line Lender
shall furnish the Danish Borrowers with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount in US Dollars or the relevant currency, as
applicable, equal to its Applicable Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Danish Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Loan Notice (which day shall,
in the case of any request for a Eurocurrency Rate Loan, be at least four
Business Days after the date such request is made by the Danish Swing Line
Lender), whereupon, subject to Section 2.06(c)(ii), each Revolving Lender that
so makes funds available shall be deemed to have made a Revolving Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Danish Swing Line Lender.
     (ii) If for any reason any Danish Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.06(c)(i), the
request for Revolving Loans submitted by the Danish Swing Line Lender as set
forth herein shall be deemed to be a request by the Danish Swing Line Lender
that each of the Revolving Lenders fund its risk participation in the relevant
Danish Swing Line Loan and each Revolving Lender’s payment to the Administrative
Agent for the account of the Danish Swing Line Lender pursuant to
Section 2.06(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Danish Swing Line Lender any amount required to be
paid by such Lender

58



--------------------------------------------------------------------------------



 



pursuant to the foregoing provisions of this Section 2.06(c) by the time
specified in Section 2.06(c)(i), the Danish Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Danish Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Danish Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or funded participation in the
relevant Danish Swing Line Loan, as the case may be. A certificate of the Danish
Swing Line Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
     (iv) Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Danish Swing Line Loans pursuant to
this Section 2.06(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Danish
Swing Line Lender, any Danish Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.06(c) is subject to the conditions set forth in
Section 5.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of each Danish Borrower to repay Danish Swing Line Loans
made to it, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Danish Swing Line Loan, if the Danish Swing Line Lender
receives any payment on account of such Danish Swing Line Loan, the Danish Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Danish Swing Line Lender.
     (ii) If any payment received by the Danish Swing Line Lender in respect of
principal or interest on any Danish Swing Line Loan is required to be returned
by the Danish Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Danish
Swing Line Lender in its discretion), each Revolving Lender shall pay to the
Danish Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Danish Swing Line Lender. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Danish Swing Line Lender. The Danish Swing Line
Lender shall be responsible for invoicing the Danish Borrowers for interest on
the Danish Swing Line Loans. Until each Revolving Lender funds its Revolving
Loans or risk participation pursuant to this Section 2.06 to refinance such
Lender’s Applicable Percentage of any Danish Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Danish Swing Line Lender.

59



--------------------------------------------------------------------------------



 



     (f) Payments Directly to Danish Swing Line Lender. Each Danish Borrower
shall make all payments of principal and interest in respect of the Danish Swing
Line Loans made to it directly to the Danish Swing Line Lender.
2.07 Additional Swing Line Facilities.
     (a) Additional Swing Line Facility Notice. The Parent may at any time and
from time to time establish one or more additional swing line facilities (each
an “International Swing Line Facility”) with a Revolving Lender (or a branch or
affiliate of a Revolving Lender) by delivering, with the consent of such
Revolving Lender (or such branch of affiliate) to the Administrative Agent a
notice in substantially the form of Exhibit 2.07 (each such notice an
“International Swing Line Facility Notice”), provided that immediately after
giving effect to such International Swing Line Facility, the aggregate amount of
the Domestic Swing Line Sublimit, the Australian Swing Line Sublimit, the Danish
Swing Line Sublimit and all International Swing Line Sublimits shall not exceed
the lesser of (A) the Aggregate Swing Line Sublimit and (B) the Aggregate
Revolving Commitments. Each International Swing Line Facility Notice shall set
forth (i) the name and contact information (including address, telecopier
number, electronic mail address and telephone number) of the Revolving Lender
(or a branch or affiliate of a Revolving Lender) that will act as the swing line
lender for such additional swing line facility (the “International Swing Line
Lender”), (ii) the name(s) of the Borrower(s) that will be permitted to borrow
thereunder, (iii) the applicable currency(ies) available for borrowing
thereunder and (iv) the maximum principal amount (expressed in US Dollars) of
borrowings that may at any time be outstanding thereunder (the “International
Swing Line Sublimit”). Each International Swing Line Facility Notice shall be
executed by the Parent, the International Swing Line Lender and the Borrower(s)
that will be permitted to borrow thereunder. On the date five (5) Business Days
(or such shorter period as may be agreed to by the Administrative Agent) after
receipt by the Administrative Agent of the International Swing Line Facility
Notice, such International Swing Line Facility shall become effective for
purposes of this Agreement and the other Loan Documents and all borrowings
thereunder on and after such date shall be deemed International Swing Line
Loans. Notwithstanding the foregoing, to the extent the outstanding principal
amount of International Swing Line Loans under any International Swing Line
Facility exceeds International Swing Line Sublimit (other than a result solely
of foreign currency fluctuations), such excess (and any accrued interest or fees
on such excess) shall not constitute “Obligations” for purposes of the Loan
Documents.
     (b) International Swing Line Loans. Subject to the terms and conditions set
forth herein, each International Swing Line Lender agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.07, to make
loans (each such loan, an “International Swing Line Loan”) to the Borrower(s)
and in the currency(ies) set forth in the applicable International Swing Line
Facility Notice from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the applicable International Swing Line Sublimit, notwithstanding the fact
that such International Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans, Swing Line Loans and
L/C Obligations of the Lender acting as such International Swing Line Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any International Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the applicable Borrower may borrow under this Section 2.07, prepay under
Section 2.08, and reborrow under this Section 2.07. Immediately upon the making
of an International Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the

60



--------------------------------------------------------------------------------



 



International Swing Line Lender that made such International Swing Line Loan a
risk participation in such International Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
International Swing Line Loan.
     (c) Borrowing Procedures.
     (i) The borrowing procedures for each International Swing Line Facility
shall be as agreed to by the applicable Borrower(s) and the applicable
International Swing Line Lender.
     (ii) The applicable International Swing Line Lender shall not make any
International Swing Line Loan if it has has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to the date of any proposed Borrowing of International Swing Line Loans
(A) directing such International Swing Line Lender not to make such
International Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.07(b), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied.
     (d) Refinancing of International Swing Line Loans.
     (i) Each International Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the applicable Borrower (which
hereby irrevocably authorizes such International Swing Line Lender to so request
on its behalf), that each Revolving Lender make a Revolving Loan that is Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the US
Dollar Equivalent of the amount of any International Swing Line Loan made by
such International Swing Line Lender then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. The applicable International Swing
Line Lender shall furnish the applicable Borrower with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Lender shall make an amount in US Dollars equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the applicable
International Swing Line Lender at the Administrative Agent’s Office for US
Dollar-denominated deposits not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.07(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan that is a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable
International Swing Line Lender in US Dollars.
     (ii) If for any reason any International Swing Line Loan cannot be
refinanced by such a Borrowing of Revolving Loans in accordance with
Section 2.07(c)(i), the request for Base Rate Loans submitted by the applicable
International Swing Line Lender as set forth herein shall be deemed to be a
request by such International Swing Line Lender that each of the Revolving
Lenders fund its risk participation in such International Swing Line Loan and
each Revolving Lender’s payment to the Administrative Agent for the account of
such International Swing Line Lender pursuant to Section 2.07(c)(i) shall be
deemed payment in respect of such participation.

61



--------------------------------------------------------------------------------



 



     (iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable International Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.07(c) by the time specified in Section 2.07(c)(i), the
applicable International Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such International
Swing Line Lender at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such International Swing Line Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the applicable
International Swing Line Loan, as the case may be. A certificate of the
applicable International Swing Line Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
     (iv) Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in International Swing Line Loans pursuant
to this Section 2.07(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
applicable International Swing Line Lender, the applicable Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.07(c) is subject
to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of each Borrower
to repay International Swing Line Loans made to it, together with interest as
provided herein.
     (e) Repayment of Participations.
     (i) At any time after any Revolving Lender has purchased and funded a risk
participation in an International Swing Line Loan, if the applicable
International Swing Line Lender receives any payment on account of such
International Swing Line Loan, such International Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by such International Swing Line Lender.
     (ii) If any payment received by an International Swing Line Lender in
respect of principal or interest on any International Swing Line Loan is
required to be returned by such International Swing Line Lender under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by such International Swing Line Lender in its discretion), each
Revolving Lender shall pay to such International Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the applicable
International Swing Line Lender. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (f) Interest for Account of International Swing Line Lender. Each
International Swing Line Lender shall be responsible for invoicing the
applicable Borrower(s) for interest on the International Swing Line Loans made
by such International Swing Line Lender. Until each Revolving Lender funds its

62



--------------------------------------------------------------------------------



 



Revolving Loans that are Base Rate Loans or risk participation pursuant to this
Section 2.07 to refinance such Lender’s Applicable Percentage of any
International Swing Line Loan, interest in respect of such Applicable Percentage
shall be solely for the account of the International Swing Line Lender that made
such International Swing Line Loan.
     (g) Payments Directly to International Swing Line Lender. The applicable
Borrower(s) shall make all payments of principal and interest in respect of
International Swing Line Loans directly to the applicable International Swing
Line Lender.
2.08 Prepayments.
     (a) Voluntary Prepayments of Loans.
     (i) Revolving Loans and Term Loans. Each Borrower may, upon notice from
such Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and Term Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in US Dollars,
(2) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies and (3) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency Rate
Loans shall be in a principal amount of US$2,500,000 or a whole multiple of
US$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of US$250,000 or a whole multiple of US$250,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loans shall be applied (1) if such payment is made by a
Domestic Borrower, to the Domestic Term Loan until paid in full and then to the
Foreign Term Loan (in each case to the remaining principal amortization payments
in direct order of maturity) and (2) if such payment is made by a Foreign
Borrower, to the Foreign Term Loan until paid in full and then to the Domestic
Term Loan (in each case to the remaining principal amortization payments in
direct order of maturity). Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Revolving Loans of the Lenders in
accordance with their respective Applicable Percentages.
     (ii) Domestic Swing Line Loans. Each Borrower may, upon notice by such
Borrower to the Domestic Swing Line Lender (with a copy to the Administrative
Agent), at any time or from time to time, voluntarily prepay Domestic Swing Line
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Domestic Swing Line Lender and Administrative
Agent not later than 11:00 a.m. (1) four Business Days (or five, in the case of
prepayment of Domestic Swing Line Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Domestic Swing Line Loans
denominated in Alternative Currencies and (2) on the date of prepayment of any
Domestic Swing Line Loans denominated in US Dollars; (B) any prepayment of
Eurocurrency Rate Loans shall be in a

63



--------------------------------------------------------------------------------



 



principal amount of US$200,000 or a whole multiple of US$50,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
US$200,000 or a whole multiple of US$50,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Domestic Swing
Line Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.
     (iii) Australian Swing Line Loans. Bright Australia may, upon notice to the
Australian Swing Line Lender, at any time or from time to time, voluntarily
prepay Australian Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Australian Swing
Line Lender not later than 12:00 noon (Sydney, Australia time) on the date of
prepayment; and (B) any prepayment shall be in a principal amount of AUS$200,000
or a whole multiple of AUS$50,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment of Australian Swing Line Loans to be prepaid.
If such notice is given by Bright Australia, Bright Australia shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of an Australian Swing
Line Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.
     (iv) Danish Swing Line Loans. Each Danish Borrower may, upon notice to the
Danish Swing Line Lender, at any time or from time to time, voluntarily prepay
Danish Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Danish Swing Line Lender not later
than 11:00 A.M. (London time) on the date of prepayment; and (B) any prepayment
shall be in a principal amount of (x) in the case of Danish Swing Line Loans
denominated in Euro, €200,000 or a whole multiple of €50,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding or such
lesser amounts as the Danish Swing Line Lender may agree) and (y) in the case of
Danish Swing Line Loans denominated in Sterling, £200,000 or a whole multiple of
£50,000 in excess thereof (or, if less, the entire principal amount thereof then
outstanding or such lesser amounts as the Danish Swing Line Lender may agree).
Each such notice shall specify the date and amount of such prepayment of Danish
Swing Line Loans to be prepaid. If such notice is given by a Danish Borrower,
such Danish Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Danish Swing Line Loan shall be accompanied by all accrued
interest on the amount prepaid.
     (v) International Swing Line Loans. The Borrowers may prepay International
Swing Line Loans in accordance with terms agreed to by the applicable Borrower
and the applicable International Swing Line Lender. Any prepayment of an
International Swing Line Loan shall be accompanied by any additional amounts
required pursuant to Section 3.05.
(b) Mandatory Prepayments of Loans.
     (i) Revolving Commitments.
     (A) If the Administrative Agent notifies the Parent at any time that the
Total Revolving Outstandings at such time exceed the Aggregate Revolving
Commitments then

64



--------------------------------------------------------------------------------



 



in effect (and, in the case of any such excess resulting from exchange rate
fluctuations, such excess continues for a period of three (3) consecutive
Business Days), then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Aggregate Revolving Commitments
then in effect; provided, however, that, subject to the provisions of Section
2.03(g), the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.08(b)(i) unless after the prepayment in
full of the Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.
     (B) If the Administrative Agent notifies the Parent at any time that the
Total Revolving Outstandings of the Domestic Borrowers at such time exceed the
Domestic Revolving Sublimit then in effect (and, in the case of any such excess
resulting from exchange rate fluctuations, such excess continues for a period of
three (3) consecutive Business Days), then, within two Business Days after
receipt of such notice, the Domestic Borrowers shall prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
the Total Revolving Outstandings of the Domestic Borrowers as of such date of
payment to an amount not to exceed the Domestic Revolving Sublimit then in
effect; provided, however, that, subject to the provisions of Section 2.03(g),
the Domestic Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.08(b)(i) unless after the prepayment in
full of the Loans to the Domestic Borrowers the Total Revolving Outstandings of
the Domestic Borrowers exceed the Domestic Revolving Sublimit then in effect.
     (ii) Dispositions and Involuntary Dispositions. The Borrowers shall prepay
the Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in
an aggregate amount equal to 100% of the Net Cash Proceeds of all Dispositions
and Involuntary Dispositions to the extent (A) such Net Cash Proceeds are not
reinvested in property used or useful in the business of the Parent and its
Subsidiaries within 180 days of the date of such Disposition or Involuntary
Disposition and (B) the aggregate amount of such Net Cash Proceeds not
reinvested in accordance with clause (A) exceeds US$1,000,000 in any fiscal year
of the Borrower. Any prepayment pursuant to this clause (ii) shall be applied as
set forth in clause (v) below.
     (iii) Debt Issuances; Receivables Financings.
     (A) Immediately upon receipt by the Parent or any Subsidiary of the Net
Cash Proceeds of any Debt Issuance, the Borrowers shall prepay the Loans and/or
Cash Collateralize the L/C Obligations as hereafter provided in an aggregate
amount equal to 50% of such Net Cash Proceeds. Any prepayment pursuant to this
clause (iii)(A) shall be applied as set forth in clause (v) below.
     (B) If at any time the Receivables Financing Amount exceeds US$200 million,
the Foreign Borrowers shall immediately prepay the Foreign Term Loan by an
amount equal to the sum of (x) the amount of such excess less (y) the amount of
all prior prepayments on the Foreign Term Loan made pursuant to this Section
2.08(b)(iiii)(B). Any prepayment pursuant to this clause (iii)(B) shall be
applied as set forth in clause (v) below.
     (iv) Equity Issuances. Immediately upon the receipt by the Parent or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrowers shall
prepay the Loans and/or

65



--------------------------------------------------------------------------------



 



Cash Collateralize the L/C Obligations as hereafter provided in an aggregate
amount equal to the lesser of (A) 50% of such Net Cash Proceeds and (B) after
giving effect to such Equity Issuance and the application of the proceeds
thereof on a Pro Forma Basis, the amount (if any) necessary to reduce the
Consolidated Leverage Ratio as of the most recent fiscal quarter end for which
the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b) to 2.25:1.0. Any prepayment pursuant to this clause
(iv) shall be applied as set forth in clause (v) below.
     (v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.08(b) shall be applied as follows:
     (A) (x) with respect to all amounts prepaid pursuant to Section 2.08(b)(i),
first, ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations;
     (y) with respect to all amounts prepaid pursuant to Section 2.08(b)(ii),
first, ratably to the L/C Borrowings relating to Letters of Credit issued for
the account of the Parent or any Domestic Subsidiary and the Swing Line Loans
made to any Domestic Borrower, second, to the outstanding Revolving Loans made
to any Domestic Borrower, and, third, to Cash Collateralize the remaining L/C
Obligations relating to Letters of Credit issued for the account of the Parent
or any Domestic Subsidiary;
     (B) with respect to all amounts prepaid pursuant to Section 2.08(b)(ii),
(1) if the property subject to such Disposition or Involuntary Disposition was
owned by the Parent or a Domestic Subsidiary, first, to the Domestic Term Loan
(ratably to the remaining principal amortization payments), second, ratably to
the L/C Borrowings relating to Letters of Credit issued for the account of the
Parent or any Domestic Subsidiary and the Swing Line Loans made to any Domestic
Borrower, third, to the outstanding Revolving Loans made to any Domestic
Borrower, fourth, to Cash Collateralize the remaining L/C Obligations relating
to Letters of Credit issued for the account of the Parent or any Domestic
Subsidiary, and fifth, to the Foreign Obligations in the order set forth in the
following clause (2); and (2) if the property subject to such Disposition or
Involuntary Disposition was owned by a Foreign Subsidiary, first to the Foreign
Term Loan (ratably to the remaining principal amortization payments), second,
ratably to the L/C Borrowings relating to Letters of Credit issued for the
account of any Foreign Subsidiary and the Swing Line Loans made to any Foreign
Borrower, third, to the outstanding Revolving Loans made to any Foreign
Borrower, and fourth, to Cash Collateralize the remaining L/C Obligations
relating to Letters of Credit issued for the account of any Foreign Subsidiary;
     (C) with respect to all amounts prepaid pursuant to Section 2.08(b)(iii)(A)
or (iv), first pro rata to the Term Loans (ratably to the remaining principal
amortization payments), second, ratably to the L/C Borrowings and the Swing Line
Loans, third, to the outstanding Revolving Loans, and, fourth, to Cash
Collateralize the remaining L/C Obligations; and
     (D) with respect to all amounts prepaid pursuant to Section
2.08(b)(iii)(B), to the Foreign Term Loan (ratably to the remaining principal
amortization payments).

66



--------------------------------------------------------------------------------



 



     Within the parameters of the applications set forth above, prepayments
shall be applied first to Base Rate Loans and then to Eurocurrency Rate Loans in
direct order of Interest Period maturities. All prepayments under this
Section 2.08(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.
     The Lenders holding the Term Loans agree that Sections 2.08(b)(v)(B) and
(C) may not be amended or waived so as to alter the manner of application of
proceeds of any mandatory prepayment required by Section 2.08(b)(ii), (iii) or
(iv), in each case without the consent of the Required Domestic Term Loan
Lenders and the Required Foreign Term Loan Lenders.
2.09 Optional Termination or Reduction of Aggregate Revolving Commitments;
Reallocations of Swing Line Sublimits.
     (a) The Parent may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 noon three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of US$5,000,000 or any whole
multiple of US$1,000,000 in excess thereof, (iii) the Parent shall not terminate
or reduce the Aggregate Revolving Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
plus the Foreign Swing Line Facility Reserve would exceed the Aggregate
Revolving Commitments and (iv) if, after giving effect to any reduction of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Aggregate
Swing Line Sublimit exceeds the amount of the Aggregate Revolving Commitments,
such sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. The amount of
any such Aggregate Revolving Commitment reduction shall not be applied to the
Letter of Credit Sublimit unless otherwise specified by the Parent. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued with respect thereto until the effective date of any termination of
the Aggregate Revolving Commitments shall be paid on the effective date of such
termination.
     (b) Increase or Decrease in Swing Line Sublimits. The Parent may, at its
option, elect to increase or decrease the Domestic Swing Line Sublimit, the
Australian Swing Line Sublimit, the Danish Swing Line Sublimit and any
International Swing Line Sublimit; provided that (i) the Parent shall give three
(3) Business Days prior written notice to the Administrative Agent of such
election; and (ii) after giving effect thereto, the aggregate amount of the
Domestic Swing Line Sublimit, the Australian Swing Line Sublimit, the Danish
Swing Line Sublimit and all International Swing Line Sublimits shall not exceed
the lesser of (A) the Aggregate Swing Line Sublimit and (B) the Aggregate
Revolving Commitments.
2.10 Repayment of Loans.
     (a) Revolving Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans made to such
Borrower outstanding on such date.
     (b) Swing Line Loans. Each Borrower shall repay each Swing Line Loan made
to such Borrower on (i) in the case of any Domestic Swing Line Loan denominated
in US Dollars, the earlier to occur of (A) the date ten Business Days after such
Domestic Swing Line Loan is made and (B) the Maturity Date, (ii) in the case of
any Domestic Swing Line Loan denominated in an Alternative Currency,

67



--------------------------------------------------------------------------------



 



the Maturity Date, (iii) in the case of any Australian Swing Line Loan, the
Maturity Date, (iv) in the case of any Danish Swing Line Loan, the Maturity Date
and (v) in the case of any International Swing Line Loan, the Maturity Date or
such earlier date as may be agreed to by the applicable Borrower(s) and the
applicable International Swing Line Lender.
     (c) Domestic Term Loan. The Domestic Borrowers shall repay the outstanding
principal amount of the Domestic Term Loan in installments on the dates and in
the amounts equal to the percentage of the initial principal amount of the
Domestic Term Loan set forth in the table below (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.08),
unless accelerated sooner pursuant to Section 9.02:

          Payment Dates   Principal Amortization Payment
 
        September 30, 2007     1.25 % December 31, 2007     1.25 % March 31,
2008     1.25 % June 30, 2008     1.25 % September 30, 2008     2.50 %
December 31, 2008     2.50 % March 31, 2009     2.50 % June 30, 2009     2.50 %
September 30, 2009     3.75 % December 31, 2009     3.75 % March 31, 2010    
3.75 % June 30, 2010     3.75 % September 30, 2010     5.00 % December 31, 2010
    5.00 % March 31, 2011     5.00 % June 30, 2011     5.00 % September 30, 2011
    12.50 % December 31, 2011     12.50 % Maturity Date   Outstanding Principal
Amount of Domestic Term Loan

     (d) Foreign Term Loan. The Foreign Borrowers shall repay the outstanding
principal amount of the Foreign Term Loan in installments on the dates and in
the amounts equal to the percentage of the initial principal amount of the
Foreign Term Loan set forth in the table below (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.08),
unless accelerated sooner pursuant to Section 9.02:

          Payment Dates   Principal Amortization Payment
 
        September 30, 2007     1.25 % December 31, 2007     1.25 % March 31,
2008     1.25 % June 30, 2008     1.25 %

68



--------------------------------------------------------------------------------



 



          Payment Dates   Principal Amortization Payment September 30, 2008    
2.50 % December 31, 2008     2.50 % March 31, 2009     2.50 % June 30, 2009    
2.50 % September 30, 2009     3.75 % December 31, 2009     3.75 % March 31, 2010
    3.75 % June 30, 2010     3.75 % September 30, 2010     5.00 % December 31,
2010     5.00 % March 31, 2011     5.00 % June 30, 2011     5.00 % September 30,
2011     12.50 % December 31, 2011     12.50 % Maturity Date   Outstanding
Principal Amount of Foreign Term Loan

2.11 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Revolving
Loan or Term Loan that is a Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the sum of the Eurocurrency Rate for such Interest Period plus
the Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Revolving Loan or Term Loan that is
a Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (iii) each Domestic Swing Line Loan denominated in US
Dollars shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate less five (5) basis points; (iv) each Domestic Swing Line Loan
denominated in an Alternative Currency shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Rate less five (5) basis points plus (in the case of a Eurocurrency Rate Loan
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (v) each Australian Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the BBR Rate plus the
Applicable Rate less five (5) basis points; (vi) each Danish Swing Line Loan
denominated in Euro shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the sum
of the Daily Euro Rate plus the Applicable Rate for Eurocurrency Rate Loans less
five (5) basis points; (vii) each Danish Swing Line Loan denominated in Sterling
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of the Daily
Sterling Rate plus the Applicable Rate for Eurocurrency Rate Loans less five
(5) basis points; and (vi) each International Swing Line Loan shall bear
interest on the outstanding principal amount thereof at a rate per annum agreed
to by the applicable Borrower(s) and the applicable International Swing Line
Lender.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

69



--------------------------------------------------------------------------------



 



     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the principal amount of all outstanding Credit Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.12 Fees.
     In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
     (a) Commitment Fee. The Borrowers shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee in US Dollars equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments (without reduction for the Foreign Swing Line Facility
Reserve) exceed the sum of (y) the Outstanding Amount of Revolving Loans and
(z) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article V is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For purposes of clarification,
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Revolving Commitments.
     (b) Fee Letters. The Parent shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in US Dollars, fees in
the amounts and at the times specified in

70



--------------------------------------------------------------------------------



 



the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.13 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.15(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, (i) the Consolidated
Leverage Ratio as calculated by the Parent as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for any period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid by such
Borrower for such period less the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under Section
2.03(c)(iii), 2.03(i) or 2.11(b) or under Article IX.
2.14 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrowers made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall be in the form of
Exhibit 2.14-1, in the case of the Domestic Borrowers, and Exhibit 2.14-2, in
the case of the Foreign Borrowers (each a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In

71



--------------------------------------------------------------------------------



 



the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.15 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in US Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in US Dollars in the US Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in US Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower

72



--------------------------------------------------------------------------------



 



for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the applicable L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or the Borrowers with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.16 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the

73



--------------------------------------------------------------------------------



 



Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Parent or any Subsidiary (as to which
the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.17 Matters Relating to Borrowers.
     (a) Joint and Several Liability of Domestic Borrowers.
     (i) Each Domestic Borrower shall be jointly and severally liable with the
other Borrowers for all Obligations, regardless of which Borrower actually
receives Credit Extensions or the amount of such Credit Extensions received or
the manner in which the Administrative Agent or any Lender accounts for such
Credit Extensions on its books and records. Each Domestic Borrower’s obligations
with respect to Credit Extensions made to it, and each Domestic Borrower’s
obligations arising as a result of the joint and several liability of such
Borrower with the other Borrowers with respect to Credit Extensions made to and
other Obligations owing by the other Borrowers, shall be separate and distinct
obligations, but all such obligations shall be primary obligations of each
Borrower.
     (ii) Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents, the obligations of each Domestic Borrower in
its capacity as a joint and several obligor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable Law.
     (iii) Each Domestic Borrower’s obligations arising as a result of the joint
and several liability of such Domestic Borrower with the other Borrowers with
respect to Credit Extensions made to and other Obligations owing by the other
Borrowers shall, to the fullest extent permitted by law, be unconditional
irrespective of (A) the validity or enforceability, avoidance or subordination
of the obligations of any other Borrower or any other Loan Party or of any
promissory note or other document evidencing all or any part of the Obligations
of any other Borrower or any other Loan Party, (B) the absence of any attempt to
collect the Obligations from any other Borrower or any other Loan Party or any
other security therefor, or the absence of any other action to enforce the same,
(C) the waiver, consent, extension, forbearance or granting of any indulgence by
the Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the obligations of any other Borrower or any other Loan
Party, or any part

74



--------------------------------------------------------------------------------



 



thereof, or any other agreement now or hereafter executed by any other Borrower
or any other Loan Party and delivered to the Administrative Agent or any Lender,
(D) the failure by the Administrative Agent or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the obligations of any other Borrower or any other
Loan Party, or (E) any other circumstances which might constitute a legal or
equitable discharge or defense of a guarantor or of any other Borrower or any
other Loan Party. With respect to each Domestic Borrower’s obligations arising
as a result of the joint and several liability of such Domestic Borrower with
the other Borrowers with respect to Credit Extensions made to the other
Borrowers hereunder, such Borrower subordinates, and agrees not to exercise,
until the Obligations shall have been paid in full, the Commitments shall have
terminated and this Agreement and the other Loan Documents shall have been
terminated, any right to enforce any right of subrogation or any remedy which
the Administrative Agent or any Lender now has or may hereafter have against
such Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to the Administrative Agent or any Lender to secure payment
of the Obligations or any other liability of any Borrower to the Administrative
Agent or any Lender.
     (iv) At any time the Administrative Agent may take any of the actions
described in Section 9.02 in accordance with the terms thereof, the
Administrative Agent and the Lenders may proceed directly and at once, without
notice, against any Domestic Borrower to collect and recover the full amount, or
any portion of, the Obligations, without first proceeding against any other
Borrower or any other Person, or against any security or collateral for the
Obligations. Each Domestic Borrower consents and agrees that the Administrative
Agent and the Lenders shall be under no obligation to marshal any assets in
favor of any Borrower or against or in payment of any or all of the Obligations.
     (b) Joint and Several Liability of Foreign Borrowers.
     (i) Each Foreign Borrower shall be jointly and severally liable with the
other Foreign Borrowers for all Foreign Obligations, regardless of which Foreign
Borrower actually receives Credit Extensions or the amount of such Credit
Extensions received or the manner in which the Administrative Agent or any
Lender accounts for such Credit Extensions on its books and records. Each
Foreign Borrower’s obligations with respect to Credit Extensions made to it, and
each Foreign Borrower’s obligations arising as a result of the joint and several
liability of such Foreign Borrower with the other Foreign Borrowers with respect
to Credit Extensions made to and other Foreign Obligations owing by the other
Foreign Borrowers, shall be separate and distinct obligations, but all such
obligations shall be primary obligations of each Foreign Borrower.
     (ii) Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents:
     (A) the obligations of each Foreign Borrower in its capacity as a joint and
several obligor under this Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable Law;
     (B) the obligations of each Danish Borrower in its capacity as a joint and
several obligor under this Agreement and the other Loan Documents and arising as
a result of the joint and several liability of such Danish Borrower with the
other Foreign

75



--------------------------------------------------------------------------------



 



Borrowers with respect to Credit Extensions made to and other Foreign
Obligations owing by the other Foreign Borrowers shall be limited to the extent
required to comply with Danish Statutory Limitations and, accordingly, shall not
include, and shall not be or be construed as, any liability, in respect of:
     (x) any Acquisition Debt; or
     (y) any obligations other than Acquisition Debt of a Non Qualifying Parent
Company.
     The Limitations shall apply to any liability including security by joint
liability, indemnity, guarantee, collateral or otherwise and to subordination of
rights and claims, subordination or turn over of rights of recourse, application
of proceeds and any other means of direct and indirect financial assistance; and
     (C) the obligations of each Danish Borrower in its capacity as a joint and
several obligor under this Agreement and the other Loan Documents and arising as
a result of the joint and several liability of such Danish Borrower with the
other Foreign Borrowers with respect to Credit Extensions made to and other
Foreign Obligations owing by the other Foreign Borrowers shall at any time be
limited to a maximum amount equivalent to an amount equal to the higher of:
     (x) the Eligible Equity of such Danish Borrower on the First Amendment
Effective Date; and
     (y) the Eligible Equity of such Danish Borrower on the date on which a
demand is made against such Danish Borrower for payment under the joint
liability.
     (iii) Each Foreign Borrower’s obligations arising as a result of the joint
and several liability of such Foreign Borrower with the other Foreign Borrowers
with respect to Credit Extensions made to and other Foreign Obligations owing by
the other Foreign Borrowers shall, to the fullest extent permitted by law, be
unconditional irrespective of (A) the validity or enforceability, avoidance or
subordination of the obligations of any other Foreign Borrower or any other
Foreign Loan Party or of any promissory note or other document evidencing all or
any part of the Foreign Obligations of any other Foreign Borrower or any other
Foreign Loan Party, (B) the absence of any attempt to collect the Foreign
Obligations from any other Foreign Borrower or any other Foreign Loan Party or
any other security therefor, or the absence of any other action to enforce the
same, (C) the waiver, consent, extension, forbearance or granting of any
indulgence by the Administrative Agent or any Lender with respect to any
provision of any instrument evidencing the obligations of any other Foreign
Borrower or any other Foreign Loan Party, or any part thereof, or any other
agreement now or hereafter executed by any other Foreign Borrower or any other
Foreign Loan Party and delivered to the Administrative Agent or any Lender,
(D) the failure by the Administrative Agent or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the obligations of any other Foreign Borrower or any
other Foreign Loan Party, or (E) any other circumstances which might constitute
a legal or equitable discharge or defense of a guarantor or of any other Foreign
Borrower or any other Foreign Loan Party. With respect to each Foreign
Borrower’s obligations arising as a result of the joint and several liability of
such Foreign Borrower with the other Foreign Borrowers with respect to Credit
Extensions made to the other Foreign Borrowers hereunder, such Foreign Borrower
subordinates, and agrees not to exercise,

76



--------------------------------------------------------------------------------



 



until the Foreign Obligations shall have been paid in full, the Commitments
shall have terminated and this Agreement and the other Loan Documents shall have
been terminated, any right to enforce any right of subrogation or any remedy
which the Administrative Agent or any Lender now has or may hereafter have
against such Foreign Borrower, any endorser or any guarantor of all or any part
of the Foreign Obligations, and any benefit of, and any right to participate in,
any security or collateral given to the Administrative Agent or any Lender to
secure payment of the Foreign Obligations or any other liability of any Foreign
Borrower to the Administrative Agent or any Lender.
     (iv) At any time the Administrative Agent may take any of the actions
described in Section 9.02 in accordance with the terms thereof, the
Administrative Agent and the Lenders may proceed directly and at once, without
notice, against any Foreign Borrower to collect and recover the full amount, or
any portion of, the Foreign Obligations, without first proceeding against any
other Foreign Borrower or any other Person, or against any security or
collateral for the Foreign Obligations. Each Foreign Borrower consents and
agrees that the Administrative Agent and the Lenders shall be under no
obligation to marshal any assets in favor of any Foreign Borrower or against or
in payment of any or all of the Foreign Obligations.
     (v) For purposes of clarification, each Foreign Borrower (A) shall be
jointly and severally liable with the other Foreign Borrowers for only the
Foreign Obligations and (B) shall not be liable for Credit Extensions made to
the Domestic Borrowers.
     (c) The Parent may at any time, upon not less than fifteen (15) Business
Days’ notice from the Parent to the Administrative Agent and the Lenders,
designate any Domestic Subsidiary as a Domestic Borrower or any Foreign
Subsidiary as a Foreign Borrower, provided that:
     (i) in the case of any Foreign Subsidiary:
     (A) such Foreign Subsidiary is reasonably acceptable to the Administrative
Agent;
     (B) no Lender that will make Credit Extensions to such Foreign Subsidiary
has notified the Administrative Agent in writing at least two (2) Business Days
prior to the effective date of such designation that such Lender has determined
in its reasonable discretion that (1) such Lender is unable to extend credit to
such Foreign Subsidiary without violating any applicable Law, any request or
directive (whether or not having the force of law) from any Governmental
Authority, any order, judgment or decree of any Governmental Authority or
arbitrator or any policies of such Lender and (2) extending credit to such
Foreign Subsidiary will impose upon such Lender any restriction, reserve or
capital requirement or any loss, cost or expense (for which the Lender is not
otherwise compensated hereunder); and
     (C) if such Foreign Subsidiary has any outstanding Foreign Subsidiary Debt,
(including any Guarantee with respect to any Foreign Subsidiary Debt) and has
granted a Lien in any of its property to secure such Foreign Subsidiary Debt or
Guarantee (or in either case any effective but unused commitments for Foreign
Subsidiary Debt), then each lender holding such Foreign Subsidiary Debt (or
commitments) (other than any lender holding Indebtedness under the Bright India
Loan Documents) shall have entered into an intercreditor agreement with the
Administrative Agent subordinating such lender’s Liens to the Liens arising
under the Loan Documents on terms and conditions set

77



--------------------------------------------------------------------------------



 



forth in Exhibit 2.17(c)-3 (with such changes thereto as the Administrative
Agent may agree);
     (ii) in the case of any Subsidiary, such Subsidiary shall have
(A) delivered to the Administrative Agent (1) a Designated Borrower Agreement
duly executed by such Subsidiary and the Parent, (2) documents of the type
described in Section 5.01(e) and (f) for such Subsidiary, (3) an opinion of
counsel to such Subsidiary in form and substance reasonably satisfactory to the
Administrative Agent, (4) such other documents, agreements and instruments as
the Administrative Agent may reasonably request in order for such Subsidiary to
comply with Section 7.14, all in form and substance reasonably acceptable to the
Administrative Agent, and (5) such other documents, agreements and instruments
as the Administrative Agent may reasonably request, all in form and substance
reasonably acceptable to the Administrative Agent, and (B) upon request of any
Lender, delivered to such Lender such know your customer (KYC) information that
such Lender is required to obtain under applicable Laws.
     Upon satisfaction of each of the foregoing requirements, the Administrative
Agent shall send a notice to the Parent and the Lenders specifying the effective
date upon which such Subsidiary shall constitute a Borrower for purposes hereof,
whereupon each of the Loan Parties and the Lenders agrees that such Subsidiary
shall be a Borrower for all purposes of this Agreement; provided that no Loan
Notice or Letter of Credit Application may be submitted by such Subsidiary until
the date five Business Days after such effective date.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Loan Party shall make such deductions and (iii) such Loan Party shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     (b) Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent, each Lender and the L/C Issuers, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) for which the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, is liable and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender or the applicable L/C Issuer

78



--------------------------------------------------------------------------------



 



(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or a L/C Issuer, shall be conclusive absent
manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Parent (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Parent or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Parent or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Parent or the Administrative Agent as will enable the Parent or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Parent and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Parent or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the applicable Borrower within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Parent to determine the withholding or deduction
required to be made.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Parent, as the Administrative Agent or the Parent
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other

79



--------------------------------------------------------------------------------



 



jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the United States by the Borrowers pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any such claimed exemption or reduction, and (ii) take such steps
as shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that any Borrower make any deduction or withholding for taxes from
amounts payable to such Lender. Additionally, each of the Borrowers shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by such Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
3.02 Illegality.
     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in US Dollars or an Alternative Currency), or to determine
or charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, US Dollars or any Alternative Currency
in the applicable interbank market, then, on notice thereof by such Lender to
the Parent through the Administrative Agent, any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in US Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended until such Lender notifies
the Administrative Agent and the Parent that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, each Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in US Dollars, convert
to Base Rate Loans, all such Eurocurrency Rate Loans of such Lender to such
Borrower, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) deposits (whether in US Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan (whether denominated in US Dollars or an
Alternative Currency), or (c) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Parent and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate

80



--------------------------------------------------------------------------------



 



Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, each Borrower may revoke any pending
request by such Borrower for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.
3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or any L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan, BBR Rate Loan or Daily Rate Loan
made by it, or change the basis of taxation of payments to such Lender or such
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such L/C Issuer);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
     (iv) impose on any Lender or any L/C Issuer or the applicable interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans, BBR Rate Loans or Daily Rate Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan, BBR Rate Loan or
Daily Rate Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the applicable Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or

81



--------------------------------------------------------------------------------



 



such Lender’s or such L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or a L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Parent shall be
conclusive absent manifest error. The applicable Borrower will pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or such L/C Issuer pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or such L/C Issuer, as the
case may be, notifies the Parent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, each Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     (a) any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan by such Borrower on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by such Borrower;
or
     (c) any failure by such Borrower to make payment of any Eurocurrency Rate
Loan or drawing under any Letter of Credit (or interest due thereon) denominated
in an Alternative Currency on its scheduled due date or any payment thereof in a
different currency;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract (but excluding any loss of
anticipated profits). The applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by any Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit

82



--------------------------------------------------------------------------------



 



or other borrowing in the offshore interbank eurodollar market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Borrower is required
to pay the Mandatory Cost to any Lender, any Lender requests compensation under
Section 3.04, any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or any Lender gives a notice pursuant to Section 3.02, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce the
Mandatory Cost or amounts payable pursuant to Section 3.01 or 3.04, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Parent may replace such Lender in accordance with
Section 11.13.
3.07 Survival.
     All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV
GUARANTY
4.01 The Guaranty.
     (a) Each of the Domestic Guarantors hereby jointly and severally guarantees
to the Administrative Agent and each of the holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Domestic Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.
     (b) Each of the Foreign Guarantors hereby jointly and severally guarantees
to the Administrative Agent and each of the holders of the Foreign Obligations
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Foreign Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Foreign Guarantors hereby further agree that if any of the

83



--------------------------------------------------------------------------------



 



Foreign Obligations are not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Foreign Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Foreign Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.
4.02 Limitations on Guaranty.
     (a) All Guarantors. Notwithstanding any provision to the contrary contained
herein or in any other of the Loan Documents, Swap Contracts or Treasury
Management Agreements, the obligations of each Guarantor (in its capacity as
such) under this Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable Law.
     (b) Danish Guarantors. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, Swap Contracts or
Treasury Management Agreements:
     (i) the obligations of each Danish Guarantor (in its capacity as such)
under this Agreement and the other Loan Documents shall be limited to the extent
required to comply with the Danish Statutory Limitations and, accordingly, shall
not include, and shall not be or be construed as, any obligations or liability
in respect of:
     (A) any Acquisition Debt; or
     (B) any obligations other than Acquisition Debt of a Non Qualifying Parent
Company.
     The Danish Statutory Limitations shall apply to any obligations or
liability including security by indemnity, guarantee, collateral or otherwise
and to subordination of rights and claims, subordination or turn over of rights
of recourse, application of proceeds and any other means of direct and indirect
financial assistance;
     (ii) the obligations of each Danish Guarantor (in its capacity as such)
shall at any time be limited to a maximum amount equivalent to an amount equal
to the higher of:
     (A) the Eligible Equity of such Danish Guarantor on the First Amendment
Effective Date; and
     (B) the Eligible Equity of such Danish Guarantor on the date on which a
demand is made against the Danish Guarantor for payment under this Guaranty.
     (c) German Guarantors. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, Swap Contracts or
Treasury Management Agreements:
     (i) to the extent that the Guaranty and/or any other joint and several
liability or indemnity under this Agreement or any other Loan Document is
granted by a German Guarantor (the “German Guaranty”) and the German Guaranty of
such German Guarantor guarantees amounts:

84



--------------------------------------------------------------------------------



 



     (A) which are owed by direct or indirect shareholders of such German
Guarantor or Subsidiaries of such shareholders (with the exception of
Subsidiaries which are wholly owned subsidiaries of such German Guarantor); and
     (B) such amounts do not correspond to funds that have been borrowed under
this Agreement and have been on-lent to, or otherwise been passed on to, such
German Guarantor or any of its Subsidiaries,
     then the German Guaranty of such German Guarantor shall be subject to
certain limitations as set out in clause (ii) below. In relation to any other
amounts guaranteed, the German Guaranty of such German Guarantor remains
unlimited.
     (ii) to the extent that the demand under the German Guaranty against such
German Guarantor is made in respect of amounts in relation to which the
conditions pursuant to paragraph (i) are fulfilled, such German Guarantor’s
liability shall be limited as follows:
     (A) Subject to clauses (B) and (C) below, the Administrative Agent shall
not be entitled to enforce the German Guaranty of such German Guarantor to the
extent that such German Guarantor is able to demonstrate that such enforcement
has the effect of:
          (x) reducing such German Guarantor’s net assets (Nettovermögen) (the
“Net Assets”) to an amount less than its stated share capital (Stammkapital); or
          (y) (if its Net Assets are already lower than its stated share
capital) causing such amount to be further reduced;
     and thereby affects its assets which are required for the obligatory
preservation of its stated share capital according to §§ 30, 31 German GmbH-Act
(GmbH-Gesetz) (the “GmbH-Act”).
     (B) The value of the Net Assets shall be determined in accordance with
(generally accepted accounting principles (Grundsätze ordnungsgemäßer
Buchführung) under the German Commercial Code (Handelsgesetzbuch)) consistently
applied by such German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss according to § 42 GmbH-Act, §§ 242, 264 HGB) in the previous
years, save that:
          (x) the amount of any increase of the stated share capital
(Stammkapital) of such German Guarantor registered after the date of this
Agreement without the prior written consent of the Administrative Agent shall be
deducted from the relevant stated share capital;
          (y) loans provided to such German Guarantor by the Parent or any
Subsidiary shall be disregarded if such loans are subordinated in the meaning of
§ 39 para. 2 German Insolvency Code; and
          (z) loans and other liabilities incurred in violation of the
provisions of this Agreement shall be disregarded.
     (iii) The limitations set out in clause (i) above shall only apply if and
to the extent that the managing director(s) (Geschäftsführer) on behalf of such
German Guarantor have confirmed in writing to the Administrative Agent within 10
Business Days following the Administrative

85



--------------------------------------------------------------------------------



 



Agent’s demand under the German Guaranty of such German Guarantor, to what
extent the demanded payment fulfils the conditions pursuant to paragraph (a) and
would cause its Net Assets to fall below its stated share capital (Stammkapital)
or, if the Net Assets are already less than the stated share capital
(Stammkapital), would cause such amount to be further reduced (the “Management
Determination”).
     (iv) If the Administrative Agent disagrees with the Management
Determination, the Administrative Agent shall nevertheless be entitled to
enforce the German Guaranty of such German Guarantor up to such amount, which is
undisputed between itself and such German Guarantor in accordance with the
provisions of clause (iii) above. In relation to the amount which is disputed,
the Administrative Agent and such German Guarantor shall instruct a firm of
auditors of international standing and reputation to determine within 30
calendar days (or such longer period as has been agreed between such German
Guarantor and the Administrative Agent) from the date the Administrative Agent
has contested the Management Determination the value of available Net Assets
(the “Auditor’s Determination”). If the Administrative Agent and such German
Guarantor do not agree on the appointment of a joint auditor within 5 Business
Days from the date the Administrative Agent has disputed the Management
Determination, the Administrative Agent shall be entitled to appoint auditors of
international standing and reputation in its sole discretion. The amount
determined as available in the Auditor’s Determination shall be (except for
manifest error) binding for all the parties hereto. The costs of the Auditor’s
Determination shall be borne by the Parent.
     (v) If, and to the extent that, the German Guaranty of such German
Guarantor has been enforced without regard to the limitation set forth in clause
(i) because (A) the Management Determination was not delivered within the
relevant time frame or (B) the amount of the available Net Assets pursuant to
the Auditor’s Determination is lower than the amount stated in the Management
Determination, the Lenders shall upon written demand of such German Guarantor to
the Administrative Agent (on behalf of the Lenders) repay any amount (if and to
the extent already paid to the Lenders) in the case of (A) above, which is
necessary to maintain such German Guarantor’s stated share capital
(Stammkapital), and in the case of (B) above up to and including the amount
calculated in the Auditor’s Determination calculated as of the date the demand
under such German Guaranty was made and in accordance with clauses (i) and
(ii) above, provided such demand for repayment is made to the Administrative
Agent within 6 months (Ausschlussfrist) from the date such German Guaranty has
been enforced.
     If pursuant to the Auditor’s Determination the amount of the available Net
Assets is higher than set out in the Management Determination such German
Guarantor shall pay such amount to the Administrative Agent, for the benefit of
the holders of the Obligations, within 5 Business Days after receipt of the
Auditor’s Determination.
     (vi) The limitation set out in clause (i) does not affect the right of the
Administrative Agent or any holder of the Obligations to claim again any
outstanding amount at a later point in time if and to the extent that clause
(i) would allow this at that later point.
     (vii) If such German Guarantor demonstrates that an enforcement of the
German Guaranty of such German Guarantor has, despite the fact that its
liability is limited pursuant to clause (i) above, the effect of such German
Guarantor not being able to pay its debts as they fall due (Verlust der
Zahlungsfähigkeit), then the payment obligation of such German Guarantor under
such German Guaranty shall be limited in such way that the Administrative Agent
may only enforce such German Guaranty up to such amount(s) and at such times
(for instance in

86



--------------------------------------------------------------------------------



 



payment instalments) that such German Guarantor is at all times left with the
liquidity necessary to remain able to pay its debts as they fall due
(zahlungsfähig).
     (viii) If such German Guarantor intends to demonstrate that the enforcement
of the German Guaranty of such German Guarantor has led to one of the effects
referred to in clauses (i) or (vii) above, then such German Guarantor shall
realise at market value any and all of its assets that are shown in its balance
sheet with a book value (Buchwert) which are (in the opinion of the
Administrative Agent) significantly lower than their market value and to the
extent that such assets are not necessary for such German Guarantor’s business
(nicht betriebsnotwendig), to the extent necessary to satisfy the amounts
demanded under such German Guaranty.
This Section 4.02(c) shall apply mutatis mutandis if the German Guaranty is
granted by a German Guarantor organized as a limited liability partnership (GmbH
& Co. KG) in relation to the limited liability company as general partner
(Komplementär) of such German Guarantor.
4.03 Obligations Unconditional.
     (a) The obligations of the Domestic Guarantors under Section 4.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.03 that the obligations of the Domestic
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Domestic Guarantor subordinates, and agrees that such
Domestic Guarantor shall not exercise any, right of subrogation, indemnity,
reimbursement or contribution against any Borrower or any other Guarantor for
amounts paid under this Article IV or any other guaranty of the Obligations
until such time as the Obligations have been paid in full and the Commitments
have expired or terminated.
     (b) The obligations of the Foreign Guarantors under Section 4.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Foreign Obligations, or any substitution, compromise,
release, impairment or exchange of any other guarantee of or security for any of
the Foreign Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.03 that the obligations of the Foreign
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Foreign Guarantor subordinates, and agrees that such Foreign
Guarantor shall not exercise any, right of subrogation, indemnity, reimbursement
or contribution against any Borrower or any other Guarantor for amounts paid
under this Article IV or any other guaranty of the Foreign Obligations until
such time as the Foreign Obligations have been paid in full and the Commitments
have expired or terminated.
     (c) Without limiting the generality of the foregoing subsections (a) and
(b), it is agreed that, to the fullest extent permitted by Law, the occurrence
of any one or more of the following shall not alter or impair the liability of
any Guarantor hereunder, which shall remain absolute and unconditional as
described above:
     (i) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

87



--------------------------------------------------------------------------------



 



     (ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Obligations or any other agreement
or instrument referred to therein shall be done or omitted;
     (iii) the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other documents relating to the
Obligations or any other agreement or instrument referred to therein shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;
     (iv) any Lien granted to, or in favor of, the Administrative Agent or any
holder of Obligations as security for any of the Obligations shall fail to
attach or be perfected;
     (v) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor); or
     (vi) the change in any law, regulation, decree or order of any
jurisdiction, or any other event affecting any term of any Obligation or any
Lender’s rights with respect thereto.
     (d) With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Obligations, or any other agreement or instrument referred to therein, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
4.04 Reinstatement.
     (a) The obligations of each Domestic Guarantor under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any Debtor Relief Law or otherwise, and each Domestic Guarantor agrees
that it will indemnify the Administrative Agent and each holder of the
Obligations on demand for all reasonable costs and expenses (including the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.
     (b) The obligations of each Foreign Guarantor under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Foreign Obligations is rescinded
or must be otherwise restored by any holder of any of the Foreign Obligations,
whether as a result of any Debtor Relief Law or otherwise, and each Foreign
Borrower agrees that it will indemnify the Administrative Agent and each holder
of the Foreign Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Foreign Obligations in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

88



--------------------------------------------------------------------------------



 



4.05 Certain Additional Waivers.
     (a) Each Domestic Guarantor acknowledges and agrees that (a) the guaranty
given hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against any
Borrower or any other Person (including any co-guarantor) or against any
collateral securing the Obligations or otherwise, and (b) it will not assert any
right to require that action first be taken against any Borrower or any other
Person (including any co-guarantor) or pursuit of any other remedy or
enforcement any other right, and (c) nothing contained herein shall prevent or
limit action being taken against any Borrower hereunder, under the other Loan
Documents or the other documents and agreements relating to the Obligations or,
foreclosure on any security or collateral interests relating hereto or thereto,
or the exercise of any other rights or remedies available in respect thereof, if
neither the Borrowers nor the Guarantors shall timely perform their obligations,
and the exercise of any such rights and completion of any such foreclosure
proceedings shall not constitute a discharge of the Domestic Guarantors’
obligations hereunder unless as a result thereof, the Obligations shall have
been paid in full and the commitments relating thereto shall have expired or
terminated, it being the purpose and intent that the Domestic Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances. Each Domestic Guarantor agrees that such Domestic
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation in accordance with to
Section 4.03 and through the exercise of rights of contribution pursuant to
Section 4.07.
     (b) Each Foreign Guarantor acknowledges and agrees that (a) the guaranty
given hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against any
Borrower or any other Person (including any co-guarantor) or against any
collateral securing the Foreign Obligations or otherwise, and (b) it will not
assert any right to require that action first be taken against any Borrower or
any other Person (including any co-guarantor) or pursuit of any other remedy or
enforcement any other right, and (c) nothing contained herein shall prevent or
limit action being taken against any Borrower hereunder, under the other Loan
Documents or the other documents and agreements relating to the Foreign
Obligations or, foreclosure on any security or collateral interests relating
hereto or thereto, or the exercise of any other rights or remedies available in
respect thereof, if neither the Borrowers nor the Guarantors shall timely
perform their obligations, and the exercise of any such rights and completion of
any such foreclosure proceedings shall not constitute a discharge of the Foreign
Guarantors’ obligations hereunder unless as a result thereof, the Foreign
Obligations shall have been paid in full and the commitments relating thereto
shall have expired or terminated, it being the purpose and intent that the
Foreign Guarantors’ obligations hereunder be absolute, irrevocable, independent
and unconditional under all circumstances. Each Foreign Guarantor agrees that
such Foreign Guarantor shall have no right of recourse to security for the
Foreign Obligations, except through the exercise of rights of subrogation in
accordance with to Section 4.03 and through the exercise of rights of
contribution pursuant to Section 4.07.
4.06 Remedies.
     (a) The Domestic Guarantors agree that, to the fullest extent permitted by
Law, as between the Domestic Guarantors, on the one hand, and holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01. The Domestic Guarantors

89



--------------------------------------------------------------------------------



 



acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.
     (b) The Foreign Guarantors agree that, to the fullest extent permitted by
Law, as between the Foreign Guarantors, on the one hand, and holders of the
Foreign Obligations, on the other hand, the Foreign Obligations may be declared
to be forthwith due and payable as provided in Section 9.02 (and shall be deemed
to have become automatically due and payable in the circumstances specified in
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Foreign
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Foreign Obligations
being deemed to have become automatically due and payable), the Foreign
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Foreign Guarantors for purposes of Section 4.01.
The Foreign Guarantors acknowledge and agree that their obligations hereunder
are secured in accordance with the terms of the Collateral Documents and that
the holders of the Foreign Obligations may exercise their remedies thereunder in
accordance with the terms thereof.
4.07 Rights of Contribution.
     (a) The Domestic Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each Domestic Guarantor shall have a
right of contribution from each other Domestic Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Domestic Guarantors shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the Commitments shall have expired or been terminated.
     (b) The Foreign Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each Foreign Guarantor shall have a
right of contribution from each other Foreign Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Foreign Obligations until such time as the Foreign
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated, and none of the Foreign
Guarantors shall exercise any such contribution rights until the Foreign
Obligations have been irrevocably paid in full and the Commitments shall have
expired or been terminated.
4.08 Guarantee of Payment; Continuing Guarantee.
     (a) The guarantee given by the Domestic Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.
     (b) The guarantee given by the Foreign Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions of Initial Credit Extension.
     The obligation of each L/C Issuer and each Lender to make its initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

90



--------------------------------------------------------------------------------



 



     (a) Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender, and either each is properly stamped and/or
registered (if applicable) or funds sufficient to pay stamp duty is received by
the Administrative Agent or all forms necessary to register the relevant
document is received by the Administrative Agent.
     (b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties (other than counsel to Bright
Australia), addressed to the Administrative Agent and each Lender, dated as of
the Closing Date, and in form and substance satisfactory to the Administrative
Agent.
     (c) Financial Statements. The Administrative Agent shall have received:
     (i) the Audited Financial Statements; and
     (ii) the Interim Financial Statements.
     (d) No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2005 in the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Parent and its Subsidiaries, taken as a whole.
     (e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:
     (i) copies of the Organization Documents of each Loan Party certified by a
secretary or assistant secretary of such Loan Party to be true and correct as of
the Closing Date;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party, and in relation to Bright
Netherlands, (A) an extract from the Dutch trade register relating to it, (B) a
concurring advice of any works council which has advisory rights in respect of
the transactions contemplated by the Loan Documents, (C) a written resolution by
(x) all the holders of Equity Interests in Bright Netherlands and (y) all the
managing directors of Bright Netherlands and/or (z) its board of supervisory
directors (if any) approving execution and the terms of, and the transactions
contemplated by, the Loan Documents to which it is a party;
     (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation and the state of its principal place of
business; and
     (iv) each power of attorney under which a Loan Party signs a Loan Document
showing evidence of stamping and/or registration (if applicable).

91



--------------------------------------------------------------------------------



 



     (f) Perfection of Liens. Receipt by the Administrative Agent of the
following:
     (i) searches of Uniform Commercial Code filings (or its equivalent) in the
jurisdiction of formation of each Loan Party and each other jurisdiction deemed
appropriate by the Administrative Agent;
     (ii) UCC financing statements (or its equivalent) for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;
     (iii) all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Security Agreement, together with
duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Equity Interests of any Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the law of the jurisdiction of organization of such Person) (or
such certificates shall be in the possession of the holder of any Indebtedness
that is being repaid on the Closing Date and such holder shall have agreed to
deliver such certificates to the Administrative Agent); and
     (iv) duly executed notices of grant of security interest in the form
required by the Security Agreement or other appropriate filings as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the intellectual property of the
Loan Parties.
     (g) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured in the case of liability insurance or loss payee in the case
of property insurance on behalf of the Lenders.
     (h) Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Parent certifying that the
conditions specified in Section 5.01(d) and Sections 5.02(a) and (b) have been
satisfied.
     (i) Payoff of Existing Indebtedness. After giving effect to the Credit
Extensions on the Closing Date, the Parent and its Subsidiaries shall have
repaid in full, and terminated all commitments with respect to, any Indebtedness
(other than Indebtedness permitted under Section 8.03) and all Liens securing
such Indebtedness shall have been released.
     (j) Fees. Receipt by the Administrative Agent, Banc of America Securities
LLC and the Lenders of any fees required to be paid on or before the Closing
Date.
     (k) Attorney Costs. Unless waived by the Administrative Agent, the Parent
shall have paid all reasonable and properly documented fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent incurred and invoiced
prior to or on the Closing Date.
     Without limiting the generality of the provisions of Section 10.04, for
purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or

92



--------------------------------------------------------------------------------



 



other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension
(other than a request to (i) convert a Eurocurrency Rate Loan denominated in US
Dollars to a Base Rate Loan or (ii) continue a Eurocurrency Rate Loan
denominated in Alternative Currency for an Interest Period of one month) is
subject to the following conditions precedent:
     (a) The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
or the applicable Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof (or, in the case of
International Swing Loans, a borrowing request in accordance with the borrowing
procedures agreed to by the applicable Borrower and the applicable International
Swing Line Lender).
     (d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency as determined in its
reasonable discretion by (i) the Administrative Agent, (ii) the Required
Revolving Lenders (in the case of any Revolving Loans to be denominated in an
Alternative Currency), (iii) Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the Outstanding Amount of the Domestic Term
Loan (in the case of any portion of the Domestic Term Loan to be denominated in
an Alternative Currency), (iv) Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the Outstanding Amount of the Foreign
Term Loan (in the case of any portion of the Foreign Term Loan to be denominated
in an Alternative Currency), (v) the Domestic Swing Line Lender (in the case of
any Domestic Swing Line Loans to be denominated in an Alternative Currency),
(vi) the Australian Swing Line Lender (in the case of any Australian Swing Line
Loan), (vii) the Danish Swing Line Lender (in the case of any Danish Swing Line
Loan), (viii) the applicable International Swing Line Lender (in the case of any
International Swing Line Loan) or (ix) the applicable L/C Issuer (in the case of
any Letter of Credit to be denominated in an Alternative Currency).
     Each Request for Credit Extension (other than a request to (i) convert a
Eurocurrency Rate Loan denominated in US Dollars to a Base Rate Loan or
(ii) continue a Eurocurrency Rate Loan denominated in Alternative Currency for
an Interest Period of one month) submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

93



--------------------------------------------------------------------------------



 



     The Lenders holding the Term Loans agree that (i) no waiver or amendment of
any condition set forth in Section 5.02 as to any Revolving Loan, Swing Line
Loan or L/C Credit Extension shall be effective without the written consent of
the Required Revolving Lenders and (ii) no waiver of any Default and no
amendment of Section 9.01 shall be effective for purposes of Section 5.02 as to
any Revolving Loan, Swing Line Loan or L/C Credit Extension without the written
consent of the Required Revolving Lenders.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01 Existence, Qualification and Power.
     (a) Each Loan Party (i) is duly organized, formed or incorporated, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, and (ii) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.
     (b) The Parent and each Subsidiary (i) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to own or lease its assets and carry on its business and (ii) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (i) or (ii), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.02 Authorization; No Contravention.
     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict in any
material respect with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
applicable to any Loan Party.
6.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than (i) those that have already been obtained and are in full
force and effect and (ii) filings to perfect the Liens created by the Collateral
Documents.
6.04 Binding Effect.
     Each Loan Document has been duly executed and delivered by each Loan Party
that is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is

94



--------------------------------------------------------------------------------



 



party thereto, enforceable against each such Loan Party in accordance with its
terms, except to the extent that such enforceability may be limited under Debtor
Relief Laws or by general principles of equity. Each Loan Party benefits by
entering into the Loan Documents to which it is a party.
6.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
     (b) The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
     (c) To the knowledge of the Loan Parties, the audited consolidated balance
sheet of Bright Denmark Telecom and its Subsidiaries for the fiscal year ended
September 30, 2006, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows of Bright Denmark Telecom and
its Subsidiaries for such fiscal year, including the notes thereto, (i) were
prepared in accordance with international financial reporting standards as
adopted by the European Union consistently consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(ii) fairly present the financial condition of Dangaard and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with international financial reporting standards as
adopted by the European Union consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein.
     (d) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Involuntary Disposition of
any material part of the business or property of the Parent and its
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the
Parent and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.
     (e) The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated and,
in the case of annual financial statements delivered pursuant to
Section 7.01(a), consolidating, financial condition, results of operations and
cash flows of the Parent and its Subsidiaries as of the dates thereof and for
the periods covered thereby.
     (f) Since the date of the Audited Financial Statements, there has been no
event or circumstance, that has had or could reasonably be expected to have a
Material Adverse Effect.

95



--------------------------------------------------------------------------------



 



6.06 Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Loan Parties after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Parent or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect.
6.07 No Default.
     (a) Neither the Parent nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.
     (b) No Default has occurred and is continuing.
6.08 Ownership of Property, Liens.
     Each of the Parent and its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not reasonably be expected to have a Material Adverse
Effect. The property of the Parent and its Restricted Subsidiaries is not
subject to any Liens other than Permitted Liens.
6.09 Environmental Compliance.
Except as could not reasonably be expected to have a Material Adverse Effect:
     (a) Each of the facilities and real properties owned, leased or operated by
the Parent or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Parent and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.
     (b) None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.
     (c) Neither the Parent nor any Subsidiary has received any written or, to
the knowledge of the Responsible Officers of the Loan Parties, verbal, notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.
     (d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf the Parent or
any Subsidiary in violation of, or in a manner that would be reasonably likely
to give rise to liability under, any applicable Environmental Law.

96



--------------------------------------------------------------------------------



 



     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Parent or any Subsidiary is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Parent, any Subsidiary, the Facilities or the Businesses.
     (f) There has been no release or threat of release of Hazardous Materials
at or from the Facilities, or arising from or related to the operations
(including, without limitation, disposal) of the Parent or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that would reasonably be likely to
give rise to liability under Environmental Laws.
6.10 Insurance.
     The properties of the Parent and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Parent, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or the applicable Subsidiary
operates. The insurance coverage of the Loan Parties as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.
6.11 Taxes.
     The Parent and its Restricted Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no written
proposed tax assessment against the Parent or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither the Parent nor any Subsidiary is
party to any tax sharing agreement.
6.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Loan Party and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Internal Revenue Code, and no application for
a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

97



--------------------------------------------------------------------------------



 



     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party or
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party or any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
6.13 Subsidiaries.
     Set forth on Schedule 6.13 is a complete and accurate list as of the
Closing Date of each Subsidiary, together with (i) jurisdiction of organization,
(ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Parent or any Subsidiary and (iv) a designation of whether
such Subsidiary is a Restricted Subsidiary. The outstanding Equity Interests of
each Subsidiary that are pledged as Collateral under the Collateral Documents
are validly issued, fully paid and non-assessable.
6.14 Margin Regulations; Investment Company Act.
     (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Parent and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.
     (b) None of the Parent or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940 and no
Request for Credit Extension shall be made by any Borrower if the making by the
applicable Lenders or the applicable L/C Issuer of the requested Credit
Extension would be in contravention of the Investment Company Act of 1940.
6.15 Disclosure.
     No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed by
the Loan Parties to be reasonable at the time such projected financial
information was prepared, it being understood that projections are only
estimates of future performance and actual results may vary from projections.
6.16 Compliance with Laws.
     The Parent and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a)

98



--------------------------------------------------------------------------------



 



such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect. No Loan Party has any immunity from the jurisdiction of a court or from
legal process.
6.17 Intellectual Property; Licenses, Etc.
     The Parent and its Restricted Subsidiaries own, or possess the legal right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights that are owned by any Loan Party, or that any Loan Party has the legal
right to use, as of the Closing Date. Except for such claims and infringements
that could not reasonably be expected to have a Material Adverse Effect, no
claim has been asserted in writing and is pending by any Person challenging or
questioning the use of any such IP Rights or the validity or effectiveness of
any such IP Rights, and, to the knowledge of the Responsible Officers of the
Loan Parties, the use of any such IP Rights by the Parent or any Subsidiary or
the granting of a right or a license in respect of any IP Rights from the Parent
or any Subsidiary does not infringe on the rights of any Person.
6.18 Solvency.
     The Loan Parties are Solvent on a consolidated basis.
6.19 Business Locations; Taxpayer Identification Number.
     (a) Set forth on Schedule 6.19(a) is a list of all real property that is
owned or leased by any Loan Party as of the Closing Date together with an
identification of which Loan Party owns or leases such real property and whether
such real property is owned or leased.
     (b) Set forth on Schedule 6.19(b) is a list of all locations (other than
those locations identified on Schedule 6.19(a)) where any tangible personal
property of any Loan Party is located as of the Closing Date together with an
identification of which Loan Party maintains tangible personal property at such
location.
     (c) Set forth on Schedule 6.19(c) is the chief executive office location of
each Loan Party as of the Closing Date.
     (d) Set forth on Schedule 6.19(d) is the U.S. tax payer identification
number and organizational identification number of each Domestic Loan Party as
of the Closing Date.
     (e) The exact legal name and jurisdiction of formation of each Loan Party
is as of the Closing Date as set forth on the signature pages hereto.
     (f) Except as set forth on Schedule 6.19(f), no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its jurisdiction of formation or (iii) been party to a merger, consolidation or
other change in structure.
6.20 Labor Matters.
     (a) As of the Closing Date, there are no collective bargaining agreements
or Multiemployer Plans covering the employees of the Parent or any Restricted
Subsidiary.

99



--------------------------------------------------------------------------------



 



     (b) Neither the Parent nor any Restricted Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
five years preceding the Closing Date.
6.21 Works Council.
     Bright Netherlands has given any works council (ondernemingsraad) that
under the Works Council Act (Wet op de ondernemingsraden) has the right to give
advice in relation to the entry into and performance of this Agreement, the
opportunity to give such advice and has obtained unconditional positive advice
from such works council.
ARTICLE VII
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Credit Obligation shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Loan Parties shall and shall cause each
Restricted Subsidiary to:
7.01 Financial Statements.
     Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:
     (a) as soon as available, but in any event within ninety days after the end
of each fiscal year of the Parent (or such earlier date the Parent may be
required to file its annual financial statements on Form 10-K with the SEC), a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than any
qualification as to scope resulting solely from a new accounting pronouncement)
or with respect to the absence of any material misstatement;
     (b) as soon as available, but in any event within forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of the Parent
(or such earlier date the Parent may be required to file its quarterly financial
statements on Form 10-Q with the SEC), a consolidated and consolidating balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated and consolidating statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Parent’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by the chief or principle executive officer, chief financial
officer, treasurer or controller of the Parent as fairly presenting the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
     (c) as soon as available, but in any event within ninety days after the end
of each fiscal year of the Parent, an unaudited consolidating balance sheet of
the Parent and its

100



--------------------------------------------------------------------------------



 



Subsidiaries as at the end of such fiscal year, and the related unaudited
consolidating statement of profit and loss for such fiscal year, all in
reasonable detail and certified by the chief or principle executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition and results of operations of the Parent and
its Subsidiaries in accordance with GAAP, subject only to the absence of
footnotes.
As to any information contained in materials furnished pursuant to
Section 7.02(e), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
7.02 Certificates; Other Information.
     Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a certificate of the accounting firm certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth herein or, if any such Default shall exist, stating the nature and
status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by
the chief or principle executive officer, chief financial officer, treasurer or
controller of the Parent;
     (c) concurrently with the delivery of the financial statements referred to
in Section 7.01(b) and within forty-five days after the end of the fourth fiscal
quarter of each fiscal year of the Parent, a certificate from a Responsible
Officer of the Parent containing the information set forth on Exhibit 7.02(c)
with respect to certain types of property acquired by any Foreign Loan Party
since the date of the prior certificate (or, in the case of the first
certificate, since the Closing Date), as such Exhibit may be updated from time
to time by the Administrative Agent by notice to the Parent;
     (d) no later than 60 days after the commencement of each fiscal year of the
Parent, an annual business plan and budget of the Parent and its Subsidiaries
containing, among other things, forecasted financial statements for each quarter
of such fiscal year;
     (e) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (f) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a report signed by a Responsible Officer of the
Parent that supplements Schedule 6.17, such that, as supplemented, such Schedule
would be to be accurate and complete as of such date;
     (g) if requested by the Administrative Agent, copies of the Parent’s
written response to any management letters or recommendations submitted to the
board of directors (or the audit

101



--------------------------------------------------------------------------------



 



committee of the board of directors) of the Parent by independent accountants in
connection with the accounts or books of the Parent or any Subsidiary, or any
audit of any of them;
     (h) promptly, and in any event within five Business Days after receipt
thereof by the Parent or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Parent or any Subsidiary; and
     (i) promptly, such additional information regarding the business, financial
or corporate affairs of the Parent or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Parent to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Parent shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Parent shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Parent hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”). The Parent hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Parent shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent or its securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting

102



--------------------------------------------------------------------------------



 



on a portion of the Platform not marked as “Public Investor.” Notwithstanding
the foregoing, the Parent shall not be under any obligation to mark any Borrower
Materials “PUBLIC.”
7.03 Notices.
     Promptly following its knowledge thereof, notify the Administrative Agent
of the following:
     (a) the occurrence of any Default;
     (b) any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event; and
     (d) any material change in accounting policies or financial reporting
practices by the Parent or any Subsidiary.
     Each notice pursuant to this Section 7.03(a) through (d) shall be
accompanied by a statement of a Responsible Officer of the Parent setting forth
details of the occurrence referred to therein and stating what action the Parent
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
7.04 Payment of Obligations.
     Pay and discharge, as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Parent or such Restricted Subsidiary; and (b) all lawful claims which, if
unpaid, would by law become a Lien (other than a Permitted Lien) upon its
property.
7.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence except in a transaction permitted by Section 8.04 or 8.05.
     (b) Preserve, renew and maintain in full force and effect its good standing
(to the extent applicable) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05.
     (c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     (d) Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

103



--------------------------------------------------------------------------------



 



7.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.
     (b) Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     (c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.
7.07 Maintenance of Insurance.
     (a) Maintain in full force and effect insurance with financially sound and
reputable insurance companies not Affiliates of the Parent, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Parent or the applicable Restricted Subsidiary operates.
     (b) Cause the Administrative Agent to be named as loss payee or mortgagee,
as its interest may appear, and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and cause each
provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will endeavour to give the Administrative Agent
thirty (30) days prior written notice before any such policy or policies shall
be altered or canceled.
7.08 Compliance with Laws.
     Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09 Books and Records.
     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Parent or such Restricted Subsidiary, as the case may be.
     (b) Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Restricted Subsidiary, as the case may be.
7.10 Inspection Rights.
     (a) Permit representatives of the Administrative Agent to visit and inspect
any of the properties of the Parent or any Subsidiary, to examine (and make
copies thereof or abstracts therefrom) any of the corporate, financial and
operating records of the Parent or any Subsidiary, and to discuss the affairs,
finances and accounts of the Parent or any Subsidiary with such Person’s chief
executive officer and chief financial officer and, in the presence of either
such officer, its independent public accountants, at such reasonable times
during normal business hours (other than at any time during the ten (10) day

104



--------------------------------------------------------------------------------



 



period which precedes and follows the end of each fiscal quarter of the Parent)
and as often as may be reasonably desired, upon reasonable advance notice to the
Parent; provided, however, that when an Event of Default exists the
Administrative Agent (or any of its representatives) may do any of the foregoing
at any time during normal business hours and without advance notice. The Loan
Parties shall reimburse the Administrative Agent for the reasonable
out-of-pocket and documented expenses (including the per diem fees of its
representatives) for up to two (2) such visits and inspections in any fiscal
year, provided that if when an Event of Default exists the Loan Parties shall
reimburse the Administrative Agent and the Lenders for the expenses of all such
visits and inspections. If any Lender so requests, such Lender and its
representatives shall be permitted, at the expense of such Lender, to accompany
the Administrative Agent on any such visits and inspections.
     (b) If requested by the Administrative Agent in its sole discretion,
(i) permit the Administrative Agent, and its representatives, upon reasonable
advance notice to the Parent, to conduct an audit of the Collateral at the
expense of the Parent, and (ii) promptly deliver to the Administrative Agent
(A) asset appraisal reports with respect to all of the property of the Parent
and its Subsidiaries and (B) a written audit of the accounts receivable,
inventory, payables, controls and systems of the Parent and its Subsidiaries;
provided that the Administrative Agent shall not be permitted to request any of
the foregoing items more than once per calendar year and three times during the
term of this Agreement.
     (c) Following the occurrence and during the existence of any Event of
Default, upon the reasonable written request of the Administrative Agent if any
event or the discovery of any condition which the Administrative Agent or the
Required Lenders reasonably believe has caused (or could be reasonably expected
to cause) the representations and warranties set forth in Section 6.09 to be
untrue in any material respect, furnish or cause to be furnished to the
Administrative Agent, at the Loan Parties’ expense, a report of an environmental
assessment of reasonable scope, form and depth, (including, where appropriate,
invasive soil or groundwater sampling) by a consultant reasonably acceptable to
the Administrative Agent as to the nature and extent of the presence of any
Hazardous Materials on any Facilities and as to the compliance by the Loan
Parties with Environmental Laws at any Facilities. If the Loan Parties fail to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for the same,
and the Loan Parties hereby grant to the Administrative Agent and its
representatives access to the Real Properties to reasonably undertake such an
assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable and documented cost of any assessment arranged for by
the Administrative Agent pursuant to this provision will be payable by the Loan
Parties on demand and added to the obligations secured by the Collateral
Documents.
7.11 Use of Proceeds.
     Use the proceeds of the Credit Extensions solely to (a) refinance certain
existing Indebtedness and (b) finance working capital, capital expenditures and
other lawful corporate purposes (including, without limitation, the financing of
any Permitted Acquisition) of the Parent and its Subsidiaries, provided that in
no event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document.
7.12 Additional Guarantors.
     (a) Concurrent with the acquisition of any Material Domestic Subsidiary and
within thirty (30) days after any Domestic Subsidiary that is not a Domestic
Loan Party becomes a Material Domestic Subsidiary:
     (i) notify the Administrative Agent thereof in writing, together with the
(A) jurisdiction of organization, (B) number of shares of each class of Equity
Interests outstanding, and

105



--------------------------------------------------------------------------------



 



(C) number and percentage of outstanding shares of each class owned (directly or
indirectly) by the Parent or any Subsidiary; and
     (ii) cause such Domestic Subsidiary (other than any SPV) to (A) become a
Domestic Guarantor by executing and delivering to the Administrative Agent a
Domestic Guarantor Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (B) upon the
request of the Administrative Agent in its sole discretion, deliver to the
Administrative Agent such Organization Documents, resolutions and favorable
opinions of counsel, all in form, content and scope reasonably satisfactory to
the Administrative Agent; and
     (b) Concurrent with the acquisition of any Material Foreign Subsidiary and
within thirty (30) days (or such later date as the Administrative Agent may
agree in writing) after any Foreign Subsidiary that is not a Foreign Loan Party
becomes a Material Foreign Subsidiary:
     (i) notify the Administrative Agent thereof in writing, together with the
(A) jurisdiction of organization, (B) number of shares of each class of Equity
Interests outstanding, and (C) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Parent or any Subsidiary; and
     (ii) cause such Foreign Subsidiary (other than any SPV) to (A) guaranty the
Foreign Obligations by executing and delivering to the Administrative Agent a
guaranty agreement or such other documents as the Administrative Agent shall
deem appropriate for such purpose, and (B) upon the request of the
Administrative Agent in its sole discretion, deliver to the Administrative Agent
such Organization Documents, resolutions and favorable opinions of counsel, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
     Notwithstanding the foregoing, if it is unlawful for a Material Foreign
Subsidiary to become a Foreign Guarantor or if becoming a Foreign Guarantor
would result in personal liability to the directors or other management of the
Parent or any Subsidiary, such Material Foreign Subsidiary shall not be required
to become a Foreign Guarantor. However, as soon as practicable, the Parent and
its Subsidiaries shall take any reasonable steps available to them to avoid any
such unlawfulness or personal liability (including by complying with any
procedure under any law such as under section 208(1)(a) or section 260B of the
Corporations Act (Commonwealth of Australia) or by agreeing to a limit on the
amount guaranteed). Before taking any steps, the Loan Parties must obtain the
consent of the Administrative Agent.
     If any Foreign Subsidiary becomes a Foreign Guarantor pursuant to this
Section 7.12(b) but at any time thereafter is no longer a Material Foreign
Subsidiary, such Foreign Subsidiary may, upon written notice to the
Administrative Agent, elect to terminate its guarantee; provided that if such
Foreign Subsidiary at any time thereafter becomes a Material Foreign Subsidiary
it shall be required to comply with Section 7.12(b).
     (c) If any Subsidiary that is not a Guarantor provides a Guarantee in
respect of any Subordinated Indebtedness issued by, or Guaranteed by, any Loan
Party, such Subsidiary shall, concurrent with providing the Guarantee in respect
of such Subordinated Indebtedness, (i) provide a Guarantee of such Loan Party’s
obligations under the Loan Documents by executing and delivering to the
Administrative Agent a guaranty agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) upon the
request of the Administrative Agent in its sole discretion, deliver to the
Administrative Agent such Organization Documents, resolutions and favorable
opinions of counsel, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

106



--------------------------------------------------------------------------------



 



     (d) Any Subsidiary that becomes a Guarantor pursuant to this Section 7.12
shall, upon request of any Lender, deliver to such Lender such know your
customer (KYC) information that such Lender is required to obtain under
applicable Laws.
7.13 ERISA Compliance.
     Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.
7.14 Pledged Assets.
     Subject to Section 7.15:
     (a) Equity Interests.
     (i) Cause (A) 100% of the issued and outstanding Equity Interests of each
Material Domestic Subsidiary and (B) 66% (or such greater percentage that, due
to a change in an applicable Law after the date hereof, (1) could not reasonably
be expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (2) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each First Tier Foreign Subsidiary (other than any SPV
and any Excluded First Tier Foreign Subsidiary) to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the Collateral Documents or such other additional security documents as the
Administrative Agent shall reasonably request to secure the Obligations
(including the Foreign Obligations);
     (ii) If requested by the Administrative Agent, cause 100% of the issued and
outstanding Equity Interests of each Foreign Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the Collateral Documents or such other additional security documents
as the Administrative Agent shall reasonably request to secure the Foreign
Obligations; and
     (iii) In connection with the foregoing clauses (i) and (ii), deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, opinions of
counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form, content and
scope reasonably satisfactory to the Administrative Agent.
     (b) Other Property.
     (i) Cause all of the owned and leased real and personal property (other
than Excluded Property) of the Loan Parties to be subject at all times to first
priority, perfected and, in the case of real property (whether leased or owned),
title insured Liens in favor of the Administrative Agent to secure, in the case
of each Domestic Loan Party, the Obligations (including the Foreign
Obligations), and in the case of each Foreign Loan Party, the Foreign

107



--------------------------------------------------------------------------------



 



Obligations, in each case pursuant to the Collateral Documents or, with respect
to any such property acquired subsequent to the Closing Date, such other
additional security documents as the Administrative Agent shall reasonably
request, subject in any case to Permitted Liens; provided that with respect to
any personal property (other than Excluded Property) acquired by any Foreign
Loan Party after the date such Foreign Loan Party becomes a party hereto, the
Loan Parties shall be required to cause such personal property to be subject at
all times to such first priority, perfected Liens within thirty (30) days (or
such later date as the Administrative Agent may agree in writing) after delivery
of the information with respect to such personal property pursuant to
Section 7.02(c); and
     (ii) Deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, real estate title insurance
policies, surveys, environmental reports, landlord’s waivers, certified
resolutions and other organizational and authorizing documents of such Person
and opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
     7.15 Post-Closing Matters.
     Within ninety (90) days (or such later date as the Administrative Agent may
agree in writing) after the First Amendment Effective Date, (i) cause 66% of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in Brightpoint Denmark Telecom to be subject at all times
to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the Collateral Documents or such other additional security documents
as the Administrative Agent shall reasonably request to secure the Obligations
(including the Foreign Obligations); (ii) cause the remaining 34% of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in Brightpoint Denmark Telecom to be subject at all times
to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the Collateral Documents or such other additional security documents
as the Administrative Agent shall reasonably request to secure the Foreign
Obligations; and (iii) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, opinions of counsel and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
ARTICLE VIII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Credit Obligation shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
     (a) Liens pursuant to any Loan Document;

108



--------------------------------------------------------------------------------



 



     (b) Liens existing on the Closing Date and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (A) the property covered thereby
is not changed, (B) the amount secured or benefited thereby is not increased
except as contemplated by Section 8.03(b), (C) the direct or any contingent
obligor with respect thereto is not changed, and (D) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(b);
     (c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);
     (i) Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within ninety days after the acquisition thereof;
     (j) leases or subleases granted to others not interfering in any material
respect with the business of the Parent or any of its Subsidiaries;
     (k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

109



--------------------------------------------------------------------------------



 



     (m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (o) Liens created or deemed to exist in connection with any Permitted
Securitization Transaction, but only to the extent that any such Lien relates to
the Permitted Securitization Property actually sold, contributed or otherwise
conveyed pursuant to such Permitted Securitization Transaction;
     (p) Liens created or deemed to exist in connection with any Permitted
Factoring Transaction, but only to the extent that any such Lien relates to the
Permitted Factoring Property actually sold, contributed or otherwise conveyed
pursuant to such Permitted Factoring Transaction; and
     (q) Liens on the property of Foreign Subsidiaries securing Foreign
Subsidiary Debt (or any effective but unused commitments for Foreign Subsidiary
Debt), provided that if such Foreign Subsidiary is a Foreign Borrower then each
lender holding such Foreign Subsidiary Debt (or commitments) (other than any
lender holding Indebtedness under the Bright India Loan Documents) shall have
entered into an intercreditor agreement with the Administrative Agent
subordinating such lender’s Liens to the Liens arising under the Loan Documents
on terms and conditions set forth in Exhibit 2.17(c)-3 (with such changes
thereto as the Administrative Agent may agree).

8.02   Investments.

     Make any Investments, except:
     (a) Investments in the form of cash or Cash Equivalents;
(b) (i) Investments existing as of the Closing Date and, with respect to all
Investments existing on January 31, 2007, set forth in Schedule 8.02;
     (ii) Investments of Brightpoint Denmark Telecom existing as of the First
Amendment Effective Date and set forth in Schedule 8.02-2;
     (c) Permitted Intercompany Investments;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 8.03, provided that any payment on such
Guarantee shall be deemed an Investment in the other Person that is the primary
obligor on the Indebtedness which is the subject of such Guarantee and such
Investment shall not be permitted by this clause (e);
     (f) the Columbo Acquisition;

110



--------------------------------------------------------------------------------



 



     (g) Permitted Acquisitions;
     (h) loans and advances to employees in the ordinary course of business and
consistent with past practices;
     (i) Investments received as consideration for a Disposition permitted under
Section 8.05;
     (j) Investments by a Foreign Subsidiary in a SPV in connection with a
Permitted Securitization Transaction consisting of (i) deemed capital
contributions made in connection with the sale of Permitted Securitization
Property to a SPV and (ii) to the extent required as a condition precedent to
such Permitted Securitization Transaction, Investments in an aggregate amount
not to exceed US$7.5 million;
     (k) the book entry of an Investment made prior to the Closing Date (which
shall not be accompanied by the transfer of any property);
     (l) Guarantees of (i) operating leases of the Parent or any Subsidiary,
(ii) trade accounts payable of a Subsidiary incurred in the ordinary course of
business, (iii) the payment and/or performance by a Subsidiary of obligations
under logistics services contracts, and (iv) the purchase by a Subsidiary of
non-stock product or service;
     (m) the book transfer (from a Foreign Subsidiary to another Foreign
Subsidiary) of a receivable arising from an intercompany transaction; and
     (n) Investments not permitted by the foregoing clauses in an amount not to
exceed US$15 million in the aggregate at any time outstanding, provided that
this clause (n) shall not be available for (i) Acquisitions and (ii) Investments
by the Parent or any Domestic Subsidiary in any Foreign Subsidiary.

8.03   Indebtedness.

     Create, incur, assume or suffer to exist, or permit any Subsidiary to
create, incur, assume or suffer to exist, any Indebtedness, except:
     (a) Credit Obligations arising under the Loan Documents;
(b) (i) Indebtedness of the Parent and its Subsidiaries existing on the Closing
Date and set forth in Schedule 8.03 and renewals, refinancings and extensions
thereof; provided that (A) the amount of such Indebtedness is not increased at
the time of such renewal, refinancing or extension except by an amount equal to
a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith such refinancing and by an amount
equal to any existing commitments unutilized thereunder and (B) the terms of any
such renewal, refinancing or extension are no less favorable in any material
respect to the Parent and its Subsidiaries than the terms of the Indebtedness
being renewed, refinanced or extended;
     (ii) Indebtedness of Brightpoint Denmark Telecom and its Subsidiaries
existing on the First Amendment Effective Date and set forth in Schedule 8.03-2
and renewals, refinancings and extensions thereof; provided that (A) the amount
of such Indebtedness is not increased at the time of such renewal, refinancing
or extension except by an amount

111



--------------------------------------------------------------------------------



 



equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection therewith such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (B) the terms
of any such renewal, refinancing or extension are no less favorable in any
material respect to the Parent and its Subsidiaries than the terms of the
Indebtedness being renewed, refinanced or extended;
     (c) intercompany Indebtedness permitted under Section 8.02;
     (d) obligations (contingent or otherwise) of the Parent or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”;
(e) (i) purchase money Indebtedness hereafter incurred by the Parent or any of
its Subsidiaries to finance the purchase of inventory entered into in the
ordinary course of business and consistent with past practices and renewals of
the Loan Parties, refinancings and extensions thereof, provided that such
Indebtedness when incurred shall not exceed the purchase price of the property
financed;
     (ii) purchase money Indebtedness (including obligations in respect of
Capital Leases and Synthetic Leases) hereafter incurred by the Parent or any of
its Subsidiaries to finance the purchase of fixed assets (other than real
property), and renewals, refinancings and extensions thereof, provided that
(A) the aggregate amount of payments of principal and interest made in
connection therewith in any fiscal year shall not exceed US$5 million and
(B) such Indebtedness when incurred shall not exceed the purchase price of the
property financed;
     (iii) purchase money Indebtedness (including obligations in respect of
Capital Leases and Synthetic Leases) hereafter incurred by the Parent or any of
its Subsidiaries to finance the purchase of real property, and renewals,
refinancings and extensions thereof, provided that (A) the aggregate amount of
payments of principal and interest made in connection therewith in any fiscal
year shall not exceed US$7 million and (B) such Indebtedness when incurred shall
not exceed the purchase price of the property financed;
     (iv) purchase money Indebtedness (including obligations in respect of
Capital Leases and Synthetic Leases) hereafter incurred by the Parent or any of
its Subsidiaries in respect of Sale and Leaseback Transactions, provided that
such Sale and Leaseback Transactions are permitted by Section 8.15;
(f) (i) Indebtedness owing by Foreign Subsidiaries, provided that the aggregate
outstanding principal amount of all such Indebtedness shall not at any time
exceed the sum of (A) US$50 million plus (B) at any time prior to October 15,
2007, €32.5 million outstanding under the credit facilities provided to Bright
Denmark Telecom and certain of its Subsidiaries by Fortis minus (C) at any time
after the date six months following the Closing Date, the Dollar Equivalent of
the amount by which the Attributable Indebtedness of Permitted Recourse
Factoring Transactions at such time exceeds €20 million;

112



--------------------------------------------------------------------------------



 



     (ii) Indebtedness owing by Foreign Subsidiaries formed under the Laws of,
or carrying on business in, India (including Indebtedness under the Bright India
Loan Documents provided that such Indebtedness is subject to the Bright India
Intercreditor Agreement), provided that the aggregate outstanding principal
amount of all such Indebtedness shall not at any time exceed US$20 million;
     (g) Subordinated Indebtedness incurred by the Parent and/or any Subsidiary,
provided that the Parent shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to the
incurrence of such Subordinated Indebtedness on a Pro Forma Basis, the Loan
Parties would be in compliance with the financial covenants set forth in
Section 8.11 as of the most recent fiscal quarter end for which the Loan Parties
were required to deliver financial statements pursuant to Section 7.01(a) or
(b);
     (h) customary indemnity and similar obligations arising under purchase
agreements entered into connection with Acquisitions;
     (i) Indebtedness owing with respect to money judgments which do not violate
the terms of Section 9.01(h);
     (j) Indebtedness of Foreign Subsidiaries (other than Foreign Borrowers)
arising under Receivables Financings, provided that (i) the Receivables
Financing Amount shall not exceed US$250 million at any time and (ii) the
Attributed Indebtedness of all Permitted Recourse Factoring Transactions shall
not exceed €55 million in the aggregate at any time;
     (k) Indebtedness of the Parent and its Domestic Subsidiaries not permitted
by the foregoing clauses in an amount not to exceed US$5 million in the
aggregate at any time outstanding; and
     (l) Guarantees with respect to Indebtedness permitted under this
Section 8.03, provided that (i) if any Domestic Loan Party provides a Guarantee
with respect to Foreign Subsidiary Debt (other than any Indebtedness under the
Bright India Loan Documents and any Indebtedness outstanding on the Closing
Date), such Guarantee shall be expressly subordinated to the Obligations in a
manner and to an extent reasonably satisfactory to the Administrative Agent and
(ii) neither the Parent nor any Domestic Subsidiary shall be permitted to
provide Guarantees with respect to any Indebtedness arising under Permitted
Securitization Transactions or Permitted Factoring Transactions.
     Notwithstanding anything to the contrary in this Section 8.03 or otherwise,
no SPV shall contract, create, incur, assume or permit to exist any Indebtedness
other than Indebtedness existing from time to time under a Permitted
Securitization Transaction.

8.04   Fundamental Changes.

     Merge, dissolve, liquidate or consolidate, with or into another Person,
except that so long as no Default exists or would result therefrom: (a) the
Parent may merge or consolidate with any Subsidiary provided that the Parent is
the continuing or surviving Person; (b) any Domestic Subsidiary may merge or
consolidate with any other Subsidiary provided that (i) if a Domestic Borrower
is a party thereto, a Domestic Borrower shall be the continuing or surviving
Person, (ii) if a Domestic Borrower is not a party thereto and a Domestic
Guarantor is a party thereto, then a Domestic Guarantor shall be the continuing
or surviving Person and (iii) if a Domestic Loan Party is not a party thereto,
then a Domestic Subsidiary shall be the continuing or surviving Person; (c) any
Foreign Subsidiary may merge or consolidate with any other Foreign Subsidiary

113



--------------------------------------------------------------------------------



 



provided that (i) if a Foreign Borrower is a party thereto, such Foreign
Borrower shall be the continuing or surviving Person and (ii) if a Foreign
Borrower is not a party thereto and a Foreign Guarantor is a party thereto, then
a Foreign Guarantor shall be the continuing or surviving Person; (d) Bright
Netherlands may merge or consolidate with a Subsidiary established by the Parent
to carry on the business and operations of Bright Netherlands provided that
(i) the Parent provides the Administrative Agent with not less than twenty
(20) days prior written notice thereof and (ii) such Subsidiary is a Foreign
Borrower; (e) subject to clause (a) above, the Parent or any Subsidiary may
merge with any other Person in connection with an Acquisition; and (f) any
Subsidiary (other than any Borrower) may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not have a Material Adverse Effect.

8.05   Dispositions.

     Make, or permit any Subsidiary to make, any Disposition other than:
     (a) any Disposition of Discontinued Operations Property, provided that
(i) at least fifty percent (50%) of the aggregate consideration paid in
connection with all such Dispositions in any fiscal year shall be cash or Cash
Equivalents paid contemporaneous with consummation of the transaction and
(ii) the aggregate value of all consideration shall be in an amount not less
than the fair and adequate value of the property disposed of;
     (b) Permitted Factoring Transactions, provided (i) one hundred percent
(100%) of the consideration paid in connection therewith shall be cash or Cash
Equivalents paid contemporaneous with consummation of the transaction (other
than any portion of the consideration that is held back by the purchaser) and
(ii) the Receivables Financing Amount shall not exceed US$250 million at any
time;
     (c) any other Disposition so long as (i) if such Disposition is made by the
Parent, any Domestic Subsidiary or any Foreign Loan Party, at least seventy-five
percent (75%) of the aggregate consideration paid in connection with all such
Dispositions in any fiscal year shall be cash or Cash Equivalents paid
contemporaneous with consummation of the transaction and the aggregate value of
all consideration shall be in an amount not less than the fair and adequate
value of the property disposed of, (ii) such transaction does not involve the
sale or other disposition of a minority equity interest in any Subsidiary,
(iii) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05 and (iv) the aggregate net book value of all of the property sold
or otherwise disposed of in all such transactions in any fiscal year of the
Parent shall not exceed US$10 million.

8.06   Restricted Payments.

     (a) Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that:
     (i) each Subsidiary may make Restricted Payments to any Person that owns an
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
     (ii) the Parent and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;
and
     (iii) the Parent may declare and make Restricted Payments so long as (A) no
Default then exists or would exist after giving effect to such Restricted
Payment and (B) the Parent shall

114



--------------------------------------------------------------------------------



 



have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Restricted Payment (and the
incurrence of any Funded Indebtedness in connection therewith) on a Pro Forma
Basis, (1) the Loan Parties would be in compliance with the financial covenants
set forth in Section 8.11 as of the most recent fiscal quarter end for which the
Loan Parties were required to deliver financial statements pursuant to
Section 7.01(a) or (b) and (2) the Consolidated Leverage Ratio as of the most
recent fiscal quarter end for which the Loan Parties were required to deliver
financial statements pursuant to Section 7.01(a) or (b) would not exceed the
Maximum Pro Forma Consolidated Leverage Ratio as of such fiscal quarter end.
     (b) With regard to Bright Australia, reduce its capital or pass any
resolution referred to in section 254N(1) of the Corporations Act (Commonwealth
of Australia).

8.07   Change in Nature of Business.

     Engage in any material line of business substantially different from those
lines of business conducted by the Parent and its Subsidiaries on the Closing
Date or any business reasonably related, ancillary or incidental thereto (in
each case without regard to geographical location), other than such portion of a
line of business acquired pursuant to an Acquisition, the property in respect of
which constitutes Discontinued Operations Property.

8.08   Transactions with Affiliates and Insiders.

     Enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than
(a) transactions existing on the Closing Date and described on Schedule 8.08,
(b) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (c) normal and reasonable
compensation and reimbursement of expenses of officers and directors and
(d) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.

8.09   Burdensome Agreements.

     Enter into or permit to exist any Contractual Obligation that (a) encumbers
or restricts the ability of any such Person to (i) make Restricted Payments to
any Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, (5) the Subordinated Indebtedness Documents, (6) the
documents, agreements and instruments governing the Foreign Subsidiary Debt,
provided that any such restriction contained therein relates only to the Foreign
Subsidiaries liable for such Foreign Subsidiary Debt, (7) the Bright Indian Loan
Facility Documents provided that any such restriction contained therein relates
only to Bright India and its Subsidiaries and (8) any document or instrument
governing any Permitted Securitization Transaction or

115



--------------------------------------------------------------------------------



 



Permitted Factoring Transaction, provided that any such restriction relates only
to the applicable accounts receivable actually sold, conveyed or otherwise
contributed pursuant to such Permitted Securitization Transaction or such
Permitted Factoring Transaction, or (b) requires the grant of any security for
any obligation if such property is given as security for the Obligations.

8.10   Use of Proceeds.

     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

8.11   Financial Covenants.

     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Parent to be greater than (a) 3.50:1.0
as of the end of the fiscal quarters ending March 31, 2007, June 30, 2007,
September 30, 2007, December 31, 2007, March 31, 2008 and June 30, 2008 and
(iii) 3.0:1.0 for the fiscal quarter ending September 30, 2008 and each fiscal
quarter ending thereafter.
     (b) Consolidated Current Ratio. Permit the Consolidated Current Ratio as of
the end of any fiscal quarter of the Parent to be less than 1.1:1.0.
     (c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
4.0:1.0.

8.12   Subordinated Indebtedness; Bright India Loan Facility.

     (a) Subordinated Indebtedness.
     (i) Amend or modify any of the terms of any Subordinated Indebtedness
issued by, or Guaranteed by, any Loan Party if such amendment or modification
would add or change any terms in a manner materially adverse to such Loan Party
(including, without limitation, any amendment or modification that would shorten
the final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto).
     (ii) Make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due), or
refund, refinance or exchange of, any Subordinated Indebtedness issued by, or
Guaranteed by, any Loan Party.
     (iii) Make any payment in contravention of the subordination provisions of
any Subordinated Indebtedness.
     (iv) Amend or modify the subordination provisions of any Subordinated
Indebtedness.
     (b) Bright India Loan Facility.
     (i) Amend or modify any of the terms of any Indebtedness under the Bright
India Loan Documents in a manner not permitted by the Bright India Intercreditor
Agreement.

116



--------------------------------------------------------------------------------



 



     (ii) Permit any Domestic Loan Party to make any payment on its Guarantee of
any Indebtedness under the Bright India Loan Documents unless (A) no Event of
Default then exists or would exist after giving effect to such payment (it being
understood that such payment shall be an Investment in Bright India by the
Domestic Loan Party making such payment and such Investment must be permitted
under Section 8.02) and (B) the Parent shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such payment (and the incurrence of any Funded Indebtedness in
connection therewith) on a Pro Forma Basis, the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 as of the most
recent fiscal quarter end for which the Loan Parties were required to deliver
financial statements pursuant to Section 7.01(a) or (b).
     (iii) If any Domestic Loan Party is permitted to make any payment on its
Guarantee of any Indebtedness under the Bright India Loan Documents pursuant to
clause (ii) above, and the Bright India Lender makes a demand on such Guarantee,
then such Domestic Loan Party shall make payment on such Guarantee solely to the
extent it is permitted to do so under clause (ii) above.

8.13   Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

     (a) Amend, modify or change its Organization Documents in a manner adverse
to the Lenders.
     (b) Change its fiscal year (provided that each of Bright Denmark Telecom
and its Subsidiaries may change its fiscal year to December 31).
     (c) Without providing prior written notice to the Administrative Agent,
change its name, state of formation or form of organization.

8.14   Ownership of Subsidiaries.

     Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Parent or any Wholly Owned Subsidiary of
the Parent) to own any Equity Interests of any Subsidiary, except (i) to qualify
directors where required by applicable law or to satisfy other requirements of
applicable law with respect to the ownership of Equity Interests of Foreign
Subsidiaries and (ii) as set forth on Schedule 6.13 with respect to Brightpoint
Zimbabwe (Private) Limited or (b) permit any Subsidiary that is directly owned
by a Domestic Loan Party to issue or have outstanding any shares of preferred
Equity Interests.

8.15   Sale Leasebacks.

     Permit the aggregate amount of payments made by the Parent and its
Subsidiaries in respect of Sale and Leaseback Transactions to exceed
US$3 million in any fiscal year.

117



--------------------------------------------------------------------------------



 



ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

9.01   Events of Default.

     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants.
     (i) Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01, 7.02, 7.03(b) or 7.03(c) and such
failure continues for five days or
     (ii) Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.10, 7.11 or Article VIII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
     (e) Cross-Default. (i) The Parent or any Restricted Subsidiary fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness or
any Subordinated Indebtedness that does not constitute Material Indebtedness;
(ii) the Parent or any Restricted Subsidiary fails to observe or perform any
other agreement or condition relating to any Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; (iii) the Parent or any Restricted Subsidiary
fails to observe or perform any other agreement or condition relating to any
Subordinated Indebtedness that does not constitute Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause such Subordinated Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Subordinated Indebtedness
to be made, prior to its stated maturity; or (iv) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract)

118



--------------------------------------------------------------------------------



 



resulting from (A) any event of default under such Swap Contract as to which the
Parent or any Restricted Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Parent or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Parent or such Restricted Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (f) Insolvency Proceedings, Etc. The Parent or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, provisional liquidator, administrator, administrative
receiver, compulsory manager, controller or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or any corporate action, legal proceedings or
other procedure or step is taken in relation to the suspension of payments, a
moratorium of any indebtedness, winding up, dissolution, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise); or
     (g) Inability to Pay Debts; Attachment. (i) The Parent or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or
     (h) Judgments. There is entered against the Parent or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Parent under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Parent or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason (other than (i) as expressly permitted
hereunder or thereunder, (ii) as may be expressly agreed after the Closing Date
by the Required Lenders or (iii) upon satisfaction in full of all the Credit
Obligations), ceases to be in full force and effect; or any

119



--------------------------------------------------------------------------------



 



Loan Party or any other Person Controlled by the Parent contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Subordinated Indebtedness. The subordination provisions in the
documentation for any Subordinated Indebtedness shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of such Subordinated Indebtedness; or
     (m) Intercreditor Agreements. Any Intercreditor Agreement, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or the satisfaction in full of all Obligations, ceases to be
in full force and effect or is determined by any Governmental Authority or
arbitral entity having jurisdiction to be void, unenforceable or otherwise not
in full force and effect, in whole or in part, for any reason.

9.02   Remedies Upon Event of Default.

     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that each Borrower Cash Collateralize the L/C Obligations
relating to each Letter of Credit issued for the account of such Borrower (or a
Subsidiary of such Borrower) in an amount equal to the then Outstanding Amount
thereof; and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Domestic Borrower under the Bankruptcy Code
of the United States or any Foreign Borrower under applicable Debtor Relief
Laws, the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of each
Borrower to Cash Collateralize the L/C Obligations relating to each Letter of
Credit issued for the account of such Borrower (or a Subsidiary of such
Borrower) as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

120



--------------------------------------------------------------------------------



 



9.03   Application of Funds.

     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02),
     (a) any amounts received from the Domestic Loan Parties or in respect of
proceeds of any Collateral belonging to the Domestic Loan Parties on account of
the Obligations (collectively, the “Domestic Collateral Proceeds”) shall be
applied in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting
(a) fees, indemnities and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the
respective L/C Issuers and amounts payable under Article III) and (b) fees,
indemnities and other amounts (other than principal, interest and fees) payable
to the Bright India Lender, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting
(a) accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings, (b) fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between the Parent or any
Subsidiary and any Secured Swap Provider to the extent such Swap Contract is
permitted by Section 8.03(d), and (c) accrued and unpaid interest on the Bright
India Loans, ratably among the Lenders (and, in the case of such Swap Contracts,
Secured Swap Providers), the applicable L/C Issuer(s) and the Bright India
Lender in proportion to the respective amounts described in this clause Third
held by them;
     Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between the Parent or any Subsidiary and any Secured Swap Provider
to the extent such Swap Contract is permitted by Section 8.03(d), (c) payments
of amounts due under any Treasury Management Agreement between the Parent or any
Subsidiary and any Lender or any Affiliate of a Lender, (d) Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, and (e) payment of that portion of the Obligations
constituting unpaid principal of the Bright India Loans, ratably among the
Lenders (and, in the case of such Swap Contracts, Secured Swap Provider, and in
the case of such such Treasury Management Agreements, Affiliates of Lenders),
the applicable L/C Issuer(s) and the Bright India Lender in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the applicable Loan Party or as otherwise required
by Law;
     provided that the Administrative Agent shall have the right, with the
consent of the Required Lenders, to allocate any portion of the Domestic
Collateral Proceeds to the payment of the Obligations or

121



--------------------------------------------------------------------------------



 



to the payment of the Foreign Obligations (and any such allocation shall be
applied consistent with the waterfall set forth in Clauses FIRST through LAST
above);
     provided further that subject to Section 2.03(c), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above; and
     (b) any amounts received from any Foreign Loan Party or in respect of
proceeds of any Collateral belonging to any Foreign Loan Party on account of the
Foreign Obligations shall be applied in the following order:
     First, to payment of that portion of the Foreign Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Foreign Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the
respective L/C Issuers and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings and fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between any Foreign Subsidiary and
any Secured Swap Provider to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Secured Swap Providers) and the L/C Issuers in proportion to the
respective amounts described in this clause Third held by them;
     Fourth, to (a) payment of that portion of the Foreign Obligations
constituting unpaid principal of the Loans and L/C Borrowings, (b) payment of
breakage, termination or other payments, and any interest accrued thereon, due
under any Swap Contract between any Foreign Subsidiary and any Secured Swap
Provider to the extent such Swap Contract is permitted by Section 8.03(d),
(c) payments of amounts due under any Treasury Management Agreement between any
Foreign Subsidiary and any Lender or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Swap Contracts, Secured Swap Providers and, in the case of such Treasury
Management Agreements, Affiliates of Lenders) and the L/C Issuers in proportion
to the respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of such Foreign Loan Party’s Foreign
Obligations have been indefeasibly paid in full, to such Foreign Loan Party or
as otherwise required by Law;
     provided that subject to Section 2.03(c), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all

122



--------------------------------------------------------------------------------



 



Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Foreign Obligations, if any, in the order set
forth above.

9.04   CAM Exchange.

     (a) On the CAM Exchange Date, the Lenders shall automatically and without
further action be deemed to have exchanged interests in the Specified
Obligations under the Tranches (and participation interests in Letters of Credit
and Swing Line Loans) such that, in lieu of the interest of each Lender in the
Specified Obligations under each Tranche in which it shall participate as of
such date (including the principal, reimbursement, interest and fee obligations
of each Loan Party in respect of each such Tranche) and, if such Lender holds a
Revolving Commitment as of such date, such Lender’s participation interests in
Letters of Credit and Swing Line Loans, such Lender shall own an interest equal
to such Lender’s CAM Exchange Percentage in the Specified Obligations under each
of the Tranches (including the principal, reimbursement, interest and fee
obligations of each Loan Party in respect of each such Tranche) and hold a
participation interest in each Letter of Credit and Swing Line Loan equal to its
CAM Exchange Percentage thereof. Each Lender, each Participant, each Loan Party
and the Administrative Agent hereby consents and agrees to the CAM Exchange.
Each Lender and each Loan Party hereby agrees from time to time to execute and
deliver to the Administrative Agent all such instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange; provided, however, that the failure of any Loan Party to execute
and deliver or of any Lender to accept any such instrument or document shall not
affect the validity or effectiveness of the CAM Exchange. On the CAM Exchange
Date, each Lender whose funded Exposures after giving effect to the CAM Exchange
shall exceed its funded Exposures before giving effect thereto shall pay to the
Administrative Agent the amount of such excess in the applicable currency or
currencies (or, if requested by the Administrative Agent, in US Dollars), and
the Administrative Agent shall pay to each of the Lenders, out of the amount so
received by it, the amount by which such Lender’s funded Exposures before giving
effect to the CAM Exchange exceeds such funded Exposures after giving effect to
the CAM Exchange.
     (b) Each Lender’s obligation to exchange its interests pursuant to the CAM
Exchange shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Loan Party or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default, (iii) any adverse change in the
condition (financial or otherwise) of the Parent or any Subsidiary or any other
Person, (iv) any breach of this Agreement by any Loan Party, any Lender or any
other Person, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

123



--------------------------------------------------------------------------------



 



ARTICLE X
ADMINISTRATIVE AGENT

10.01   Appointment and Authority.

     Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable) and a L/C Issuer (if applicable)) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest created by the Collateral Documents which is
expressed to be governed by any law other than German law for and on behalf of
or on trust for and to enter into any “Parallel Debt” as defined in the
Collateral Documents governed by Dutch law or as defined in the German Parallel
Debt Agreement) such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. Except as expressly provided in
the previous sentence, and without limiting or affecting the German Parallel
Debt Agreement, each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable) and a L/C Issuer (if applicable)) hereby irrevocably
appoints and authorizes the Administrative Agent to act as security agent
(“Security Agent”) under and in connection with the Collateral Documents
governed by German law and this Agreement. With respect to any Collateral
Document governed by German law, each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable) and a L/C Issuer (if applicable))
hereby irrevocably authorises the Security Agent to exercise the rights, powers,
authorities and discretions specifically given to it under or in connection with
such Collateral Documents and this Agreement together with any other incidental
rights, powers, authorities and discretions.
     In this connection, the Administrative Agent, as “collateral agent” or
“security agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

10.02   Rights as a Lender.

     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

124



--------------------------------------------------------------------------------



 



10.03   Exculpatory Provisions.

     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Parent, a
Lender or a L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04   Reliance by Administrative Agent.

     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In

125



--------------------------------------------------------------------------------



 



determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or a L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05   Delegation of Duties.

     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

10.06   Resignation of Administrative Agent.

     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Parent. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Parent, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Parent and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Parent to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 11.04 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

126



--------------------------------------------------------------------------------



 



     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its (or, if applicable, its Affiliate’s)
resignation as L/C Issuer, Domestic Swing Line Lender, Australian Swing Line
Lender, Danish Swing Line Lender and, if Bank of America (or an Affiliate) is an
International Swing Line Lender, such International Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, Domestic Swing Line
Lender, Australian Swing Line Lender and Danish Swing Line Lender, (ii) the
retiring L/C Issuer, Domestic Swing Line Lender, Australian Swing Line Lender
and Danish Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

10.07   Non-Reliance on Administrative Agent and Other Lenders.

     Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08   No Other Duties; Etc.

     Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or a L/C Issuer hereunder.
10.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the
applicable L/C Issuer and the Administrative Agent under Sections 2.03(i) and
(j), 2.12 and 11.04) allowed in such judicial proceeding; and

127



--------------------------------------------------------------------------------



 



     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any L/C Issuer in any such proceeding.

10.10   Collateral and Guaranty Matters.

     The Lenders and the L/C Issuers irrevocably authorize the Administrative
Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments, payment in full of all Credit Obligations
(other than contingent indemnification obligations) and all other Obligations
that the Administrative Agent has been notified in writing by the holder of such
Obligation that such Obligation is then due and payable and the expiration or
termination of all Letters of Credit, (ii) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document or any Involuntary Disposition, or (iii) as
approved in accordance with Section 11.01;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);
     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
     (d) to enter into and perform its obligations under the Intercreditor
Agreements.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

128



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, further, that
     (a) no such amendment, waiver or consent shall:
     (i) extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled reduction
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of any Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
     (iv) change Section 2.16 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;
     (v) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
     (vi) release all or substantially all of the Collateral without the written
consent of each Lender the Credit Obligations owing to which are secured by such
Collateral;
     (vii) amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender that is obligated to make Credit
Extensions to the Borrowers in Alternative Currencies; or

129



--------------------------------------------------------------------------------



 



     (viii) release any Borrower or, except in connection with a transaction
permitted under Section 8.04 or Section 8.05, all or substantially all of the
value of the Guaranty without the written consent of each Lender the Credit
Obligations owing to which are guarantied thereby; or
     (b) unless also signed by the applicable L/C Issuer, no amendment, waiver
or consent shall affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;
     (c) unless also signed by the Domestic Swing Line Lender, no amendment,
waiver or consent shall affect the rights or duties of the Domestic Swing Line
Lender under this Agreement;
     (d) unless also signed by the Australian Swing Line Lender, no amendment,
waiver or consent shall affect the rights or duties of the Australian Swing Line
Lender under this Agreement;
     (e) unless also signed by the Danish Swing Line Lender, no amendment,
waiver or consent shall affect the rights or duties of the Danish Swing Line
Lender under this Agreement;
     (f) unless also signed by any International Swing Line Lender, no
amendment, waiver or consent shall affect the rights or duties of such
International Swing Line Lender under this Agreement;
     (g) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
11.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by electronic
communication (to the extent permitted by clause (b) below) or telecopier
(promptly followed by a copy thereof delivered by overnight courier service or
by certified or registered mail) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to a Loan Party, the Administrative Agent, a L/C Issuer, the
Domestic Swing Line Lender, the Australian Swing Line Lender or the Danish Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

130



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(or, in the case of an International Swing Line Lender, specified in the
applicable International Swing Line Facility Notice).
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

131



--------------------------------------------------------------------------------



 



     (d) Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, the L/C Issuers and the Swing Line Lenders may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Parent, the Administrative Agent, the L/C Issuers and the Swing
Line Lenders. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03 No Waiver; Cumulative Remedies.
     No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
11.04 Expenses; Indemnity; and Damage Waiver.
     (a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the reasonable and documented fees, charges and disbursements of any
outside counsel for the Administrative Agent, any Lender or any L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

132



--------------------------------------------------------------------------------



 



     (b) Indemnification by the Loan Parties. The Domestic Loan Parties and,
subject to clause (e) below, the Foreign Borrowers, shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee)
(collectively, the “Indemnified Liabilities”) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit issued by it if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent or any Subsidiary, or any
Environmental Liability related in any way to the Parent or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.15(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than

133



--------------------------------------------------------------------------------



 



for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Limitation On Indemnity by Foreign Borrowers. No Foreign Borrower shall
be liable for the Indemnified Liabilities incurred by the Parent or any Domestic
Subsidiary.
     (f) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (g) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, a L/C Issuer, a Swing Line Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
11.05 Payments Set Aside.
     To the extent that any payment by or on behalf of any Loan Party is made to
the Administrative Agent, any L/C Issuer or any Lender, or the Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),

134



--------------------------------------------------------------------------------



 



participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned, subject to (C) below;
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than US$5,000,000 in the case of an assignment of a
Revolving Commitment (and the related Revolving Loans thereunder) and
US$1,000,000 in the case of an assignment of either of the Term Loans unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Parent otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met; and
     (C) the value of the rights assigned or transferred must at least be EUR
50,000 (or its equivalent in other currencies) or, if the value is lower, the
assignee or transferee qualifies as a professional market party under the terms
of the Dutch Financial Supervision Act (Wet op het Financieel Toezicht).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to any Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Parent (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person

135



--------------------------------------------------------------------------------



 



that is not a Lender with a Commitment in respect of the Commitment subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund; and
     (C) the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Domestic Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of US$3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
     (v) No Assignment to Parent. No such assignment shall be made to the Parent
or any of the Parent’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrowers without the imposition of any additional Indemnified Taxes.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be

136



--------------------------------------------------------------------------------



 



conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Parent or any of the Parent’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the other Lenders and the L/C Issuers shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (viii) of the Section 11.01(a)
that affects such Participant. Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16 as though it were a Lender.
     (e) Limitation on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Parent is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act
     (h) Resignation as L/C Issuer and Swing Line Lenders after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty days’ notice to the

137



--------------------------------------------------------------------------------



 



Parent and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Parent, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or a Swing Line Lender, the Parent shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender,
as the case may be; provided, however, that no failure by the Parent to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c), 2.05(c), 2.06(c) or 2.07(c), as applicable. Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Parent or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Parent.
     For purposes of this Section, “Information” means all information received
from a Loan Party or any Subsidiary relating to the Loan Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary, provided that, in the case of information received from a Loan Party
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its

138



--------------------------------------------------------------------------------



 



obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (a) the Information may include material non-public
information concerning the Parent or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
11.08 Set-off.
     If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the Parent
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
11.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Parent. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Credit Obligations.
11.10 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of

139



--------------------------------------------------------------------------------



 



this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Credit Obligation shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
11.13 Replacement of Lenders.
     If (i) any Lender requests compensation under Section 3.04, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(iii) a Lender (a “Non-Consenting Lender”) does not consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document that
has been approved by the Required Lenders as provided in Section 11.01 but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable) and, or (iv) any Lender is a Defaulting Lender, then the
Parent may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Parent shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower(s) (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

140



--------------------------------------------------------------------------------



 



     (d) such assignment does not conflict with applicable Laws; and
     (e) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.
11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH
STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

141



--------------------------------------------------------------------------------



 



     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 Waiver of Right to Trial by Jury.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16 No Advisory or Fiduciary Responsibility; Disclosure to Accountants.
     (a) In connection with all aspects of each transaction contemplated hereby,
the Loan Parties each acknowledge and agree that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Loan Parties and their respective Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arrangers
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Loan Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor the Arrangers has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Loan Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or either of the Arrangers has advised or is currently advising any of the
Loan Parties or any of their respective Affiliates on other matters) and neither
the Administrative Agent nor either of the Arrangers has any obligation to any
of the Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor either
of the Arrangers has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Loan Party hereby waives and releases, to the fullest extent

142



--------------------------------------------------------------------------------



 



permitted by law, any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty.
     (b) Each Loan Party represents that this Agreement and the transactions
contemplated thereby have been and shall be fully disclosed to its independent
certified public accountants, and that this Agreement and such transactions have
been and will be properly accounted for and disclosed by each Loan Party as
required under GAAP and applicable disclosure laws.
11.17 USA PATRIOT Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.
11.18 Judgment Currency.
     If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).
11.19 Intercreditor Agreements.
     Each Lender (including each Person that becomes a Lender after the date
hereof pursuant to Section 2.01(b) or Section 11.07) hereby authorizes and
directs the Administrative Agent to enter into each Intercreditor Agreement and
each Lender agrees to be bound by the terms of each Intercreditor Agreement.
11.20 Subordination of Intercompany Debt.
     With respect to any Indebtedness owing by any Domestic Loan Party (the
“Maker”) to any Foreign Loan Party (the “Holder”):

143



--------------------------------------------------------------------------------



 



     (a) The Holder agrees that all obligations of the Maker in respect of the
principal, interest, fees and charges on any such Indebtedness (the
“Subordinated Obligations”) shall be subordinate and junior in right of payment,
to the extent and in the manner hereinafter set forth, to all Obligations.
     (b) In the event that the Maker makes a general assignment for the benefit
of creditors; or an order, judgment or decree is entered adjudicating the Maker
bankrupt or insolvent; or any order for relief with respect to the Maker is
entered under the Federal Bankruptcy Code; or the Maker petitions or applies to
any tribunal for the appointment of a custodian, trustee, receiver or liquidator
of the Maker or of any substantial part of the assets of the Maker, or commences
any proceeding relating to the Maker under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Maker (collectively referred to as an
“Insolvency Event”), or upon any acceleration of the Credit Obligations, then:
     (i) the holders of the Obligations shall be entitled to receive payment in
full in cash of all principal, premium, interest, fees, charges and other
amounts then due on all Obligations (including interest, fees, charges and other
amounts accruing thereon after the commencement of any such Insolvency Event at
the rate provided in the documents relating to such Obligations (irrespective of
whether such interest, fees, charges or other amounts are allowed as a claim in
such proceedings)) before the Holder is entitled to receive any payment of any
kind or character on account of principal, interest or other amounts due (or
past due) upon the Subordinated Obligations, and the holders of the Obligations
shall be entitled to receive for application in payment thereof any payment or
distribution of any kind or character, whether in cash, property or securities
or by set-off or otherwise, which may be payable or deliverable in any such
proceedings in respect of the Subordinated Obligations; and
     (ii) any payment or distribution of assets of the Maker of any kind or
character, whether in cash, property or securities, to which the Holder would be
entitled except for the provisions of this Section 11.19 shall be paid or
delivered by the Maker (or any receiver or trustee in such proceedings) directly
to the holders of the Obligations or their duly appointed agents for application
of payment to the Obligations until all Obligations (including interest, fees,
charges and other amounts accrued thereon after the date of commencement of such
proceedings at the rate provided in the documentation for such Obligations
(irrespective of whether such interest, fees, charges or other amounts are
allowed as a claim in such proceedings)) shall have been paid in full in cash.
     (c) In any proceedings with respect to any Insolvency Event, or the
application of the assets of the Maker to the payment or liquidation thereof; or
upon the dissolution or other winding up of the business of the Maker or upon
the sale of all or substantially all of the assets of the Maker, then, and in
any such event, (i) each holder of the Obligations shall be entitled to receive
full and indefeasible payment and satisfaction in cash of the Obligations prior
to the payment of all or any part of the Subordinated Obligations by the Maker
and (ii) any payment or distribution of any kind or character from the Maker of
its assets, whether in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any or all of the Obligations,
shall be paid or delivered directly to holders of the Obligations for
application to the Obligations, due or not due, until the Obligations shall have
first been fully and indefeasibly paid in cash and all commitments to make
extensions of credit under any documents related to the Obligations have
terminated. The Holder irrevocably authorizes, empowers and directs all
receivers, trustees, liquidators, custodians, conservators and others having
authority in the premises to effect all such payments and distributions. The
Holder agrees not to initiate or prosecute or encourage any other person to
initiate or prosecute any claim, action or other proceeding challenging the
enforceability of the Obligations or any liens and security interests securing
the Obligations. The Holder

144



--------------------------------------------------------------------------------



 



agrees to execute, verify, deliver and file any proofs of claim in respect of
the Subordinated Obligations in connection with any such proceeding, it being
understood that the Holder retains its right to vote such claims in any such
proceeding. The Obligations shall continue to be treated as Obligations and the
provisions of this Section 11.19 shall continue to cover the relative rights and
priorities of the holders of the Obligations and the Holder even if all or part
of the Obligations or the security interests securing the Obligations are
subordinated, set aside, avoided or disallowed in connection with any such
proceeding and this Section 11.19 shall be reinstated if at any time any payment
of any of the Obligations is rescinded or must otherwise be returned by any
holder of Obligations or any representative of such holder.
     (d) The Maker may make payments of the Subordinated Obligations so long as
no Event of Default has occurred and is continuing. During the existence of an
Event of Default, no payment or prepayment of the Subordinated Obligations
(whether principal, interest or other amounts) shall be made by or on behalf of
the Maker.
     (e) If, notwithstanding the provisions of this Section 11.19, any payment
or distribution of any kind or character (whether in cash, securities or other
property) or any security shall be received by the Holder in contravention of
this Section 11.19 and before all the Obligations shall have been paid in full
in cash and all commitments to make extensions of credit under all documents
relating to the Obligations have been terminated, such payment, distribution or
security shall be held in trust for the benefit of, and shall be immediately
paid over or delivered or transferred to, the Administrative Agent to be applied
to the Obligations in accordance with Section 9.03 until the Obligations has
been paid in full in cash. Any such payments received by the Holder and
delivered to the holders of the Obligations shall be deemed not to be a payment
on the Subordinated Obligations for any reason whatsoever and the Subordinated
Obligations shall remain as if such erroneous payment had never been paid by the
Maker or received by the Holder. In the event of the failure of any Holder to
endorse or assign any such payment, distribution or security, each holder of any
Obligations is hereby irrevocably authorized to endorse or assign the same.
     (f) If any payment or distribution to which any Holder would otherwise have
been entitled but for the provisions of this Section 11.19 shall have been
applied pursuant to the provisions of this Section 11.19 to the payment of
Obligations, then and in such case and to such extent, the Holder (A) following
payment in full of the Obligations in cash and termination of all commitments to
make extensions of credit under all documents relating to the Obligations, shall
be entitled to receive any and all further payments or distributions applicable
to Obligations, and (B) following payment in full of the Obligations in cash and
termination of all commitments to make extensions of credit under all documents
relating to the Obligations, shall be subrogated to the rights of the holders of
the Obligations to receive distributions applicable to the Obligations, in each
case until the Subordinated Obligations shall have been paid in full in cash or
such other consideration acceptable to the Holder in its sole discretion.

145



--------------------------------------------------------------------------------



 



Exhibit B
Exhibit 2.02
FORM OF LOAN NOTICE
Date:                     , 20     
To:   Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to the Credit Agreement (as amended, modified and supplemented
from time to time, the “Credit Agreement”) dated as of February 16, 2007 among
Brightpoint, Inc., an Indiana corporation (the “Parent”), Brightpoint North
America L.P., a Delaware limited partnership, Brightpoint Philippines Limited, a
British Virgin Islands company, Brightpoint Holdings B.V., a Netherlands
company, Brightpoint Australia Pty. Ltd., an Australian company, each other
Subsidiary of the Parent that becomes a Borrower thereunder, the Guarantors
identified therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
The undersigned hereby requests (select one):
o A Borrowing of Revolving Loans
o A Borrowing of Domestic Term Loan
o A Borrowing of Foreign Term Loan
o A conversion or continuation of o Revolving Loans o Domestic Term Loan o
Foreign Term Loan
1.     On                      (a Business Day).
2.     In the amount of $                    .
3.     Applicable Currency:                                         .
4.     Comprised of                . [Type of Loan requested]
5.     For Eurocurrency Rate Loans: with an Interest Period of                
months.
With respect to any Borrowing or any conversion or continuation requested
herein, the undersigned Borrower hereby represents and warrants that (i) in the
case of a Borrowing of Revolving Loans, such request complies with the
requirements of the proviso to the first sentence of Section 2.01(a) of the
Credit Agreement and (ii) in the case of a Borrowing or any conversion or
continuation (other than a request to (A) convert a Eurocurrency Rate Loan
denominated in US Dollars to a Base Rate Loan or (B) continue a Eurocurrency
Rate Loan denominated in Alternative Currency for an Interest Period of one
month), each of the conditions set forth in Section 5.02 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing or such conversion or
continuation.

            [APPLICABLE BORROWER]
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



Exhibit C
Exhibit 2.04
FORM OF DOMESTIC SWING LINE LOAN NOTICE
Date: __________, 20__

To:   Bank of America, N.A., as Domestic Swing Line Lender

Cc:   Bank of America, N.A., as Administrative Agent

Re:   Reference is made to the Credit Agreement (as amended, modified and
supplemented from time to time, the “Credit Agreement”) dated as of February 16,
2007 among Brightpoint, Inc., an Indiana corporation (the “Parent”), Brightpoint
North America L.P., a Delaware limited partnership, Brightpoint Philippines
Limited, a British Virgin Islands company, Brightpoint Holdings B.V., a
Netherlands company, Brightpoint Australia Pty. Ltd., an Australian company,
each other Subsidiary of the Parent that becomes a Borrower thereunder, the
Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned hereby requests:

  o    A Borrowing of a Domestic Swing Line Loan     o    A continuation of a
Domestic Swing Line Loan

  1.   On                                          (a Business Day).     2.   In
the amount of $                                         .     3.   Applicable
Currency:                                                             . [Must be
US Dollars unless Alternate Foreign Currency requested is not available for
Revolving Loans and is available for Domestic Swing Line Loans]     4.  
Comprised of                     . [Type of Loan requested] [must be Base Rate
Loan if US Dollars and Eurocurrency Rate Loan if Alternative Currency]     5.  
For Eurocurrency Rate Loans: with an Interest Period of                     
months.

With respect to such Borrowing of Domestic Swing Line Loans, the undersigned
Borrower hereby represents and warrants that (i) such request complies with the
requirements of the first proviso to the first sentence of Section 2.04(a) of
the Credit Agreement and (ii) each of the conditions set forth in Section 5.02
of the Credit Agreement have been satisfied on and as of the date of such
Borrowing of Domestic Swing Line Loans.
[APPLICABLE BORROWER]

 



--------------------------------------------------------------------------------



 



                  By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit D
Exhibit 2.05
FORM OF AUSTRALIAN SWING LINE LOAN NOTICE
Date:                     , 200     

To:    Banc of America, N.A., Sydney Branch, as Australian Swing Line Lender  
Cc:    Bank of America, N.A., as Administrative Agent   Re:    Reference is made
to the Credit Agreement (as amended, modified and supplemented from time to
time, the “Credit Agreement”) dated as of February 16, 2007 among Brightpoint,
Inc., an Indiana corporation (the “Parent”), Brightpoint North America L.P., a
Delaware limited partnership, Brightpoint Philippines Limited, a British Virgin
Islands company, Brightpoint Holdings B.V., a Netherlands company, Brightpoint
Australia Pty. Ltd., an Australian company (“Bright Australia”), each other
Subsidiary of the Parent that becomes a Borrower thereunder, the Guarantors
identified therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
Bright Australia hereby requests a Borrowing of an Australian Swing Line Loan:

  1.   On                      (a Business Day).     2.   In the amount of
AUS$                     (Australian Dollars).

With respect to such Borrowing of Australian Swing Line Loans, Bright Australia
hereby represents and warrants that (i) such request complies with the
requirements of the first proviso to the first sentence of Section 2.05(a) of
the Credit Agreement and (ii) each of the conditions set forth in Section 5.02
of the Credit Agreement have been satisfied on and as of the date of such
Borrowing of Australian Swing Line Loans.

            BRIGHTPOINT AUSTRALIA PTY. LTD.,
an Australian company
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit E
Exhibit 2.06
FORM OF DANISH SWING LINE LOAN NOTICE
Date:                     , 200     

To:    Banc of America Securities Limited, as Danish Swing Line Lender   Cc:   
Bank of America, N.A., as Administrative Agent   Re:    Reference is made to the
Credit Agreement (as amended, modified and supplemented from time to time, the
“Credit Agreement”) dated as of February 16, 2007 among Brightpoint, Inc., an
Indiana corporation (the “Parent”), Brightpoint North America L.P., a Delaware
limited partnership, Brightpoint Philippines Limited, a British Virgin Islands
company, Brightpoint Holdings B.V., a Netherlands company, Brightpoint Australia
Pty. Ltd., an Australian company (“Bright Australia”), each other Subsidiary of
the Parent that becomes a Borrower thereunder, the Guarantors identified
therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned hereby requests a Borrowing of a Danish Swing Line Loan:

  1.   On                      (a Business Day).     2.   In the amount of
[€][£]                    .     3.   Applicable Currency:
                                        . [Must be Euros or Sterling]

With respect to such Borrowing of Danish Swing Line Loans, the undersigned
hereby represents and warrants that (i) such request complies with the
requirements of the first proviso to the first sentence of Section 2.05(a) of
the Credit Agreement and (ii) each of the conditions set forth in Section 5.02
of the Credit Agreement have been satisfied on and as of the date of such
Borrowing of Danish Swing Line Loans.

            [APPLICABLE DANISH BORROWER],
a Danish company
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit F
Exhibit 2.12-2
FORM OF NOTE
[FOREIGN BORROWER]
                    , 20     
     FOR VALUE RECEIVED, BRIGHTPOINT PHILIPPINES LIMITED, a British Virgin
Islands company, BRIGHTPOINT HOLDINGS B.V., a Netherlands company, BRIGHTPOINT
AUSTRALIA PTY LTD, an Australian company, DANGAARD TELECOM ADMINISTRATION A/S, a
Danish company, and DANGAARD TELECOM A/S, a Danish company (collectively, the
“Foreign Borrowers”), hereby jointly and severally promise to pay to
                                         or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to any Foreign Borrower under the Credit Agreement (as amended,
modified, supplemented, increased and restated from time to time, the “Credit
Agreement”) dated as of February 16, 2007 among Brightpoint, Inc., an Indiana
corporation, Brightpoint North America L.P., a Delaware limited partnership, the
Foreign Borrowers, each other Subsidiary of the Parent that becomes a Borrower
thereunder, the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.
     The Foreign Borrowers are jointly and severally liable for all Foreign
Obligations as set forth, and subject to the limitations, in Section 2.17 of the
Credit Agreement.
     The Foreign Borrowers jointly and severally promise to pay interest on the
unpaid principal amount of each Loan made to any Foreign Borrower from the date
of such Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender (i) for Loans made in US Dollars, in US Dollars, and (ii) for Loans made
in an Alternative Currency, in such Alternative Currency, in each case in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
     Each Foreign Borrower, for itself and its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 



--------------------------------------------------------------------------------



 



     [This Note is given in amendment and restatement of, and substitution for,
the Notes dated as of February 16, 2007 given by each of BRIGHTPOINT PHILIPPINES
LIMITED, a British Virgin Islands company, BRIGHTPOINT HOLDINGS B.V., a
Netherlands company, BRIGHTPOINT AUSTRALIA PTY LTD, an Australian company, in
favor of the Lender.]
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Foreign Borrower has caused this Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

                          FOREIGN
BORROWERS:   BRIGHTPOINT PHILIPPINES LIMITED, a British Virgin Islands company  
         
 
                            By:    
 
           
 
      Name:   Steven E. Fivel            
 
      Title:   Director            
 
                            BRIGHTPOINT HOLDINGS B.V., a Netherlands company    
       
 
                            By:    
 
           
 
      Name:   Steven E. Fivel            
 
      Title:   Managing Director            
 
                            By:    
 
           
 
      Name:   Fortis Intrust (Netherlands) B.V.            
 
      Title:   Managing Director            
 
                            DANGAARD TELECOM ADMINISTRATION A/S, a Danish
company            
 
                            By:    
 
           
 
      Name:                
 
      Title:                
 
                            DANGAARD TELECOM A/S, a Danish company            
 
                            By:    
 
           
 
      Name:                
 
      Title:
                          SIGNED by STEVEN E. FIVEL as     )              
attorney for BRIGHTPOINT     )               AUSTRALIA PTY LTD under power     )
              of attorney dated February 16, 2007     )      
 
                )      
 
                )               in the presence of:     )      
 
                )      
 
                )                
 
    )      
 
        Signature of witness     )     By executing this agreement the attorney
 
                )     states that the attorney has received no          
 
    )     notice of revocation of the power of         Name of witness (block
letters)     )     attorney
 
                       





--------------------------------------------------------------------------------



 



Exhibit G
Exhibit 7.02(c)
DISCLOSURE OF CERTAIN PROPERTY ACQUIRED BY A FOREIGN LOAN PARTY

1.   With respect to any Foreign Loan Party formed under the Laws of The
Netherlands:

     (a) each account opened with any bank or financial institution in The
Netherlands since the date of the prior certificate delivered pursuant to
Section 7.02(c) (or in the case of the first such certificate, since the First
Amendment Effective Date);
     (b) each counterparty to any outstanding account receivable (other than an
intercompany receivable) that was not a counterparty to an outstanding account
receivable on the date of the prior certificate delivered pursuant to
Section 7.02(c) (or in the case of the first such certificate, on the First
Amendment Effective Date);
     (c) each counterparty to any outstanding intercompany receivable (including
any intercompany loan) that was not a counterparty to an outstanding
intercompany receivable (including any intercompany loan) on the date of the
prior certificate delivered pursuant to Section 7.02(c) (or in the case of the
first such certificate, on the First Amendment Effective Date); and
     (d) each location where any tangible personal property (including equipment
and inventory) is maintained that was not a location where any tangible personal
property was maintained on the date of the prior certificate delivered pursuant
to Section 7.02(c) (or in the case of the first such certificate, on the First
Amendment Effective Date).

2.   With respect to any Foreign Loan Party formed under the Laws of Germany:

     (a) each account opened with any bank or financial institution in Germany
since the date of the prior certificate delivered pursuant to Section 7.02(c)
(or in the case of the first such certificate, since the First Amendment
Effective Date);
     (b) prior to the termination of all Receivables Financings of such Foreign
Loan Party, each counterparty to any outstanding account receivable (other than
an intercompany receivable) that was not a counterparty to an outstanding
account receivable on the date of the prior certificate delivered pursuant to
Section 7.02(c) (or in the case of the first such certificate, on the First
Amendment Effective Date);
     (c) each location where any tangible personal property (including equipment
and inventory) is maintained that was not a location where any tangible personal
property was maintained on the date of the prior certificate delivered pursuant
to Section 7.02(c) (or in the case of the first such certificate, on the First
Amendment Effective Date); and
     (d) whether such Foreign Loan Party has any Receivables Financings.

 



--------------------------------------------------------------------------------



 



Exhibit H
Schedule 2.01
COMMITMENTS
Revolving Commitments

                  Lender   Revolving Commitment   Applicable Percentage
Bank of America, N.A.
  $ 19,090,909.08       6.36363635 %
ABN AMRO Bank N.V.
  $ 32,727,272.73       10.90909090 %
Nordea Bank Danmark A/S
  $ 38,181,818.18       12.72727273 %
Citibank, N.A.
  $ 23,181,818.18       7.72727273 %
The Royal Bank of Scotland PLC
  $ 23,181,818.18       7.72727273 %
Bank DnB NORD A/S
  $ 21,818,181.82       7.27272727 %
Fifth Third Bank
  $ 21,818,181.82       7.27272727 %
General Electric Capital Corporation
  $ 16,363,636.36       5.45454545 %
Wells Fargo Bank, N.A.
  $ 30,000,000.00       10.00000000 %
Deutsche Bank AG New York Branch
  $ 13,636,363.64       4.54545455 %
National City Bank
  $ 13,636,363.64       4.54545455 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
  $ 13,636,363.64       4.54545455 %
Nykredit Bank A/S
  $ 13,636,363.64       4.54545455 %
HSH Nordbank AG Copenhagen Branch
  $ 13,636,363.64       4.54545455 %
BMO Capital Markets Financing, Inc.
  $ 5,454,545.45       1.81818182 %
Total
  $ 300,000,000.00       100.00000000 %

[Schedule 2.01 continued on next page]

 



--------------------------------------------------------------------------------



 



Domestic Term Loan Commitments

                      Domestic Term   Domestic Term Loan Lender   Loan
Commitment   Applicable Percentage
Bank of America, N.A.
  $ 20,454,545.43       16.36363635 %
ABN AMRO Bank N.V.
  $ 13,636,363.62       10.90909090 %
Nordea Bank Danmark A/S
  $ 15,909,090.91       12.72727273 %
Citibank, N.A.
  $ 9,659,090.91       7.72727273 %
The Royal Bank of Scotland PLC
  $ 9,659,090.91       7.72727273 %
Bank DnB NORD A/S
  $ 9,090,909.09       7.27272727 %
Fifth Third Bank
  $ 9,090,909.09       7.27272727 %
General Electric Capital Corporation
  $ 6,818,181.81       5.45454545 %
Wells Fargo Bank, N.A.
  $ 0.00       0.00000000 %
Deutsche Bank AG New York Branch
  $ 5,681,818.19       4.54545455 %
National City Bank
  $ 5,681,818.19       4.54545455 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
  $ 5,681,818.19       4.54545455 %
Nykredit Bank A/S
  $ 5,681,818.19       4.54545455 %
HSH Nordbank AG New York Branch
  $ 5,681,818.19       4.54545455 %
BMO Capital Markets Financing, Inc.
  $ 2,272,727.28       1.81818182 %
Total
  $ 125,000,000.00       100.00000000 %

[Schedule 2.01 continued on next page]

 



--------------------------------------------------------------------------------



 



Foreign Term Loan Commitments

                      Foreign Term   Foreign Term Loan Lender   Loan Commitment
  Applicable Percentage
Bank of America, N.A.
  $ 20,454,545.43       16.36363635 %
ABN AMRO Bank N.V.
  $ 13,636,363.62       10.90909090 %
Nordea Bank Danmark A/S
  $ 15,909,090.91       12.72727273 %
Citibank, N.A.
  $ 9,659,090.91       7.72727273 %
The Royal Bank of Scotland PLC
  $ 9,659,090.91       7.72727273 %
Bank DnB NORD A/S
  $ 9,090,909.09       7.27272727 %
Fifth Third Bank
  $ 9,090,909.09       7.27272727 %
General Electric Capital Corporation
  $ 6,818,181.81       5.45454545 %
Wells Fargo Bank, N.A.
  $ 0.00       0.00000000 %
Deutsche Bank AG New York Branch
  $ 5,681,818.19       4.54545455 %
National City Bank
  $ 5,681,818.19       4.54545455 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
  $ 5,681,818.19       4.54545455 %
Nykredit Bank A/S
  $ 5,681,818.19       4.54545455 %
HSH Nordbank AG New York Branch
  $ 5,681,818.19       4.54545455 %
BMO Capital Markets Financing, Inc.
  $ 2,272,727.28       1.81818182 %
Total
  $ 125,000,000.00       100.00000000 %

 



--------------------------------------------------------------------------------



 



Exhibit I
Schedule 8.02-2
INVESTMENTS OF BRIGHTPOINT DENMARK TELECOM AND ITS SUBSIDIARIES
EXISTING ON THE FIRST AMENDMENT EFFECTIVE DATE

                              Equivalent USD Investment by:   Investment in:  
Amount of investment
Dangaard Telecom A/S
  Sønderjysk UdviklingsSamarbejde A/S   $ 9,940  
Dangaard Telecom Austria GmbH
  Capital Invest A3   $ 2,968  
Dangaard Telecom Norway A/S
  Losby Golfpark   $ 9,689  
 
  Eurobate ASA   $ 169,105  
 
  You Communication AS   $ 93,133  
IT Integrator AS
  Favorites Systems AS   $ 211,382  
 
  The Mobile Media Company AS   $ 43,376  
 
  Smartphones Telecom AS   $ 338,212  
Mobitel Norway AS
  Eurobate ASA   $ 11,837  

Minority Interest in the following entities

                              Equivalent USD Shareholder:   Shareholder in:  
Share of Equity value
Dangaard Telecom Norway AS
  Moobi Norway AS   $ 210,017  
 
  Organizer AS   $ 407  

 



--------------------------------------------------------------------------------



 



Exhibit J
Schedule 8.03-2
INDEBTEDNESS OF BRIGHTPOINT DENMARK TELECOM AND ITS SUBSIDIARIES
EXISTING ON THE FIRST AMENDMENT EFFECTIVE DATE

                          Lender, Lessor,           Equivalent USD Debtor,
Lessee:   Issuer:   Beneficiary:   Facility:   Amount:
Dangaard Telecom A/S
  Atradius   DK Hostmaster A/S   Guarantee   $ 923  
 
                   
Dangaard Telecom Norway AS
  Atradius   Oslo Kemnerkontor   Guarantee   $ 223,084  
 
                   
Moobi Norway AS
  Atradius   Oslo Kemnerkontor   Guarantee   $ 68,642  
 
                   
IT Integrator AS
  Atradius   Oslo Kemnerkontor   Guarantee   $ 3,089  
 
                   
Organizer AS
  Atradius   Oslo Kemnerkontor   Guarantee   $ 7,722  
 
                   
Teleservice Sweden AB
  Atradius   Tullverket   Guarantee   $ 1,489  
 
      Västsvenska
           
 
      Regionen            
 
                   
Dangaard Telecom
  NF Fleet       Operational Leasing
  $ 446,608  
Sweden AB
          Credit Line for
     
 
          Company Cars        





--------------------------------------------------------------------------------



 



Exhibit K
Schedule 11.02
CERTAIN ADDRESSES FOR NOTICES

          1.   LOAN PARTIES:
 
            c/o Brightpoint, Inc.     2601 Metropolis Parkway, Suite 210    
Plainfield, Indiana 46168
 
  Attention:   General Counsel
 
  Telephone:   317-707-2520
 
  Facsimile:   317-707-2514
 
        2.   ADMINISTRATIVE AGENT:
 
            For payments and Requests for Credit Extensions:     Bank of
America, N.A., as Administrative Agent     100 Federal Street     Mail Code:
MA5-100-08-04     Boston, MA 02110
 
  Attention:   Vani Rattan
 
  Telephone:   617-434-9622
 
  Facsimile:   617-310-2373
 
  Electronic Mail:   vani.rattan@bankofamerica.com
 
            Account Information (for U.S. Dollars):     Bank of America, N.A.  
  ABA: 026009593     Account. Name: MA Wire Clearing Account     Acct. #:
1366180011281     Ref: Brightpoint, Inc.
 
            Account Information (for Australian Dollars):     Credit Account:
520190661017     Swift Address: BOFAAUSX     Attn: Credit Services     Ref:
Brightpoint, Inc
 
            For all other Notices (Financial Statements, Compliance
Certificates):     Bank of America, N.A., as Administrative Agent     100
Federal Street     Mail Code: MA5-100-11-02     Boston, MA 02110
 
  Attention:   William Faidell, Agency Management
 
  Telephone:   617-434-2456
 
  Facsimile:   617-790-1358
 
  Electronic Mail:   william.j.faidell@bankofamerica.com

 



--------------------------------------------------------------------------------



 



          3.   BANK OF AMERICA, N.A. AS L/C ISSUER:     Bank of America, N.A.,
as L/C Issuer     Trade Operations     One Fleet Way     Mail Code:
PA6-580-02-30     Scranton, PA 18507
 
  Attention:   Alfonso (Al) Malave
 
  Telephone:   570-330-4212
 
  Facsimile:   570-330-4186
 
  Electronic Mail:   alfonso.malave@bankofamerica.com
 
        4.   ABN AMRO BANK N.V. AS L/C ISSUER:
 
            ABN AMRO Bank N.V.     ABN AMRO Plaza     540 West Madison,
Suite 2600     Chicago, IL 60661
 
  Attention:   Trade Services
 
  Telephone:   (312) 904-8462
 
  Facsimile:   (312) 780-0828
 
        5.   DOMESTIC SWING LINE LENDER     Bank of America, N.A., as Domestic
Swing Line Lender     100 Federal Street     Mail Code: MA5-100-08-04    
Boston, MA 02110
 
  Attention:   Vani Rattan
 
  Telephone:   617-434-9622
 
  Facsimile:   617-310-2373
 
  Electronic Mail:   vani.rattan@bankofamerica.com
 
        6.   AUSTRALIAN SWING LINE LENDER     Credit Matter Details:     Bank of
America NA Sydney     ACN: 51 064 874 531     Level 63 MLC Centre 19-29 Martin
Place     Sydney, NSW 2000
 
  Attention:   Paul Chiu
 
  Telephone:   02 99314 237
 
  Facsimile:   02 9221 1023
 
  Email:   Paul.chiu@bankofamerica.com
 
            Credit Matter Details / Back up:     Bank of America NA Sydney    
ACN: 51 064 874 531     Level 63 MLC Centre 19-29 Martin Place     Sydney, NSW
2000
 
  Attention:   Wasim Khan
 
  Telephone:   02 99314 547

 



--------------------------------------------------------------------------------



 



         
 
  Facsimile:   02 9221 1023
 
  Email:   Wasim.khan@bankofamerica.com
 
            Administrative Matter Details:     Bank of America NA Sydney    
ACN: ABN 51 064 874 531     Level 63 MLC Centre 19-29 Martin Place     Sydney,
NSW 2000
 
  Attention:   Phil Katipunan
 
  Telephone:   02 99314 344
 
  Facsimile:   02 9221 5781
 
  Email:   Phil.katipunan@bankofamerica.com
 
            Administrative Matter Details / Back up:     Bank of America NA
Sydney     CAN: ABN 51 064 874 531     Level 63 MLC Centre 19-29 Martin Place  
  Sydney, NSW 2000
 
  Attention:   Tessa Alberto
 
  Telephone:   02 99314 338
 
  Facsimile:   02 9221 5781
 
  Email:   Tessa.alberto@bankofamerica.com
 
            Account Details: The name and address of the correspondent bank and
the AUD account number or overseas SWIFT code to which payments of all
principal, interest and fees are to be made, plus RTGS details:
 
            Account Name: Bank of America NA Sydney
 
  Bank Name:   Bank of America NA Sydney
 
  Address:   Level 63 MLC Centre 19-29 Martin Place
 
  Sydney, NSW 2000    
 
  SWIFT Details:   BOFAAUSX
 
  BSB Number:   232 001
 
  Account Number:   11191019
 
  Reference:   Re: Phil Katipunan / Brightpoint
 
            Account Details: The name and address of the correspondent bank and
the USD account number or overseas SWIFT code to which payments of all
principal, interest and fees are to be made.
 
       
 
  Account Name:   Bank of America NA Sydney
 
  Bank Name:   Bank of America NA NY
 
  SWIFT Details:   BOFAUS3N
 
  Account Number:   65509-99998
 
  Reference:   Re: Phil Katipunan / Brightpoint
 
        7.   DANISH SWING LINE LENDER:
 
            Payment Instructions:
 
  EURO:    
 
  Name of Correspondent

 



--------------------------------------------------------------------------------



 



         
 
  Bank and Location:   Bank of America, N.A., London
 
  SWIFT Bic:   BOFAGB22
 
  Account Name:   Banc of America Securities Limited
 
  SWIFT Bic:   BOFAGB2U
 
  Account No:   10985292
 
  IBAN:   GB07 BOFA 1650 5010 9852 92
 
  Ref:   Loan Service/047/Brightpoint
 
       
 
  GBP:    
 
  Name of Correspondent    
 
  Bank and Location:   Bank of America, N.A., London
 
  SWIFT Code:   BOFAGB22
 
  Account Name:   Banc of America Securities Limited
 
  SWIFT Code:   BOFAGB2U
 
  Account No:   10985010
 
  Ref:   Loan Service/047/Brightpoint
 
            Contact for Administration Matters:     Name of Officer
 
  handling Administration:   Gary Durrrell / Pat Chambers
 
  Address:   Bank of America, N.A.
 
      26 Elmfield Road, Bromley, BR1 1WA, United Kingdom
 
  Telephone No.:   +44 208 695 3090 /+44 208 313 2503
 
  Fax No.:   +44 208 313 2140
 
  E-mail:   emea.6647loanservice@bankofamerica.com
 
            Contact for Credit Matters:
 
       
 
  Name:   Debra Delvecchio
 
       
 
  Address:   Bank of America, N.A.
 
      MA5-100-09-04, 100 Federal Street, Boston, MA 02110
 
  Telephone No.:   + 617-434-2815
 
  Fax No.:   + 617-434-0819
 
  E-mail:   debra.e.delvecchio@bankofamerica.com
 
            With a copy to:
 
  Name:   Fiona Gee/Geraldine Simmons
 
  Address   Bank of America, N.A., 5 Canada Square, London, E14 5AQ
 
  Telephone No.:   0207 144 5837/5835
 
  Fax No:   0207 174 6436
 
  Email:   Fiona.gee@bankofamerica.com
 
      Geraldine.simmons@bankofamerica.com

 